Exhibit 10.1

Execution Version

AMENDMENT NO. 2 TO CREDIT AGREEMENT

AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of October 29, 2012 (this
“Amendment”), among AVAYA INC., a Delaware corporation (the “Parent Borrower”),
the Subsidiary Borrowers party hereto (together with the Parent Borrower, the
“Borrowers”), CITICORP USA, INC., as Administrative Agent (in such capacity, the
“Administrative Agent”), and the Lenders (as defined below) party hereto.

PRELIMINARY STATEMENTS

A. The Borrowers, Avaya Holdings Corp. (formerly known as Sierra Holdings
Corp.), a Delaware corporation, the Administrative Agent and each lender from
time to time party thereto (the “Lenders”) have entered into a Credit Agreement,
dated as of October 26, 2007, as amended as of August 8, 2011 by Amendment No. 1
(as amended, amended and restated, supplemented or otherwise modified from time
to time prior to the date hereof, the “Credit Agreement”).

B. The Borrowers wish to amend the Credit Agreement pursuant to Section 10.01
thereof to, among other things, permit the incurrence of certain secured debt.

C. The Parent Borrower has requested that the Required Lenders consent to the
Restated Credit Agreement and the Amended and Restated ABL Intercreditor
Agreement (as defined below).

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Definitions. Capitalized terms used herein and not otherwise defined
in this Amendment have the same meanings as specified in the Restated Credit
Agreement.

SECTION 2. Amendment and Restatement. Effective as of the Restatement Effective
Date, (i) the Credit Agreement is hereby amended and restated in the form of
Exhibit A hereto (the Credit Agreement, as so amended and restated by this
Section 2, being referred to as the “Restated Credit Agreement”) and
(ii) Schedule 10.02 attached to Annex 1 hereto hereby replaces in its entirety
the corresponding Schedule attached to the Credit Agreement as in effect
immediately prior to the Restatement Effective Date. The rights and obligations
of the parties to the Restated Credit Agreement with respect to the period prior
to the Restatement Effective Date shall not be affected by such amendment and
restatement.

SECTION 3. Consent to Amendment and Restatement of ABL Intercreditor Agreement.
Effective as of the Restatement Effective Date, the Required Lenders hereby
authorize the Administrative Agent in its capacity as the ABL Agent thereunder
to enter into, and consent to the terms of, an amendment and restatement of the
ABL Intercreditor Agreement in substantially the form attached hereto as Exhibit
B (the “Amended and Restated ABL Intercreditor Agreement”).

SECTION 4. Conditions of Effectiveness. This Amendment and the Restated Credit
Agreement shall become effective as of the first date (such date being referred
to as the “Restatement Effective Date”) when each of the following conditions
shall have been satisfied:

(a) Execution of Documents. The Administrative Agent shall have received this
Amendment, duly executed and delivered by the Borrowers and the Required
Lenders, and (ii) a Guarantor Consent and Reaffirmation, in the form of Annex 2
hereto, duly executed and delivered by each Guarantor.



--------------------------------------------------------------------------------

(b) Consent Fee. The Administrative Agent shall have received from the Parent
Borrower a consent fee payable in Dollars for the account of each Lender (other
than a Defaulting Lender) that has returned an executed signature page to this
Amendment to the Administrative Agent at or prior to 5:00 p.m., New York City
time on October 26, 2012 (the “Consent Deadline” and each such Lender, a
“Consenting Lender”) equal to 0.125% of the sum of the aggregate amount of the
Revolving Credit Commitment of such Consenting Lender as of the Consent Deadline
with respect to which a consent was delivered.

(c) No Default. Upon the effectiveness of this Amendment, no Default or Event of
Default shall exist.

SECTION 5. Representations and Warranties. Each Borrower represents and warrants
as follows as of the date hereof:

(a) The execution, delivery and performance by such Borrower of this Amendment
have been duly authorized by all necessary corporate or other organizational
action. The execution, delivery and performance by such Borrower of this
Amendment will not (a) contravene the terms of any of such Borrower’s
Organization Documents, (b) result in any breach or contravention of, or the
creation of any Lien upon any of the property or assets of such Borrower or any
of the Restricted Subsidiaries (other than as permitted by Section 7.01 of the
Restated Credit Agreement) under (i) any Contractual Obligation to which such
Borrower is a party or affecting such Borrower or the properties of the such
Borrower or any of its Restricted Subsidiaries or (ii) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Borrower or its property is subject, or (c) violate any applicable material Law;
except with respect to any breach, contravention or violation (but not creation
of Liens) referred to in clauses (b) and (c), to the extent that such breach,
contravention or violation would not reasonably be expected to have a Material
Adverse Effect.

(b) This Amendment has been duly executed and delivered by such Borrower. Each
of this Amendment, the Restated Credit Agreement and each other Loan Document to
which such Borrower is a party, after giving effect to the amendments pursuant
to this Amendment, constitutes a legal, valid and binding obligation of such
Borrower, enforceable against such Borrower in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity and principles of good faith and fair dealing.

(c) Upon the effectiveness of this Amendment, no Default or Event of Default
shall exist.

(d) Upon the effectiveness of this Amendment and after giving effect to the
transactions contemplated hereby, the Parent Borrower and its Restricted
Subsidiaries, on a consolidated basis, are Solvent.

(e) Each of the representations and warranties of the Parent Borrower and each
other Loan Party contained in Article V of the Restated Credit Agreement or any
other Loan Document, is true and correct in all material respects on and as of
the date hereof; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they are true and correct in
all material respects as of such earlier date; provided, further, that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language is true and correct (after giving effect to
any qualification therein) in all respects on such respective dates.

 

2



--------------------------------------------------------------------------------

SECTION 6. Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a) Except as expressly set forth herein, this Amendment (i) shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent or the
Borrowers under the Credit Agreement or any other Loan Document, and (ii) shall
not alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Without limiting the generality of the
foregoing, the Collateral Documents and all of the Collateral described therein
do and shall continue to secure the payment of all Obligations of the Loan
Parties under the Loan Documents, in each case, as amended by this Amendment.

(b) On and after the effectiveness of this Amendment, this Amendment shall for
all purposes constitute a Loan Document.

SECTION 7. Costs and Expenses. The Parent Borrower agrees to pay or reimburse
the Administrative Agent pursuant to Section 10.04 of the Credit Agreement.

SECTION 8. Execution in Counterparts. This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
electronic transmission of an executed counterpart of a signature page to this
Amendment shall be effective as delivery of an original executed counterpart of
this Amendment.

SECTION 9. Notices. All communications and notices hereunder shall be given as
provided in the Restated Credit Agreement.

SECTION 10. Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Amendment and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

SECTION 11. Successors. The terms of this Amendment shall be binding upon, and
shall inure for the benefit of, the parties hereto and their respective
successors and assigns.

SECTION 12. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.

[The remainder of this page is intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

AVAYA INC. By:  

/s/ Matthew Booher

Name:   Matthew Booher Title:   Vice President and Treasurer AC TECHNOLOGIES,
INC. AVAYA CALA INC. AVAYA EMEA LTD. AVAYA FEDERAL SOLUTIONS, INC. AVAYA
GOVERNMENT SOLUTIONS INC. AVAYA INTEGRATED CABINET SOLUTIONS INC. AVAYA
MANAGEMENT SERVICES INC. AVAYA WORLD SERVICES INC. INTEGRATED INFORMATION
TECHNOLOGY CORPORATION SIERRA ASIA PACIFIC INC. TECHNOLOGY CORPORATION OF
AMERICA, INC. UBIQUITY SOFTWARE CORPORATION VPNET TECHNOLOGIES, INC. AVAYA
HOLDINGS LLC AVAYA HOLDINGS TWO, LLC OCTEL COMMUNICATIONS LLC RADVISION, INC.
AVAYALIVE INC. By:  

/s/ Matthew Booher

Name:   Matthew Booher Title:   Treasurer

 

[Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

CITICORP USA, INC., as Administrative Agent By:  

/s/ Jennifer Bagley

Name:   Jennifer Bagley Title:   Vice President

 

[Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

Exhibit A to

Amendment No. 2 to Credit Agreement

Restated Credit Agreement

The Amended and Restated Credit Agreement is filed separately as Exhibit 10.2 to
the Current Report on Form 8-K filed on November 2, 2012.



--------------------------------------------------------------------------------

Exhibit B to

Amendment No. 2 to Credit Agreement

Amended and Restated ABL Intercreditor Agreement

[See attached]



--------------------------------------------------------------------------------

AMENDED AND RESTATED INTERCREDITOR AGREEMENT

by and between

CITICORP USA, INC.,

as ABL Agent,

and

CITIBANK, N.A.,

as Cash Flow Agent

and

each Junior Agent from time to time party hereto

Dated as of October 29, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE 1    DEFINITIONS    Section 1.1  

UCC Definitions

     3    Section 1.2  

Other Definitions

     3    Section 1.3  

Rules of Construction

     20    ARTICLE 2    LIEN PRIORITY    Section 2.1  

Priority of Liens

     20    Section 2.2  

Waiver of Right to Contest Liens

     24    Section 2.3  

Remedies Standstill

     25    Section 2.4  

Exercise of Rights

     28    Section 2.5  

No New Liens

     32    Section 2.6  

Waiver of Marshalling

     34    ARTICLE 3    ACTIONS OF THE PARTIES    Section 3.1  

Certain Actions Permitted

     35    Section 3.2  

Agent for Perfection

     35    Section 3.3  

Sharing of Information and Access

     37    Section 3.4  

Insurance

     37    Section 3.5  

No Additional Rights For the Credit Parties Hereunder

     38    Section 3.6  

Inspection and Access Rights

     38    Section 3.7  

Tracing of and Priorities in Proceeds

     40    Section 3.8  

Payments Over

     40    ARTICLE 4    APPLICATION OF PROCEEDS    Section 4.1  

Application of Proceeds

     41    Section 4.2  

Specific Performance

     44    ARTICLE 5    INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS   
Section 5.1  

Notice of Acceptance and Other Waivers

     45    Section 5.2  

Modifications to Credit Documents

     46    Section 5.3  

Reinstatement and Continuation of Agreement

     50   

 

-i-



--------------------------------------------------------------------------------

         Page   ARTICLE 6    INSOLVENCY PROCEEDINGS    Section 6.1  

DIP Financing

     51    Section 6.2  

Relief From Stay

     54    Section 6.3  

No Contest; Adequate Protection

     54    Section 6.4  

Asset Sales

     56    Section 6.5  

Separate Grants of Security and Separate Classification

     57    Section 6.6  

No Waivers of Rights of Senior Secured Parties

     58    Section 6.7  

Enforceability

     58    Section 6.8  

Other Matters with respect to Junior Shared Collateral

     59    Section 6.9  

Reorganization Securities

     59    Section 6.10  

Section 1111(b) of the Bankruptcy Code

     59    Section 6.11  

ABL Rights Unconditional

     60    Section 6.12  

Cash Flow Rights Unconditional

     60    Section 6.13  

Junior Rights Unconditional

     61    ARTICLE 7    MISCELLANEOUS    Section 7.1  

Rights of Subrogation

     61    Section 7.2  

Application of Payments

     62    Section 7.3  

Further Assurances

     62    Section 7.4  

Representations

     63    Section 7.5  

Amendments

     63    Section 7.6  

Designation of Junior Secured Indebtedness; Joinder of Junior Agents

     64    Section 7.7  

Addresses for Notices

     65    Section 7.8  

No Waiver; Remedies

     66    Section 7.9  

Continuing Agreement, Transfer of Secured Obligations

     66    Section 7.10  

Governing Law; Entire Agreement

     67    Section 7.11  

Counterparts

     67    Section 7.12  

No Third Party Beneficiaries

     67    Section 7.13  

Headings

     67    Section 7.14  

Severability

     67    Section 7.15  

Attorneys’ Fees

     67    Section 7.16  

VENUE; JURY TRIAL WAIVER

     68    Section 7.17  

Intercreditor Agreement

     68    Section 7.18  

No Warranties or Liability

     69    Section 7.19  

Conflicts

     69    Section 7.20  

Information Concerning Financial Condition of the Credit Parties

     69   

 

-ii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED INTERCREDITOR AGREEMENT

THIS AMENDED AND RESTATED INTERCREDITOR AGREEMENT (as amended, supplemented,
restated, amended and restated or otherwise modified from time to time pursuant
to the terms hereof, this “Agreement”) is entered into as of October 29, 2012
among CITICORP USA, INC., in its capacities as administrative agent and
collateral agent (together with its successors and assigns in such capacities,
the “ABL Agent”) for (i) the lenders party from time to time to any ABL Credit
Agreement referred to below (such institutions, together with their respective
successors, assigns and transferees, the “ABL Lenders”) and (ii) any ABL Cash
Management Bank (as defined below) (such ABL Cash Management Banks, together
with the ABL Agent and the ABL Lenders, the “ABL Secured Parties”), CITIBANK,
N.A., in its capacities as administrative agent and collateral agent (together
with its successors and assigns in such capacities, the “Cash Flow Agent”) for
(i) the lenders party from time to time to any Cash Flow Credit Agreement
referred to below (such institutions, together with their respective successors,
assigns and transferees, the “Cash Flow Lenders”), and (ii) any Cash Flow Hedge
Bank (as defined below) and Cash Flow Cash Management Bank (as defined below)
(such Cash Flow Hedge Bank and Cash Flow Cash Management Bank, together with the
Cash Flow Agent and the Cash Flow Lenders, the “Cash Flow Secured Parties”), and
each Junior Agent that from time to time becomes a party hereto pursuant to
Section 7.6.

RECITALS

A. Pursuant to that certain Credit Agreement dated as of October 26, 2007 (such
date, the “Original Closing Date”), as amended as of August 8, 2011 by Amendment
No. 1 thereto and as amended and restated as of the date hereof pursuant to
Amendment No. 2 thereto, by and among Avaya Inc. (the “Company”) and the
Subsidiary Borrowers party thereto (collectively, the “ABL Borrowers”), the ABL
Lenders, the ABL Agent and the other agents party thereto (as such agreement may
be amended, supplemented, restated, amended and restated or otherwise modified
from time to time, the “ABL Credit Agreement”), the ABL Lenders have agreed to
make certain loans and other financial accommodations to or for the benefit of
the ABL Borrowers.

B. Pursuant to certain guaranties entered into as of the Original Closing Date
and from time to time thereafter (as the same may be amended, supplemented,
restated, amended and restated and/or otherwise modified, collectively, the “ABL
Guaranty”) by the ABL Guarantors (as hereinafter defined) in favor of the ABL
Secured Parties, the ABL Guarantors have agreed to guarantee, inter alia, the
payment and performance of the ABL Borrowers’ obligations under the ABL
Documents (as hereinafter defined) and under ABL Cash Management Obligations.

C. As a condition to the effectiveness of the ABL Credit Agreement and to secure
the obligations of the ABL Borrowers and the ABL Guarantors (the ABL Borrowers,
the ABL Guarantors and each other direct or indirect subsidiary or parent of the
ABL Borrowers or any of their affiliates that is now or hereafter becomes a
party to any ABL Document, collectively, the “ABL Credit Parties”) under and in
connection with the ABL Documents, the ABL Credit Parties have granted to the
ABL Agent (for the benefit of the ABL Secured Parties) Liens on the Collateral
(as hereinafter defined).



--------------------------------------------------------------------------------

D. Pursuant to that certain Credit Agreement dated as of the Original Closing
Date, as amended as of December 18, 2009 by Amendment No. 1 thereto, as amended
and restated as of February 11, 2011 pursuant to Amendment No. 2 thereto, as
amended as of August 8, 2011 by Amendment No. 3 thereto and as amended and
restated as of the date hereof pursuant to Amendment No. 4 thereto, by and among
Avaya Inc. (the “Cash Flow Borrower”), the Cash Flow Lenders and the Cash Flow
Agent (as such agreement may be amended, supplemented, restated, amended and
restated or otherwise modified from time to time, the “Cash Flow Credit
Agreement”), the Cash Flow Lenders have agreed to make certain loans to the Cash
Flow Borrower.

E. Pursuant to certain guaranties entered into as of the Original Closing Date
and from time to time thereafter (as the same may be amended, supplemented,
restated, amended and restated and/or otherwise modified, collectively, the
“Cash Flow Guaranty”) by the Cash Flow Guarantors (as hereinafter defined) in
favor of the Cash Flow Secured Parties, the Cash Flow Guarantors have agreed to
guarantee, inter alia, the payment and performance of the Cash Flow Borrower’s
obligations under the Cash Flow Documents (as hereinafter defined).

F. As a condition to the effectiveness of the Cash Flow Credit Agreement and to
secure the obligations of the Cash Flow Borrower and the Cash Flow Guarantors
(the Cash Flow Borrower, the Cash Flow Guarantors and each other direct or
indirect subsidiary or parent of the Cash Flow Borrower or any of its affiliates
that is now or hereafter becomes a party to any Cash Flow Document,
collectively, the “Cash Flow Credit Parties”) under and in connection with the
Cash Flow Documents, the Cash Flow Credit Parties have granted to the Cash Flow
Agent (for the benefit of the Cash Flow Secured Parties) Liens on the
Collateral.

G. Pursuant to this Agreement, the Company may, from time to time, designate
certain additional Indebtedness of any Credit Party as “Junior Secured
Indebtedness” by executing and delivering a Junior Secured Indebtedness
Designation and by complying with the procedures set forth in Section 7.6
hereof, and the holders of such Junior Secured Indebtedness and any other
applicable Junior Secured Party shall thereafter constitute “Junior Secured
Parties,” and any Junior Agent for any such Junior Secured Parties shall
thereafter constitute a “Junior Agent,” for all purposes under this Agreement.

H. Each of the ABL Agent (on behalf of the ABL Secured Parties) and the Cash
Flow Agent (on behalf of the Cash Flow Secured Parties) and, by their
acknowledgment hereof, the ABL Credit Parties and the Cash Flow Credit Parties,
desire to amend and restate that certain Intercreditor Agreement dated as of the
Original Closing Date (as amended, supplemented, restated, amended and restated
or otherwise modified from time to time prior to the date hereof (the “Original
Intercreditor Agreement”), between the ABL Agent and the Cash Flow Agent, to
provide for the relative priority of Liens on the Collateral and certain other
rights, priorities and interests as set forth herein.

 

-2-



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
that the Original Intercreditor Agreement shall be, and hereby is, amended and
restated in its entirety as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 UCC Definitions. The following terms which are defined in the
Uniform Commercial Code are used herein as so defined: Accounts, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, Electronic Chattel Paper,
Financial Assets, Fixtures, General Intangibles, Instruments, Inventory,
Investment Property, Letter-of-Credit Rights, Money, Payment Intangibles,
Promissory Notes, Records, Securities Accounts, Security Entitlements,
Supporting Obligations and Tangible Chattel Paper.

Section 1.2 Other Definitions. Subject to Section 1.1, as used in this
Agreement, the following terms shall have the meanings set forth below:

“ABL Agent” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successor thereto as well as any Person
designated as the “Agent”, “Administrative Agent” or “Collateral Agent” under
any ABL Credit Agreement.

“ABL Borrowers” shall have the meaning assigned to that term in the recitals to
this Agreement.

“ABL Cash Management Bank” shall mean any Person that is an ABL Lender or an
Affiliate of an ABL Lender at the time it provides any Cash Management Services
pursuant to which ABL Cash Management Obligations are incurred, whether or not
such Person subsequently ceases to be an ABL Lender or an Affiliate of an ABL
Lender.

“ABL Cash Management Obligations” means obligations owed by the Borrower or any
Subsidiary to any ABL Cash Management Bank in respect of or in connection with
any Cash Management Services and designated by the Borrower in writing to the
ABL Agent as “Secured Cash Management Obligations” pursuant to any ABL Credit
Agreement.

“ABL Collateral Documents” shall mean all “Collateral Documents” as defined in
any ABL Credit Agreement, and all other security agreements, mortgages, deeds of
trust and other collateral documents executed and delivered in connection with
any ABL Credit Agreement, in each case as the same may be amended, supplemented,
restated, amended and restated or otherwise modified from time to time.

“ABL Credit Agreement” shall mean have the meaning assigned to such term in the
recitals to this Agreement and shall include any other agreement extending the
maturity of,

 

-3-



--------------------------------------------------------------------------------

consolidating, restructuring, refunding, replacing or refinancing all or any
portion of the ABL Obligations, whether by the same or any other agent, lender
or group of lenders and whether or not increasing the amount of any Indebtedness
that may be incurred thereunder.

“ABL Credit Parties” shall have the meaning assigned to that term in the
recitals to this Agreement.

“ABL Documents” shall mean any ABL Credit Agreement, the ABL Guaranty, the ABL
Collateral Documents and those other ancillary agreements as to which any ABL
Secured Party is a party or a beneficiary and all other agreements, instruments,
documents and certificates, now or hereafter executed by or on behalf of any ABL
Credit Party or any of its respective Subsidiaries or Affiliates, and delivered
to the ABL Agent or any other ABL Secured Party, in connection with any of the
foregoing or any ABL Credit Agreement, in each case as the same may be amended,
supplemented, restated, amended and restated or otherwise modified from time to
time.

“ABL Guarantors” shall mean any Person who becomes a guarantor under any ABL
Guaranty.

“ABL Guaranty” shall have the meaning assigned to that term in the recitals to
this Agreement and shall also include any further guaranty made by an ABL
Guarantor guaranteeing, inter alia, the payment and performance of the ABL
Obligations.

“ABL Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement, as well as any Person designated as a “Lender” under any ABL
Credit Agreement.

“ABL Obligations” shall mean all (x) advances to, and debts, liabilities,
obligations, covenants and duties of, any ABL Credit Party arising under any ABL
Document or otherwise with respect to any Loan or Letter of Credit (in each case
as defined in any ABL Credit Agreement), whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any ABL Credit Party of any proceeding under any
Debtor Relief Laws naming such person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding; provided that the aggregate principal amount of such Loans and face
amount of such Letters of Credit shall not at any time exceed $435,000,000 less
the aggregate principal amount of all Incremental Replacement Secured Notes (as
defined in the ABL Credit Agreement) ever issued in accordance with the ABL
Credit Agreement and (y) ABL Cash Management Obligations. Without limiting the
generality of the foregoing, the ABL Obligations of the ABL Credit Parties under
the ABL Documents (and any of their Subsidiaries to the extent they have
obligations under the ABL Documents) include the obligation (including guarantee
obligations) to pay principal, interest, Letter of Credit, reimbursement
obligations, charges, expenses, fees, Attorney Costs (as defined in any ABL
Credit Agreement), indemnities and other amounts payable by any ABL Credit Party
under any ABL Document.

 

-4-



--------------------------------------------------------------------------------

“ABL Priority Collateral” shall mean all Collateral (other than Shared
Collateral) consisting of the following (including for the avoidance of doubt,
any such assets that, but for the application of Section 552 of the Bankruptcy
Code (or any similar provision of any foreign Debtor Relief Laws), would be ABL
Priority Collateral):

(1) all Accounts, other than Accounts which constitute identifiable proceeds of
Cash Flow Priority Collateral;

(2) all Chattel Paper (including Tangible Chattel Paper and Electronic Chattel
Paper), other than Chattel Paper which constitutes identifiable proceeds of Cash
Flow Priority Collateral;

(3) (x) all Deposit Accounts (other than Cash Flow Priority Accounts) and money
and all cash, checks, other negotiable instruments, funds and other evidences of
payments held therein, and (y) Securities Accounts (other than Cash Flow
Priority Accounts), Security Entitlements and Securities credited to such a
Securities Account, and, in each case, all cash, checks and other property held
therein or credited thereto; provided, however, that during the continuance of
an Event of Default to the extent that identifiable proceeds of Cash Flow
Priority Collateral are deposited in any such Deposit Accounts or Securities
Accounts, such identifiable proceeds shall be treated as Cash Flow Priority
Collateral;

(4) all Inventory;

(5) to the extent relating to, evidencing or governing any of the items referred
to in the preceding clauses (1) through (4) constituting ABL Priority
Collateral, all Documents, General Intangibles (other than any Intellectual
Property), Instruments (including Promissory Notes) and Commercial Tort Claims;
provided that to the extent any of the foregoing also relates to Collateral of a
type not referred to in clauses (1) through (4), only that portion related to
the items referred to in the preceding clauses (1) through (4) shall be included
in the ABL Priority Collateral;

(6) to the extent relating to any of the items referred to in the preceding
clauses (1) through (5) constituting ABL Priority Collateral, all Supporting
Obligations and Letter-of-Credit Rights; provided that to the extent any of the
foregoing also relates to Cash Flow Priority Collateral only that portion
related to the items referred to in the preceding clauses (1) through (5) shall
be included in the ABL Priority Collateral;

(7) all books and Records relating to the items referred to in the preceding
clauses (1) through (6) constituting ABL Priority Collateral (including all
books, databases, customer lists, engineer drawings, and Records, whether
tangible or electronic, which contain any information relating to any of the
items referred to in the preceding clauses (1) through (6)); and

(8) all collateral security and guarantees with respect to any of the foregoing
and all cash, Money, insurance proceeds, Instruments, Securities, Financial
Assets and

 

-5-



--------------------------------------------------------------------------------

Deposit Accounts received as proceeds of any of the foregoing (such proceeds,
“ABL Priority Proceeds”); provided, however, that no proceeds of ABL Priority
Proceeds will constitute ABL Priority Collateral unless such proceeds of ABL
Priority Proceeds would otherwise constitute ABL Priority Collateral.

“ABL Recovery” shall have the meaning set forth in Section 5.3(a).

“ABL Secured Parties” shall have the meaning assigned to that term in the
introduction to this Agreement.

“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent(s)” means, individually, the ABL Agent, the Cash Flow Agent or any Junior
Agent and, collectively, means the ABL Agent, the Cash Flow Agent and any Junior
Agent.

“Agreement” shall have the meaning assigned to that term in the introduction to
this Agreement.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as now or
hereafter in effect or any successor thereto.

“Borrower” shall mean any of the ABL Borrowers, the Cash Flow Borrower and any
Junior Borrower.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York.

“Capital Stock” shall mean, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“Cash Flow Agent” shall have the meaning assigned to that term in the
introduction to this Agreement and shall include any successor thereto as well
as any Person designated as the “Agent,” “Administrative Agent,” “Collateral
Agent,” “Security Agent,” “Trustee” or any similar agent or representative under
any Cash Flow Credit Agreement.

 

-6-



--------------------------------------------------------------------------------

“Cash Flow Borrower” shall have the meaning assigned to that term in the
introduction to this Agreement.

“Cash Flow Cash Management Bank” shall mean any Person that is a Cash Flow
Lender or an Affiliate of a Cash Flow Lender at the time it provides any Cash
Management Services, whether or not such Person subsequently ceases to be a Cash
Flow Lender or an Affiliate of a Cash Flow Lender.

“Cash Flow Cash Management Obligations” means obligations owed by the Borrower
or any Subsidiary to any Cash Flow Cash Management Bank in respect of or in
connection with any Cash Management Services and designated by the Borrower in
writing to the Cash Flow Agent as “Cash Management Obligations” pursuant to any
Cash Flow Credit Agreement.

“Cash Flow Collateral Documents” shall mean all “Collateral Documents” as
defined in any Cash Flow Credit Agreement, and all other security agreements,
mortgages, deeds of trust and other collateral documents executed and delivered
in connection with any Cash Flow Credit Agreement, in each case as the same may
be amended, supplemented, restated, amended and restated or otherwise modified
from time to time.

“Cash Flow Credit Agreement” shall have the meaning assigned to that term in the
recitals to this Agreement and shall include any other agreement restating,
amending and restating, extending the maturity of, consolidating, restructuring,
refunding, replacing, renewing or refinancing all or any portion of the Cash
Flow Obligations, whether by the same or any other agent, lender or group of
lenders and whether or not increasing the amount of any Indebtedness that may be
incurred thereunder, and any one or more indentures or credit facilities or
commercial paper facilities with banks or other institutional lenders or
investors that extend, consolidate, restructure, refund, replace, renew,
refinance or defease any part of the loans, notes, other credit facilities or
commitments thereunder and whether or not increasing the amount of any
Indebtedness that may be incurred thereunder.

“Cash Flow Credit Parties” shall have the meaning assigned to that term in the
recitals to this Agreement.

“Cash Flow Documents” shall mean any Cash Flow Credit Agreement, the Cash Flow
Guaranty, the Cash Flow Collateral Documents, all documents evidencing Cash Flow
Obligations, those other ancillary agreements as to which any Cash Flow Secured
Party is a party or a beneficiary and all other agreements, instruments,
documents and certificates, now or hereafter executed by or on behalf of any
Cash Flow Credit Party or any of its respective Subsidiaries or Affiliates, and
delivered to the Cash Flow Agent, in connection with any of the foregoing or any
Cash Flow Credit Agreement, in each case as the same may be amended,
supplemented, restated, amended and restated or otherwise modified from time to
time.

“Cash Flow Guarantors” shall mean any Person who becomes a guarantor under any
Cash Flow Guaranty.

 

-7-



--------------------------------------------------------------------------------

“Cash Flow Guaranty” shall have the meaning assigned to that term in the
recitals to this Agreement and shall also include any further guaranty made by a
Cash Flow Guarantor guaranteeing, inter alia, the payment and performance of the
Cash Flow Obligations.

“Cash Flow Hedge Bank” shall mean any Person that is an Agent, a Lender, or an
Affiliate of any of the foregoing (in each case under any Cash Flow Credit
Agreement) at the time it enters into a Cash Flow Hedging Agreement, in its
capacity as a party thereto, whether or not such Person subsequently ceases to
be an Agent, a Lender or an Affiliate of any of the foregoing (in each case
under any Cash Flow Credit Agreement).

“Cash Flow Hedging Agreement” shall mean any “Secured Hedge Agreement” as
defined in any Cash Flow Credit Agreement.

“Cash Flow Hedging Obligations” means obligations of the Borrower or any
Subsidiary arising under any Cash Flow Hedging Agreement.

“Cash Flow Lenders” shall have the meaning assigned to that term in the
introduction to this Agreement, as well as any Person designated as a “Lender”
under any Cash Flow Credit Agreement.

“Cash Flow Obligations” shall mean all (x) advances to, and debts, liabilities,
obligations, covenants and duties of, any Cash Flow Credit Party arising under
any Cash Flow Document or otherwise with respect to any Loan or Letter of Credit
(in each case as defined in any Cash Flow Credit Agreement), whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Cash Flow Credit Party
of any proceeding under any Debtor Relief Laws naming such person as the debtor
in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding, (y) Cash Flow Hedging Obligations and (z) Cash Flow
Cash Management Obligations. Without limiting the generality of the foregoing,
the Cash Flow Obligations of the Cash Flow Credit Parties under the Cash Flow
Documents (and any of their Subsidiaries to the extent they have obligations
under the Cash Flow Documents) include the obligation (including guarantee
obligations) to pay principal, interest, Letter of Credit, reimbursement
obligations, charges, expenses, fees, Attorney Costs (as defined in any Cash
Flow Credit Agreement), indemnities and other amounts payable by any Cash Flow
Credit Party under any Cash Flow Document.

“Cash Flow Priority Accounts” means any Deposit Accounts or Securities Accounts
that are intended to solely contain identifiable proceeds of the Cash Flow
Priority Collateral (it being understood that any property in such Deposit
Accounts or Securities Accounts which is not identifiable proceeds of Cash Flow
Priority Collateral shall not be Cash Flow Priority Collateral solely by virtue
of being on deposit in any such Deposit Account or Securities Account).

“Cash Flow Priority Collateral” shall mean all Collateral other than ABL
Priority Collateral and Shared Collateral consisting of the following (including
for the avoidance

 

-8-



--------------------------------------------------------------------------------

of doubt, any such assets that, but for the application of Section 552 of the
Bankruptcy Code (or any similar provision of any foreign Debtor Relief Laws)
would be Cash Flow Priority Collateral):

(1) all Equipment, Fixtures, Real Property, Intellectual Property and Investment
Property (other than any Investment Property described in clauses 3(y) and 8 of
the definition of ABL Priority Collateral),

(2) except to the extent constituting ABL Priority Collateral, all Instruments,
Commercial Tort Claims, Documents and General Intangibles,

(3) all other Collateral, other than the ABL Priority Collateral (including ABL
Priority Proceeds) and Shared Collateral, and

(4) all collateral security and guarantees with respect to the foregoing, and
all cash, Money, insurance proceeds, Instruments, Securities, Financial Assets,
Chattel Paper, Securities Accounts and Deposit Accounts received as proceeds of
any Collateral, other than the Shared Collateral and the ABL Priority Collateral
(including ABL Priority Proceeds) (such proceeds, “Cash Flow Priority
Proceeds”).

“Cash Flow Recovery” shall have the meaning set forth in Section 5.3(b).

“Cash Flow Secured Parties” shall have the meaning assigned to that term in the
introduction to this Agreement.

“Cash Management Services” shall mean any agreement or arrangement to provide
cash management services, including treasury, depository, overdraft, credit or
debit card, purchase card, electronic funds transfer and other cash management
arrangements.

“Collateral” shall mean all Property now owned or hereafter acquired by any
Borrower or any Guarantor in or upon which a Lien is granted or purported to be
granted to the ABL Agent, the Cash Flow Agent or any Junior Agent under any of
the ABL Collateral Documents, the Cash Flow Collateral Documents or the Junior
Debt Documents, together with all rents, issues, profits, products and Proceeds
thereof.

“Company” shall have the meaning assigned to that term in the recitals to this
Agreement.

“Control” the meaning specified in the definition of “Affiliate.”

“Control Collateral” shall mean any Collateral consisting of any Certificated
Security (as defined in Section 8-102 of the Uniform Commercial Code),
Investment Property, Deposit Account, Instruments and any other Collateral as to
which a Lien may be perfected through possession or control by the secured
party, or any agent therefor.

 

-9-



--------------------------------------------------------------------------------

“Copyright Licenses” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Credit Party or that such Credit Party otherwise has the
right to license, or granting any right to any Credit Party under any Copyright
now or hereafter owned by any third party, and all rights of such Credit Party
under any such agreement.

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Credit Party: (a) all copyright rights in any work subject to the copyright
laws of the United States, whether as author, assignee, transferee or otherwise,
and (b) all registrations and applications for registration of any such
copyright in the United States, including registrations, recordings,
supplemental registrations and pending applications for registration in the
United States Copyright Office.

“Credit Documents” shall mean the ABL Documents, the Cash Flow Documents and the
Junior Debt Documents.

“Credit Parties” shall mean the ABL Credit Parties, the Cash Flow Credit Parties
and the Junior Credit Parties.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Designated Junior Agent” means the Junior Agent under the first Series of
Junior Obligations designated as Junior Secured Indebtedness pursuant to
Section 7.6; provided, that at such time such Junior Obligations cease to be the
only Junior Secured Indebtedness under this Agreement, by delivery of written
notice to each Senior Agent and the Company hereunder, the Junior Majority
Agents may from time to time designate another Junior Agent as the “Designated
Junior Agent” for purposes hereof.

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

“Discharge of ABL Obligations” shall mean (a) the payment in full in cash of all
outstanding ABL Obligations excluding contingent indemnity obligations with
respect to then unasserted claims and ABL Cash Management Obligations not yet
due and payable but including, with respect to amounts available to be drawn
under outstanding letters of credit issued thereunder (or indemnities or other
undertakings issued pursuant thereto in respect of outstanding letters of
credit), the cancellation of such letters of credit or the delivery or provision
of money or backstop letters of credit in respect thereof in compliance with the
terms of any ABL Credit Agreement and (b) the termination of all commitments to
extend credit under the ABL Documents.

“Discharge of Cash Flow Obligations” shall mean the payment in full in cash of
all outstanding Cash Flow Obligations (other than (x) Cash Flow Hedging
Obligations not yet

 

-10-



--------------------------------------------------------------------------------

due and payable, (y) Cash Flow Cash Management Obligations not yet due and
payable and (z) contingent indemnification obligations not yet accrued and
payable) and the termination of all commitments to extend credit under the Cash
Flow Documents.

“Discharge of Junior Obligations” shall mean, with respect to any Series of
Junior Obligations, the payment in full in cash of all outstanding Junior
Obligations of such Series (other than contingent indemnification obligations
not yet accrued and payable) and the termination of all commitments to extend
credit under the Junior Debt Documents for such Series of Junior Obligations.

“Discharge of Senior Obligations” shall mean the Discharge of ABL Obligations
and Discharge of Cash Flow Obligations.

“Enforcement Notice” shall have the meaning set forth in Section 2.4(a).

“Equipment” shall mean (x) any “equipment” as such term is defined in Article 9
of the Uniform Commercial Code, and in any event, shall include, but shall not
be limited to, all machinery, equipment, furnishings, appliances, furniture,
fixtures, tools, and vehicles now or hereafter owned by any Credit Party in each
case, regardless of whether characterized as equipment under the Uniform
Commercial Code (but excluding any such items which constitute Inventory), and
(y) and any and all additions, substitutions and replacements of any of the
foregoing and all accessions thereto, wherever located, whether or not at any
time of determination incorporated or installed therein or attached thereto, and
all replacements therefore, together with all attachments, components, parts,
equipment and accessories installed thereon or affixed thereto.

“Event of Default” shall mean an Event of Default as defined in any ABL Credit
Agreement, any Cash Flow Credit Agreement or the Junior Agreement relating to
any Series of Junior Obligations, as applicable.

“Exercise of Any Secured Creditor Remedies” “Exercise Any Secured Creditor
Remedies” or “Exercise of Secured Creditor Remedies” shall mean, except as
otherwise provided in the final sentence of this definition:

(a) the taking by any Secured Party of any action to enforce or realize upon any
Lien, including the institution of any foreclosure proceedings or the noticing
of any public or private sale pursuant to Article 9 of the Uniform Commercial
Code or other applicable law;

(b) the exercise by any Secured Party of any right or remedy provided to a
secured creditor on account of a Lien under any of the Credit Documents, under
applicable law, in an Insolvency Proceeding or otherwise, including the election
to retain any of the Collateral in satisfaction of a Lien;

(c) the taking of any action by any Secured Party or the exercise of any right
or remedy by any Secured Party in respect of the collection on, set off against,
marshaling of, injunction respecting or foreclosure on the Collateral or the
Proceeds thereof;

 

-11-



--------------------------------------------------------------------------------

(d) the appointment on the application of a Secured Party, of a receiver,
receiver and manager or interim receiver of all or part of the Collateral;

(e) the sale, lease, license, or other disposition of all or any portion of the
Collateral by private or public sale conducted by a Secured Party or any other
means at the direction of a Secured Party permissible under applicable law;

(f) the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code or under provisions of similar effect
under other applicable law; and

(g) the exercise by a Secured Party of any voting rights relating to any Capital
Stock included in the Collateral.

For the avoidance of doubt, none of the following shall be deemed to constitute
an Exercise of Secured Creditor Remedies: (i) the filing of a proof of claim in
any Insolvency Proceeding or seeking adequate protection by any Senior Secured
Party, (ii) the exercise of rights by the ABL Agent upon the occurrence of a
Cash Dominion Event (as defined in any ABL Credit Agreement) or an Event of
Default, including, without limitation, the notification of account debtors,
depository institutions or any other Person to deliver proceeds of Collateral to
the ABL Agent, (iii) the reduction of advance rates or sub-limits by the ABL
Agent and the ABL Lenders, or (iv) the imposition of Reserves (as defined in any
ABL Credit Agreement) by the ABL Agent.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantor” shall mean any of the ABL Guarantors, Cash Flow Guarantors or Junior
Guarantors.

“Indebtedness” shall mean Indebtedness (as defined in any ABL Credit Agreement
as in effect on the date hereof).

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under any Debtor Relief
Laws.

“Intellectual Property” shall mean all intellectual and similar property of
every kind and nature now owned or hereafter acquired by any Credit Party,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade
secrets, confidential or proprietary

 

-12-



--------------------------------------------------------------------------------

technical and business information, know-how, show-how or other data or
information, the intellectual property rights in software and databases and
related documentation and all additions, improvements and accessions to, and
books and records describing any of the foregoing.

“Junior Agent” shall mean any one or more agents, trustees or other
representatives for or of any one or more Junior Lenders under any Junior
Agreement, as well as any Person designated as an “Agent,” “Administrative
Agent,” “Collateral Agent,” “Security Agent,” “Trustee” or any similar agent or
representative under any Junior Agreement, and, in the case of each of the
foregoing, shall include their respective successors, assigns and transferees.

“Junior Agreement” shall mean (a) any agreement, instrument and document under
which any Junior Secured Indebtedness is or may be incurred, including without
limitation any credit agreement, loan agreement, indenture or other financing
agreement, in each case as the same may be amended, supplemented, restated,
amended and restated or otherwise modified from time to time, and (b) if
designated by the Company, any other agreement extending the maturity of,
consolidating, restructuring, refunding, replacing or refinancing all or any
portion of the Junior Obligations thereunder, whether by the same or any other
agent, lender or group of lenders and whether or not increasing the amount of
any Indebtedness that may be incurred thereunder.

“Junior Borrower” shall mean any Junior Credit Party that incurs or issues
Junior Secured Indebtedness, together with its successors and assigns.

“Junior Collateral Documents” shall mean all “Collateral Documents” as defined
in any Junior Agreement, and all other security agreements, mortgages, deeds of
trust and other collateral documents executed and delivered in connection with
such Junior Agreement, in each case as the same may be amended, supplemented,
restated, amended and restated or otherwise modified from time to time.

“Junior Credit Party” shall mean the Company, each direct or indirect Subsidiary
of the Company or any of its Affiliates that is now or hereafter becomes a party
to any Junior Debt Document, and any other Person who becomes a guarantor under
any of the Junior Guaranties.

“Junior Debt Documents” shall mean, with respect to any Series of Junior Secured
Indebtedness hereunder, the Junior Agreement, the Junior Guaranties, the Junior
Collateral Documents, all documents evidencing Junior Obligations thereunder,
those other ancillary agreements as to which any Junior Secured Party is a party
or a beneficiary and all other agreements, instruments, documents and
certificates, now or hereafter executed by or on behalf of any Junior Credit
Party or any of its respective Subsidiaries or Affiliates, and delivered to the
applicable Junior Agent, in connection with any of the foregoing, in each case
as the same may be amended, supplemented, restated, amended and restated or
otherwise modified from time to time.

“Junior Debt Recovery” shall have the meaning set forth in Section 5.3(c).

 

-13-



--------------------------------------------------------------------------------

“Junior Effective Date” shall have the meaning set forth in Section 7.6.

“Junior Guaranties” shall mean, with respect to any Series of Junior
Obligations, any one or more guaranties of, inter alia, the payment and
performance of such Junior Obligations of any Junior Credit Party by any other
Junior Credit Party in favor of any Junior Secured Party, in each case as the
same may be amended, supplemented, restated, amended and restated or otherwise
modified from time to time.

“Junior Guarantor” shall mean any Person who becomes a guarantor under any
Junior Guaranty.

“Junior Lenders” shall mean one or more holders of Junior Secured Indebtedness
(or commitments therefor) that is or may be incurred under one or more Junior
Agreements.

“Junior Majority Agents” means Junior Agents representing a majority of the then
aggregate principal amount of Junior Obligations.

“Junior Obligations” shall mean all advances to, and debts, liabilities,
obligations, covenants and duties of, any Junior Credit Party arising under any
Junior Debt Document or otherwise with respect to any loan, note or other
extension of credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Junior Credit Party of any proceeding under any
Debtor Relief Laws naming such person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding. Without limiting the generality of the foregoing, the Junior
Obligations of the Junior Credit Parties under any Junior Debt Documents (and
any of their Subsidiaries to the extent they have obligations under the Junior
Debt Documents) include the obligation (including guarantee obligations) to pay
principal, interest, letter of credit, reimbursement obligations, charges,
expenses, fees, attorney costs, indemnities and other amounts payable by any
Junior Credit Party under any Junior Debt Document.

“Junior Secured Indebtedness” shall mean any Junior Specified Indebtedness that
(1) is permitted to be secured by a Lien (as hereinafter defined) on the
Collateral ranking junior to, or not expressly required to be pari passu with,
the Lien securing the Senior Obligations by

(a) prior to the Discharge of ABL Obligations, any negative covenant restricting
Liens contained in any ABL Credit Agreement then in effect;

(b) prior to the Discharge of Cash Flow Obligations, any negative covenant
restricting Liens contained in any Cash Flow Credit Agreement then in effect;
and

(c) prior to the Discharge of Junior Obligations with respect to any Series of
Junior Obligations, any negative covenant restricting Liens contained in the
Junior Agreement for such Series of Junior Obligations then in effect; and

 

-14-



--------------------------------------------------------------------------------

(2) is designated as “Junior Secured Indebtedness” by the Company pursuant to a
Junior Secured Indebtedness Designation and in compliance with the procedures
described in Section 7.6.

As used in this definition of “Junior Secured Indebtedness,” the term “Lien”
shall have the meaning set forth (x) for purposes of the preceding clause
(1)(a), prior to the Discharge of ABL Obligations, in any ABL Credit Agreement
then in effect, (y) for purposes of the preceding clause (1)(b), prior to the
Discharge of Cash Flow Obligations, in any Cash Flow Credit Agreement then in
effect, and (c) for purposes of the preceding clause (1)(c), prior to the
Discharge of Junior Obligations, with respect to any Series of Junior
Obligations, in the Junior Agreement for such Series of Junior Obligations then
in effect.

“Junior Secured Indebtedness Designation” shall mean a certificate of the
Company with respect to Junior Secured Indebtedness substantially in the form of
Exhibit A attached hereto.

“Junior Secured Indebtedness Joinder” shall mean a joinder agreement executed by
one or more Junior Agents in respect of the Junior Secured Indebtedness subject
to a Junior Secured Indebtedness Designation, on behalf of one or more Junior
Secured Parties in respect of such Junior Secured Indebtedness, substantially in
the form of Exhibit B attached hereto.

“Junior Secured Parties” shall mean any Junior Agent and any Junior Lender.

“Junior Shared Collateral” shall mean, at any time, Collateral in which the
holders of Senior Obligations under at least one Senior Agreement and the
holders of Junior Obligations under at least one Junior Agreement (or their
Agents) hold a security interest at such time (or, in the case of the Senior
Agreements, are deemed pursuant to Article 2 to hold a security interest). If,
at any time, any portion of the Collateral under one or more Senior Agreements
does not constitute Collateral under one or more Junior Agreements, then such
portion of such Collateral shall constitute Junior Shared Collateral only with
respect to the Junior Agreement(s) for which it constitutes Collateral and shall
not constitute Junior Shared Collateral for any Junior Agreement which does not
have a security interest in such Collateral at such time.

“Junior Specified Indebtedness” shall mean any Indebtedness (as hereinafter
defined) that is or may from time to time be incurred by any Credit Party in
compliance with

(a) prior to the Discharge of ABL Obligations, any negative covenant restricting
Indebtedness contained in any ABL Credit Agreement then in effect;

(b) prior to the Discharge of Cash Flow Obligations, any negative covenant
restricting Indebtedness contained in any Cash Flow Credit Agreement then in
effect; and

(c) prior to the Discharge of Junior Obligations with respect to any Series of
Junior Obligations, any negative covenant restricting Liens contained in the
Junior Agreement for such Series of Junior Obligations then in effect.

 

-15-



--------------------------------------------------------------------------------

As used in this definition of “Junior Specified Indebtedness,” the term
“Indebtedness” shall have the meaning set forth (x) for purposes of the
preceding clause (a), prior to the Discharge of ABL Obligations, in any ABL
Credit Agreement then in effect, (y) for purposes of the preceding clause (b),
prior to the Discharge of Cash Flow Obligations, in any Cash Flow Credit
Agreement then in effect, and (z) for purposes of the preceding clause (c),
prior to the Discharge of Junior Obligations, with respect to any Series of
Junior Obligations, in the Junior Agreement for such Series of Junior
Obligations then in effect. In the event that any Indebtedness as defined in any
such Credit Document shall not be Indebtedness as defined in any other such
Credit Document, but is or may be incurred in compliance with such other Credit
Document, such Indebtedness shall constitute Junior Specified Indebtedness for
purposes of such other Credit Document.

“Lender(s)” means, individually, the ABL Lenders, the Cash Flow Lenders or the
Junior Lenders and, collectively, means all of the ABL Lenders, the Cash Flow
Lenders and the Junior Lenders.

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Credit
Party is a party, together with any and all (i) renewals, extensions,
supplements and continuations thereof, (ii) income, fees, royalties, damages,
claims and payments now and hereafter due and/or payable thereunder or with
respect thereto including damages and payments for past, present or future
infringements or violations thereof, and (iii) rights to sue for past, present
and future violations thereof.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory, judgment or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease (as defined in any Cash Flow Credit
Agreement) having substantially the same economic effect as any of the
foregoing); provided, that in no event shall an operating lease in and of itself
be deemed a Lien.

“Lien Priority” shall mean with respect to any Lien of the ABL Secured Parties,
the Cash Flow Secured Parties or any Junior Secured Parties in the Collateral,
the order of priority of such Lien as specified in Section 2.1.

“Original Closing Date” shall have the meaning assigned to that term in the
recitals to this Agreement.

“Original Intercreditor Agreement” shall have the meaning assigned to that term
in the recitals to this Agreement.

“Party” shall mean the ABL Agent, the Cash Flow Agent or any Junior Agent, and
“Parties” shall mean all of the Agents.

 

-16-



--------------------------------------------------------------------------------

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Credit Party or that any Credit
Party otherwise has the right to license, is in existence, or granting to any
Credit Party any right to make, use or sell any invention on which a Patent, now
or hereafter owned by any third party, is in existence, and all rights of any
Credit Party under any such agreement.

“Patents” shall mean all of the following now owned or hereafter acquired by any
Credit Party: (a) all letters Patent of the United States in or to which any
Credit Party now or hereafter has any right, title or interest therein, all
registrations and recordings thereof, and all applications for letters Patent of
the United States, including registrations, recordings and pending applications
in the United States Patent and Trademark Office, and (b) all reissues,
continuations, divisions, continuations-in-part, renewals, improvements or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Priority Collateral” shall mean the ABL Priority Collateral or the Cash Flow
Priority Collateral, as applicable.

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

“Pro Rata” shall mean with respect to the ABL Secured Parties and the Cash Flow
Secured Parties, the percentage obtained by dividing (i) the aggregate amount of
the then outstanding ABL Obligations plus any then unused commitments for loans
under any ABL Credit Agreement or Cash Flow Obligations plus any then unused
commitments for loans under any Cash Flow Credit Agreement, as applicable, by
(ii) the sum of the ABL Obligations plus any then unused commitments for loans
under any ABL Credit Agreement and the Cash Flow Obligations plus any then
unused commitments for loans under any Cash Flow Credit Agreement; provided,
however, that if any such commitment of a Lender has been terminated, then in
calculating “Pro Rata” the unused commitments of such Lender shall not be
included.

“Real Property” shall mean any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property.

“Secured Parties” shall mean the ABL Secured Parties, the Cash Flow Secured
Parties and the Junior Secured Parties.

 

-17-



--------------------------------------------------------------------------------

“Security” shall mean any “security” as such term is defined in Article 8 of the
Uniform Commercial Code, any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Senior Agent(s)” means, individually, prior to the Discharge of ABL Obligations
with respect to any matters relating solely to the ABL Priority Collateral, the
ABL Agent and, with respect to all other matters and, after the Discharge of ABL
Obligations, with respect to the ABL Priority Collateral, the Cash Flow Agent,
and, collectively, means both the ABL Agent and the Cash Flow Agent.

“Senior Agreement” shall mean any ABL Credit Agreement and any Cash Flow Credit
Agreement, individually.

“Senior Collateral” shall mean all Property now owned or hereafter acquired by
any Borrower or any Guarantor in or upon which a Lien is granted or purported to
be granted to the ABL Agent or the Cash Flow Agent under any of the ABL
Collateral Documents or the Cash Flow Collateral Documents, together with all
rents, issues, profits, products and Proceeds thereof.

“Senior Collateral Documents” shall mean the ABL Collateral Documents and the
Cash Flow Documents, collectively.

“Senior Debt Documents” shall mean the ABL Documents and the Cash Flow
Documents, collectively.

“Senior Lenders” shall mean the ABL Lenders and the Cash Flow Lenders,
collectively.

“Senior Obligations” shall mean the ABL Obligations and the Cash Flow
Obligations, collectively.

“Senior Secured Parties” shall mean the ABL Secured Parties and the Cash Flow
Secured Parties, collectively.

“Series” shall mean (a) with respect to the Junior Secured Parties, each of the
Junior Secured Parties that become subject to this Agreement after the date
hereof that are represented by a common Agent (in its capacity as such for such
Junior Secured Parties) and (b) with respect to any Junior Obligations, each of
the Junior Obligations incurred pursuant to any Junior Agreement, which,
pursuant to any Junior Secured Indebtedness Joinder, are to be represented
hereunder by a common Agent (in its capacity as such for such Junior
Obligations).

 

-18-



--------------------------------------------------------------------------------

“Shared Collateral” means all amounts paid by the holder of Subordinated
Indebtedness to any Party pursuant to the subordination provisions of the
instruments, documents and agreements evidencing such Subordinated Indebtedness
to the extent not clearly identifiable as ABL Priority Collateral or Cash Flow
Priority Collateral.

“Subordinated Indebtedness” shall mean Indebtedness which is expressly
subordinated in right of payment to the prior payment in full of the ABL
Obligations and the Cash Flow Obligations on terms reasonably acceptable to the
Agents.

“Subsidiary” shall mean with respect to any Person means a corporation,
partnership, joint venture, limited liability company or other business entity
(excluding, for the avoidance of doubt, charitable foundations) of which a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Credit Party or that any Credit Party otherwise has the right to
license, or granting to any Credit Party any right to use any trademark now or
hereafter owned by any third party, and all rights of any Credit Party under any
such agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Credit Party: (a) all trademarks, service marks, trade names, corporate names,
trade dress, logos, designs, fictitious business names other source or business
identifiers, now existing or hereafter adopted or acquired, all registrations
and recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office or any similar offices in any
State of the United States or any political subdivision thereof, and all
extensions or renewals thereof, as well as any unregistered trademarks and
service marks used by a Credit Party and (b) all goodwill connected with the use
of and symbolized thereby.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; and provided further that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection,
publication or priority of, or remedies with respect to, Liens of any Party is
governed by the Uniform Commercial Code or foreign personal property security
laws as enacted and in effect in a jurisdiction other than the State of New
York, the term “Uniform Commercial Code” will mean the Uniform Commercial Code
or such foreign personal property security laws as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

 

-19-



--------------------------------------------------------------------------------

“Use Period” means the period commencing on the date that the ABL Agent (or an
ABL Credit Party acting with the consent of the ABL Agent) commences the
liquidation and sale of the ABL Priority Collateral in a manner as provided in
Section 3.6 (having theretofore furnished the Cash Flow Agent with an
Enforcement Notice) and ending 180 days thereafter (but in no event later than
270 days following the date the Cash Flow Agent provides an Enforcement Notice
to the ABL Agent). If any stay or other order that prohibits any of the ABL
Agent, the other ABL Secured Parties or any ABL Credit Party (with the consent
of the ABL Agent) from commencing and continuing to Exercise Any Secured
Creditor Remedies or to liquidate and sell the ABL Priority Collateral has been
entered by a court of competent jurisdiction, such 180-day period and 270-day
period shall be tolled during the pendency of any such stay or other order and
the Use Period shall be so extended.

Section 1.3 Rules of Construction. Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term “including” is not limiting and shall
be deemed to be followed by the phrase “without limitation,” and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Article, section, subsection,
clause, schedule and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement to any agreement,
instrument, or document shall include all alterations, amendments, changes,
restatements, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, restatements, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. Any reference herein to the
repayment in full of an obligation shall mean the payment in full in cash of
such obligation, or in such other manner as may be approved in writing by the
requisite holders or representatives in respect of such obligation (however, for
the avoidance of doubt, this sentence shall not affect the interpretation of
terms defined herein).

ARTICLE 2

LIEN PRIORITY

Section 2.1 Priority of Liens.

(a) Subject to the provisos in subclauses (b) and (c) of Section 4.1,
notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to the ABL Secured
Parties in respect of all or any portion of the Collateral, of any

 

-20-



--------------------------------------------------------------------------------

Liens granted to the Cash Flow Secured Parties in respect of all or any portion
of the Collateral or of any Liens granted to the Junior Secured Parties in
respect of all or any portion of the Collateral and regardless of how any such
Lien was acquired (whether by grant, statute, operation of law, subrogation or
otherwise), (ii) the order or time of filing or recordation of any document or
instrument for perfecting the Liens in favor of the ABL Agent, the Cash Flow
Agent or any Junior Agent (or ABL Secured Parties, Cash Flow Secured Parties or
Junior Secured Parties) in any Collateral, (iii) any provision of the Uniform
Commercial Code, Debtor Relief Laws or any other applicable law, or of the ABL
Documents, the Cash Flow Documents or the Junior Debt Documents, (iv) whether
the ABL Agent, the Cash Flow Agent or the Junior Agent, in each case, either
directly or through agents, holds possession of, or has control over, all or any
part of the Collateral, (v) the date on which the ABL Obligations, the Cash Flow
Obligations or any Junior Obligations are advanced or made available to the
Credit Parties, (vi) the fact that any such Liens in favor of the ABL Agent or
the ABL Lenders, the Cash Flow Agent or the Cash Flow Lenders or any Junior
Agent or any Junior Lenders securing any of the ABL Obligations, the Cash Flow
Obligations or the Junior Obligations, respectively, are (x) subordinated to any
Lien securing any obligation of any Credit Party other than the Cash Flow
Obligations (in the case of the ABL Obligations), the ABL Obligations (in the
case of the Cash Flow Obligations) or the Senior Obligations (in the case of the
Junior Obligations), or (y) otherwise subordinated, voided, avoided, invalidated
or lapsed, or (vii) any other circumstance of any kind or nature whatsoever, the
ABL Agent, on behalf of itself and the ABL Secured Parties, the Cash Flow Agent,
on behalf of itself and the Cash Flow Secured Parties, and each Junior Agent
that becomes a party to this Agreement, on behalf of itself and the Junior
Secured Parties represented thereby, hereby agree that:

(1) (A) any Lien in respect of all or any portion of the ABL Priority Collateral
now or hereafter held by or on behalf of the Cash Flow Agent or any Cash Flow
Secured Party that secures all or any portion of the Cash Flow Obligations shall
in all respects be junior and subordinate to all Liens granted to the ABL Agent
and the ABL Secured Parties in the ABL Priority Collateral to secure all or any
portion of the ABL Obligations, and (B) any Lien in respect of all or any
portion of the ABL Priority Collateral now or hereafter held by or on behalf of
any Junior Agent or any Junior Secured Party that secures all or any portion of
any Series of Junior Obligations shall in all respects be junior and subordinate
to all Liens granted to any Senior Agent or any Senior Secured Parties in the
ABL Priority Collateral to secure all or any portion of any Senior Obligations;

(2) (A) any Lien in respect of all or any portion of the ABL Priority Collateral
now or hereafter held by or on behalf of the ABL Agent or any ABL Secured Party
that secures all or any portion of the ABL Obligations shall in all respects be
senior and prior to all Liens granted to the Cash Flow Agent or any Cash Flow
Secured Party in the ABL Priority Collateral to secure all or any portion of the
Cash Flow Obligations, and (B) any Lien in respect of all or any portion of the
ABL Priority Collateral now or hereafter held by or on behalf of any Senior
Agent or any Senior Secured Parties that secures all or any portion of any
Senior Obligations shall in all respects be senior and prior to all Liens
granted to any Junior Agent or any Junior Secured Party in the ABL Priority
Collateral to secure all or any portion of the Junior Obligations of any Series;

 

-21-



--------------------------------------------------------------------------------

(3) (A) any Lien in respect of all or any portion of the Cash Flow Priority
Collateral now or hereafter held by or on behalf of the ABL Agent or any ABL
Secured Party that secures all or any portion of the ABL Obligations shall in
all respects be junior and subordinate to all Liens granted to the Cash Flow
Agent and the Cash Flow Secured Parties in the Cash Flow Priority Collateral to
secure all or any portion of the Cash Flow Obligations and (B) any Lien in
respect of all or any portion of the Cash Flow Priority Collateral now or
hereafter held by or on behalf of any Junior Agent or any Junior Secured Party
that secures all or any portion of any Series of Junior Obligations shall in all
respects be junior and subordinate to all Liens granted to any Senior Agent or
any Senior Secured Parties in the Cash Flow Priority Collateral to secure all or
any portion of any Senior Obligations;

(4) (A) any Lien in respect of all or any portion of the Cash Flow Priority
Collateral now or hereafter held by or on behalf of the Cash Flow Agent or any
Cash Flow Secured Party that secures all or any portion of the Cash Flow
Obligations shall in all respects be senior and prior to all Liens granted to
the ABL Agent or any ABL Secured Party in the Cash Flow Priority Collateral to
secure all or any portion of the ABL Obligations, and (B) any Lien in respect of
all or any portion of the Cash Flow Priority Collateral now or hereafter held by
or on behalf of any Senior Agent or any Senior Secured Parties that secures all
or any portion of any Senior Obligations shall in all respects be senior and
prior to all Liens granted to any Junior Agent or any Junior Secured Party in
the Cash Flow Priority Collateral to secure all or any portion of the Junior
Obligations of any Series; and

(5) any Lien in respect of all or any portion of the Collateral as of the date
of this Agreement or hereafter held by or on behalf of any Junior Agent or any
Junior Secured Party that secures all or any portion of any Junior Obligations
of any Series shall in all respects be pari passu and equal in priority with any
Lien in respect of all or any portion of the Collateral as of the date of this
Agreement or hereafter held by or on behalf of each other Junior Agent or any
Junior Secured Party represented by such other Junior Agent that secures all or
any portion of any Junior Obligations of any other Series (except as may be
separately otherwise agreed in writing by, and solely as between or among, any
two or more Junior Agents, each on behalf of itself and the Junior Secured
Parties represented thereby).

(b) Notwithstanding any failure by any ABL Secured Party or Cash Flow Secured
Party to perfect its security interests in the Collateral or any avoidance,
invalidation, priming or subordination by any third party or court of competent
jurisdiction of the security interests in the Collateral granted to the ABL
Secured Parties or the Cash Flow Secured Parties but, for the avoidance of
doubt, subject to the provisos in subclauses (b) and (c) of Section 4.1, the
priority and rights as between the ABL Secured Parties, the Cash Flow Secured
Parties and the Junior Secured Parties with respect to the Collateral shall be
as set forth herein.

 

-22-



--------------------------------------------------------------------------------

Notwithstanding any failure by any Junior Secured Party to perfect its security
interests in the Collateral or any avoidance, invalidation, priming or
subordination by any third party or court of competent jurisdiction of the
security interests in the Collateral granted to such Junior Secured Party, the
priority and rights as between any Junior Agent and the Junior Secured Parties
represented thereby, on the one hand, and any other Junior Agent and the Junior
Secured Parties represented thereby, on the other hand, with respect to the
Collateral shall be as set forth herein (except as may be separately otherwise
agreed in writing by, and solely as between or among, any two or more Junior
Agents, each on behalf of itself and the Junior Secured Parties represented
thereby).

(c) The ABL Agent and the Cash Flow Agent agree that their respective rights in
the Shared Collateral are of equal priority. Each Junior Agent and Junior
Secured Party agrees that its rights in the Junior Shared Collateral shall in
all respects be junior and subordinate to all Liens granted to any Senior Agent
or any Senior Secured Parties in such Junior Shared Collateral to secure all or
any portion of any Senior Obligations. Any amounts received on account of the
Shared Collateral shall be distributed as provided in Section 4.1(d).

(d) The Cash Flow Agent, for and on behalf of itself and the Cash Flow Secured
Parties, acknowledges and agrees that (x) the ABL Agent, for the benefit of
itself and the ABL Secured Parties, has been granted Liens upon all of the
Collateral in which the Cash Flow Agent has been granted Liens and (y) after the
date hereof, a Junior Agent, for the benefit of itself and the Junior Secured
Parties represented thereby, may be granted Liens upon all of the Collateral in
which such Cash Flow Agent has been granted Liens and, in each case, the Cash
Flow Agent hereby consents thereto. The ABL Agent, for and on behalf of itself
and the ABL Secured Parties, acknowledges and agrees that (x) the Cash Flow
Agent, for the benefit of itself and the Cash Flow Secured Parties, has been
granted Liens upon all of the Collateral in which the ABL Agent has been granted
Liens and (y) after the date hereof, a Junior Agent, for the benefit of itself
and the Junior Secured Parties represented thereby, may be granted Liens upon
all of the Collateral in which such ABL Agent has been granted Liens and, in
each case, the ABL Agent hereby consents thereto. Each Junior Agent that becomes
a party to this Agreement, for and on behalf of itself and the Junior Secured
Parties represented thereby, acknowledges and agrees that the ABL Agent, for the
benefit of itself and the ABL Secured Parties, the Cash Flow Agent, for the
benefit of itself and the Cash Flow Secured Parties, and any other Junior Agent,
for the benefit of itself and the Junior Secured Parties represented thereby,
have been, or may be, granted Liens upon all of the Collateral in which such
Junior Agent has been granted Liens and, in each case, such Junior Agent hereby
consents thereto. The subordination of Liens by the Cash Flow Agent and the ABL
Agent in favor of one another, and by each Junior Agent in favor of the Senior
Agents, as set forth herein shall not be deemed to subordinate the Cash Flow
Agent’s Liens, the ABL Agent’s Liens or such Junior Agent’s Liens to the Liens
of any other Person nor be affected by the subordination of such Liens to any
other Lien. The provision of pari passu and equal priority as between Liens of
any Junior Agent and Liens of any other Junior Agent, in each case as set forth
herein, shall not be deemed to subordinate the Liens of any Junior Agent to the
Liens of any Person other than the Senior Agents and the other Senior Secured
Parties as and to the extent set forth herein, or to provide that the Liens of
any Junior Agent will be pari passu or of equal priority with the Liens of any
other Person.

 

-23-



--------------------------------------------------------------------------------

Section 2.2 Waiver of Right to Contest Liens.

(a) The Cash Flow Agent, for and on behalf of itself and the Cash Flow Secured
Parties, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the ABL Agent and the ABL Secured
Parties in respect of the Collateral or the provisions of this Agreement. Except
to the extent expressly set forth in this Agreement, the Cash Flow Agent, for
itself and on behalf of the Cash Flow Secured Parties, agrees that none of the
Cash Flow Agent or the Cash Flow Secured Parties will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by the ABL
Agent or any ABL Secured Party under the ABL Documents with respect to the ABL
Priority Collateral. The Cash Flow Agent, for itself and on behalf of the Cash
Flow Secured Parties, hereby waives any and all rights it or the Cash Flow
Secured Parties may have as a junior lien creditor or otherwise to contest,
protest, object to, or interfere with the manner in which the ABL Agent or any
ABL Lender seeks to enforce its Liens in any ABL Priority Collateral. The
foregoing shall not be construed to prohibit the Cash Flow Agent from enforcing
the provisions of this Agreement.

(b) The ABL Agent, for and on behalf of itself and the ABL Secured Parties,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the Cash Flow Agent or the Cash
Flow Secured Parties in respect of the Collateral or the provisions of this
Agreement. Except to the extent expressly set forth in this Agreement, the ABL
Agent, for itself and on behalf of the ABL Secured Parties, agrees that none of
the ABL Agent or the ABL Secured Parties will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by the Cash
Flow Agent or any Cash Flow Secured Party under the Cash Flow Documents with
respect to the Cash Flow Priority Collateral. The ABL Agent, for itself and on
behalf of the ABL Secured Parties, hereby waives any and all rights it or the
ABL Secured Parties may have as a junior lien creditor or otherwise to contest,
protest, object to, or interfere with the manner in which the Cash Flow Agent or
any Cash Flow Secured Party seeks to enforce its Liens in any Cash Flow Priority
Collateral. The foregoing shall not be construed to prohibit the ABL Agent from
enforcing the provisions of this Agreement.

(c) The ABL Agent, for and on behalf of itself and the ABL Secured Parties, and
the Cash Flow Agent, for and on behalf of itself and the Cash Flow Secured
Parties, each agrees that it shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Junior Agent or any Junior
Secured Parties in respect of the Collateral or the provisions of this
Agreement. The foregoing shall not be construed to prohibit the ABL Agent or the
Cash Flow Agent from enforcing the provisions of this Agreement.

 

-24-



--------------------------------------------------------------------------------

(d) Each Junior Agent that becomes a party to this Agreement, for and on behalf
of itself and the Junior Secured Parties represented thereby, agrees that it and
they shall not (and hereby waives any right to) take any action to contest or
challenge (or assist or support any other Person in contesting or challenging),
directly or indirectly, whether or not in any proceeding (including in any
Insolvency Proceeding), the validity, priority, enforceability, or perfection of
the Liens of any Senior Agent or any Senior Secured Party or of any other Junior
Agent and the Junior Secured Parties represented thereby (except as may be
separately otherwise agreed in writing by, and solely as between or among, any
two or more Junior Agents, each on behalf of itself and the Junior Secured
Parties represented thereby), in each case, in respect of the Collateral or the
provisions of this Agreement. Except to the extent expressly set forth in this
Agreement, each such Junior Agent, for and on behalf of itself and the Junior
Secured Parties represented thereby, agrees that none of such Junior Agent or
the applicable Junior Secured Parties represented thereby will take any action
that would interfere with any Exercise of Secured Creditor Remedies undertaken
by any Senior Agent or any Senior Secured Party under the applicable Senior Debt
Documents with respect to any Collateral securing any Senior Obligations. Each
Junior Agent, for and on behalf of itself and the Junior Secured Parties
represented thereby, hereby waives any and all rights it or such Junior Secured
Parties may have as a junior lien creditor or otherwise to contest, protest,
object to, or interfere with the manner in which any Senior Agent or any Senior
Secured Party seeks to enforce its Liens in any Collateral securing any Senior
Obligation.

(e) For the avoidance of doubt, the assertion of priority rights established
under the terms of this Agreement shall not be considered a challenge to Lien
priority of any Party prohibited by this Section 2.2.

Section 2.3 Remedies Standstill.

(a) The Cash Flow Agent, on behalf of itself and the Cash Flow Secured Parties,
agrees that, from the date hereof until the date upon which the Discharge of ABL
Obligations shall have occurred, neither the Cash Flow Agent nor any Cash Flow
Secured Party will Exercise Any Secured Creditor Remedies with respect to any of
the ABL Priority Collateral without the written consent of the ABL Agent, and,
subject to Section 3.1, will not take, receive or accept any Proceeds of ABL
Priority Collateral, it being understood and agreed that the temporary deposit
of Proceeds of ABL Priority Collateral in a Deposit Account controlled by the
Cash Flow Agent shall not constitute a breach of this Agreement so long as such
Proceeds are promptly (but in no event later than five Business Days after the
later of (i) receipt and (ii) Cash Flow Agent having actual knowledge that such
amount constitutes Proceeds of ABL Priority Collateral) remitted to the ABL
Agent. From and after the date upon which the Discharge of ABL Obligations shall
have occurred (or prior thereto upon obtaining the written consent of the ABL
Agent), the Cash Flow Agent or any Cash Flow Secured Party may Exercise Any
Secured Creditor Remedies under the Cash Flow Documents or applicable law as to
any ABL Priority Collateral; provided, however, that any Exercise of Secured
Creditor Remedies with respect to any Collateral by the Cash Flow Agent or the
Cash Flow Secured Parties is at all times subject to the provisions of this
Agreement.

 

-25-



--------------------------------------------------------------------------------

(b) The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees that,
from the date hereof until the date upon which the Discharge of Cash Flow
Obligations shall have occurred, neither the ABL Agent nor any ABL Secured Party
will Exercise Any Secured Creditor Remedies with respect to the Cash Flow
Priority Collateral without the written consent of the Cash Flow Agent, and,
subject to Section 3.1, will not take, receive or accept any Proceeds of the
Cash Flow Priority Collateral, it being understood and agreed that the temporary
deposit of Proceeds of Cash Flow Priority Collateral in a Deposit Account
controlled by the ABL Agent shall not constitute a breach of this Agreement so
long as such Proceeds are promptly (but in no event later than five Business
Days after (i) receipt and (ii) ABL Agent having actual knowledge that such
amount constitutes Proceeds of Cash Flow Priority Collateral) remitted to the
Cash Flow Agent. From and after the date upon which the Discharge of Cash Flow
Obligations shall have occurred (or prior thereto upon obtaining the written
consent of the Cash Flow Agent), the ABL Agent or any ABL Secured Party may
Exercise Any Secured Creditor Remedies under the ABL Documents or applicable law
as to any Cash Flow Priority Collateral; provided, however, that any Exercise of
Secured Creditor Remedies with respect to any Collateral by the ABL Agent or the
ABL Secured Parties is at all times subject to the provisions of this Agreement.

(c) Each Junior Agent that becomes a party to this Agreement, on behalf of
itself and the Junior Secured Parties represented thereby, agrees that from the
date such Junior Agent becomes a party to this Agreement until the date upon
which the Discharge of Senior Obligations shall have occurred, whether or not
any Insolvency Proceeding has been commenced by or against any Credit Party,
(i) neither such Junior Agent nor any Junior Secured Party represented thereby
will (x) Exercise Any Secured Creditor Remedies with respect to any Junior
Shared Collateral in respect of any Junior Obligations, (y) contest, protest or
object to any Exercise of Any Secured Creditor Remedies brought with respect to
the Junior Shared Collateral or any other Senior Collateral by any Senior Agent
or any Senior Secured Party in respect of the Senior Obligations, including the
exercise of any right by any Senior Agent or any Senior Secured Party (or any
agent or sub-agent on their behalf) in respect of the Senior Obligations under
any lockbox agreement, control agreement, landlord waiver or bailee’s letter or
similar agreement or arrangement to which any Senior Agent or any Senior Secured
Party either is a party or may have rights as a third party beneficiary, or any
other exercise by any such party of any rights and remedies relating to the
Junior Shared Collateral under the ABL Documents or the Cash Flow Documents, as
applicable, or otherwise in respect of the Senior Collateral or the Senior
Obligations, or (z) object to the forbearance by the Senior Secured Parties from
bringing or pursuing any foreclosure proceeding or action or any other exercise
of any rights or remedies relating to the Junior Shared Collateral in respect of
Senior Obligations and (ii) the Senior Agents and the Senior Secured Parties
shall have the exclusive right to Exercise Any Secured Creditor Remedies in
accordance with the provisions of this Agreement (including clause (a) and
(b) above) (including setoff and the right to credit bid their debt) and make
determinations regarding the release, disposition or restrictions with respect
to the Junior Shared Collateral without any consultation with or the consent of
any Junior Agent or any Junior Secured Party. In exercising rights and remedies
with respect to the Senior Collateral, the Senior Agents and the Senior Secured
Parties may enforce the provisions of the ABL Documents and the Cash Flow
Documents, as applicable, and exercise remedies thereunder, all in such order
and in such

 

-26-



--------------------------------------------------------------------------------

manner as they may determine in the exercise of their sole discretion consistent
with the terms of this Agreement (including clauses (a) and (b) above). Such
exercise and enforcement shall include the rights of an agent appointed by the
Senior Secured Parties to sell or otherwise dispose of Junior Shared Collateral
upon foreclosure, to incur expenses in connection with such sale or disposition
and to exercise all the rights and remedies of a secured lender under the
Uniform Commercial Code of any applicable jurisdiction and of a secured creditor
under Debtor Relief Laws of any applicable jurisdiction.

(d) Notwithstanding the provisions of Sections 2.3(a), 2.3(b), 2.3(c) or any
other provision of this Agreement, nothing contained herein shall be construed
to prevent any Agent or any Secured Party from (i) filing a claim or statement
of interest with respect to the ABL Obligations, the Cash Flow Obligations or
the Junior Obligations owed to it in any Insolvency Proceeding commenced by or
against any Credit Party, (ii) taking any action (not adverse to the priority
status of the Liens of the other Agent(s) or other Secured Parties on the
Collateral in which such other Agent(s) or other Secured Party has a priority
Lien or the rights of the other Agent or any of the other Secured Parties to
Exercise Any Secured Creditor Remedies in respect thereof) in order to create,
perfect, preserve or protect (but not enforce) its Lien on any Collateral,
(iii) filing any necessary or responsive pleadings in opposition to any motion,
adversary proceeding or other pleading filed by any Person objecting to or
otherwise seeking disallowance of the claim or Lien of such Agent or Secured
Party, (iv) filing any pleadings, objections, motions, or agreements which
assert rights available to unsecured creditors of the Credit Parties arising
under any Insolvency Proceeding or applicable non-bankruptcy law so long as such
rights and remedies do not violate and are not otherwise inconsistent with any
express provision of this Agreement, (v) voting on any plan of reorganization or
filing any proof of claim in any Insolvency Proceeding of any Credit Party, or
(vi) with respect to the Senior Agents and Senior Secured Parties only,
objecting to the proposed retention of Collateral by the other Senior Agent or
any other Senior Secured Party in full or partial satisfaction of any ABL
Obligations or any Cash Flow Obligations due to such other Senior Agent or
Senior Secured Party, in the case of each of clauses (i) through (vi) above, to
the extent not inconsistent with the terms of this Agreement. In the event any
Junior Secured Party becomes a judgment lien creditor in respect of Junior
Shared Collateral as a result of its enforcement of its rights as an unsecured
creditor in respect of Junior Obligations, such judgment lien shall be
subordinated to the Liens securing Senior Obligations on the same basis as the
other Liens securing the Junior Obligations are so subordinated to such Liens
securing Senior Obligations under this Agreement. Nothing in this Agreement
shall impair or otherwise adversely affect any rights or remedies the Senior
Agents or the Senior Secured Parties may have with respect to the Senior
Collateral.

(e) So long as the Discharge of Senior Obligations has not occurred, each Junior
Agent that becomes a party to this Agreement, for and on behalf of itself and
the Junior Secured Parties represented thereby, agrees that it will not, in the
context of its role as secured creditor, take or receive any Junior Shared
Collateral or any Proceeds of Junior Shared Collateral in connection with the
exercise of any right or remedy (including setoff) with respect to any Junior
Shared Collateral in respect of Junior Obligations. Without limiting the
generality of the foregoing, unless and until the Discharge of Senior
Obligations has occurred, except as expressly provided in Section 2.3(d), the
sole right of the Junior Agents and the Junior Secured Parties with

 

-27-



--------------------------------------------------------------------------------

respect to the Junior Shared Collateral is to hold a Lien on the Junior Shared
Collateral in respect of Junior Obligations pursuant to the applicable Junior
Debt Documents for the period and to the extent granted therein and to receive a
share of the Proceeds thereof, if any, after the Discharge of Senior Obligations
has occurred.

(f) Subject to Section 2.3(d), (i) each Junior Agent that becomes a party to
this Agreement, for and on behalf of itself and the Junior Secured Parties
represented thereby, agrees that neither such Junior Agent nor any such Junior
Secured Party will take any action that would hinder any exercise of remedies
undertaken by any Senior Agent or any Senior Secured Party with respect to the
Junior Shared Collateral under any Senior Debt Document, including any sale,
lease, exchange, transfer or other disposition of the Junior Shared Collateral,
whether by foreclosure or otherwise, and (ii) each Junior Agent that becomes a
party to this Agreement, for and on behalf of itself and the Junior Secured
Parties represented thereby, hereby waives any and all rights it or any such
Junior Secured Party may have as a junior lien creditor or otherwise to object
to the manner in which the Senior Agents or the Senior Secured Parties seek to
enforce or collect the Senior Obligations or the Liens granted on any of the
Senior Collateral, regardless of whether any action or failure to act by or on
behalf of any Senior Agent or any other Senior Secured Party is adverse to the
interests of the Junior Secured Parties.

(g) Each Junior Agent that becomes a party to this Agreement hereby acknowledges
and agrees that no covenant, agreement or restriction contained in any Junior
Debt Document shall be deemed to restrict in any way the rights and remedies of
the Senior Agents or the Senior Secured Parties with respect to the Senior
Collateral as set forth in this Agreement and the Senior Debt Documents.

(h) Subject to Section 2.3(d), each Junior Agent that becomes a party to this
Agreement, for and on behalf of itself and the Junior Secured Parties
represented thereby, agrees that, unless and until the Discharge of Senior
Obligations has occurred, it will not commence, or join with any Person (other
than the Senior Secured Parties and the Senior Agents) in commencing, any
enforcement, collection, execution, levy or foreclosure action or proceeding
with respect to any Lien held by it in the Junior Shared Collateral under any of
the Junior Debt Documents or otherwise in respect of the Junior Obligations.

Section 2.4 Exercise of Rights.

(a) No Other Restrictions. Except as expressly set forth in this Agreement, each
Cash Flow Secured Party, each ABL Secured Party and each Junior Secured Party
shall have any and all rights and remedies it may have as a creditor under
applicable law, including the right to the Exercise of Secured Creditor Remedies
(except as may be separately otherwise agreed in writing by, and solely as
between or among, any two or more Junior Agents, each on behalf of itself and
the Junior Secured Parties represented thereby); provided, however, that the
Exercise of Secured Creditor Remedies with respect to the Collateral shall be
subject to the Lien Priority and to the provisions of this Agreement. The ABL
Agent may enforce the provisions of the ABL Documents, the Cash Flow Agent may
enforce the provisions of the Cash Flow Documents, each Junior Agent may enforce
the provisions of the applicable Junior Debt

 

-28-



--------------------------------------------------------------------------------

Documents and each may engage in the Exercise of Any Secured Creditor Remedies,
all in such order and in such manner as each may determine in the exercise of
its sole discretion, consistent with the terms of this Agreement and mandatory
provisions of applicable law (except as may be separately otherwise agreed in
writing by, and solely as between or among, any two or more Junior Agents, each
on behalf of itself and the Junior Secured Parties represented thereby);
provided, however, that each of the ABL Agent and the Cash Flow Agent agrees to
provide to the other (x) a written notice (an “Enforcement Notice”) prior to the
commencement of an Exercise of Any Secured Creditor Remedies and (y) copies of
any notices that it is required under applicable law to deliver to any Borrower
or any Guarantor promptly after delivery thereof; provided further, however,
that the ABL Agent’s failure to provide any such copies to the Cash Flow Agent
(but not the Enforcement Notice) shall not impair any of the ABL Agent’s rights
hereunder or under any of the ABL Documents and the Cash Flow Agent’s failure to
provide any such copies to the ABL Agent (but not the Enforcement Notice) shall
not impair any of the Cash Flow Agent’s rights hereunder or under any of the
Cash Flow Documents. Each of the Cash Flow Agent, each Cash Flow Secured Party,
the ABL Agent and each ABL Secured Party agrees (i) that it will not institute
any suit or other proceeding or assert in any suit, Insolvency Proceeding or
other proceeding any claim, in the case of the Cash Flow Agent and each Cash
Flow Secured Party, against either the ABL Agent or any other ABL Secured Party,
and in the case of the ABL Agent and each other ABL Secured Party, against
either the Cash Flow Agent or any other Cash Flow Secured Party, seeking damages
from or other relief by way of specific performance, instructions or otherwise,
with respect to, any action taken or omitted to be taken by such Person with
respect to the Collateral which is consistent with the terms of this Agreement,
and none of such Parties shall be liable for any such action taken or omitted to
be taken, and (ii) it will not be a petitioning creditor or otherwise assist in
the filing of an involuntary Insolvency Proceeding. Each Junior Agent and each
Junior Secured Party agrees (i) that it will not institute any suit or other
proceeding or assert in any suit, Insolvency Proceeding or other proceeding any
claim against any Senior Agent or any Senior Secured Party seeking damages from
or other relief by way of specific performance, instructions or otherwise, with
respect to, any action taken or omitted to be taken by such Person with respect
to the Collateral which is consistent with the terms of this Agreement, and none
of such Senior Agents or Senior Secured Parties shall be liable for any such
action taken or omitted to be taken, and (ii) it will not be a petitioning
creditor or otherwise assist in the filing of an involuntary Insolvency
Proceeding.

(b) Until the Discharge of Senior Obligations, as between the Senior Agents, on
the one hand, and the Junior Agents, on the other hand, the Senior Agents shall
have the exclusive right to exercise any right or remedy with respect to the
Junior Shared Collateral and shall have the exclusive right to determine and
direct the time, method and place for exercising such right or remedy or
conducting any proceeding with respect thereto consistent with the terms of the
Agreement. Following the Discharge of Senior Obligations, the Designated Junior
Agent, who may be instructed by the Junior Majority Agents, shall have the
exclusive right to exercise any right or remedy with respect to the Collateral,
and the Designated Junior Agent, who may be instructed by the Junior Majority
Agents, shall have the exclusive right to direct the time, method and place of
exercising or conducting any proceeding for the exercise of any right or remedy
available to the Junior Secured Parties with respect to the Collateral, or of
exercising or directing the exercise of any trust or power conferred on the
Junior Agents, or for the taking of any other

 

-29-



--------------------------------------------------------------------------------

action authorized by the Junior Collateral Documents; provided, however, that
nothing in this Section 2.4(b) shall impair the right of any Junior Agent or
other agent or trustee acting on behalf of the Junior Secured Parties to take
such actions with respect to the Collateral after the Discharge of Senior
Obligations as may be otherwise required or authorized pursuant to any
intercreditor agreement governing the Junior Secured Parties or the Junior
Obligations.

(c) Release of Liens.

(i) In the event of (A) any private or public sale of all or any portion of the
ABL Priority Collateral in connection with any Exercise of Secured Creditor
Remedies by the ABL Agent or with the consent of the ABL Agent (other than in
connection with a refinancing as described in Section 5.2(c)), or (B) any sale,
transfer or other disposition of all or any portion of the ABL Priority
Collateral (other than in connection with a refinancing as described in
Section 5.2(c)), so long as such sale, transfer or other disposition is then
permitted by the ABL Documents or consented to by the requisite ABL Lenders,
irrespective of whether an Event of Default has occurred, each of the Cash Flow
Agent, on behalf of itself and the Cash Flow Lenders, and each Junior Agent that
becomes a party to this Agreement, for and on behalf of itself and the Junior
Secured Parties represented thereby, agrees that such sale, transfer or other
disposition will be free and clear of the Liens on such ABL Priority Collateral
securing the Cash Flow Obligations and the Junior Obligations, respectively, and
the Cash Flow Agent’s and the Cash Flow Secured Parties’, and such Junior
Agent’s and the applicable Junior Secured Parties’, Liens with respect to the
ABL Priority Collateral so sold, transferred, or disposed shall terminate and be
automatically released without further action concurrently with, and to the same
extent as, the release of the ABL Secured Parties’ Liens on such ABL Priority
Collateral; provided that any proceeds of such ABL Priority Collateral shall be
applied pursuant to Section 4.1(b). In furtherance of, and subject to, the
foregoing, the Cash Flow Agent and each Junior Agent agrees that it will
promptly execute any and all Lien releases or other documents reasonably
requested by the ABL Agent in connection therewith. The Cash Flow Agent and each
Junior Agent hereby appoints the ABL Agent and any officer or duly authorized
person of the ABL Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of the Cash Flow Agent or such Junior Agent and in the name of the Cash Flow
Agent or such Junior Agent or in the ABL Agent’s own name, from time to time, in
the ABL Agent’s sole discretion, for the purposes of carrying out the terms of
this paragraph, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this paragraph, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

(ii) In the event of (A) any private or public sale of all or any portion of the
Cash Flow Priority Collateral in connection with any Exercise of Secured
Creditor Remedies by or with the consent of the Cash Flow Agent (other than in
connection with a refinancing as described in Section 5.2(c)), or (B) any sale,
transfer or other disposition of all or any portion of the Cash Flow Priority
Collateral (other than in connection with a refinancing as described in
Section 5.2(c)), so long as such sale, transfer or other disposition is then
permitted by the Cash Flow Documents or consented to by the requisite Cash Flow
Lenders, irrespective of whether an

 

-30-



--------------------------------------------------------------------------------

Event of Default has occurred, each of the ABL Agent, on behalf of itself and
the ABL Lenders, and each Junior Agent that becomes a party to this Agreement,
for and on behalf of itself and the Junior Secured Parties represented thereby,
agrees that such sale, transfer or disposition will be free and clear of the
Liens on such Cash Flow Priority Collateral securing the ABL Obligations and the
Junior Obligations, respectively, and the ABL Agent’s and the ABL Secured
Parties’, and such Junior Agent’s and the applicable Junior Secured Parties’,
Liens with respect to the ABL Priority Collateral so sold, transferred, or
disposed shall terminate and be automatically released without further action
concurrently with, and to the same extent as, the release of the Cash Flow
Secured Parties’ Liens on such Cash Flow Priority Collateral; provided that any
proceeds of such Cash Flow Priority Collateral shall be applied pursuant to
Section 4.1(c). In furtherance of, and subject to, the foregoing, the ABL Agent
and each Junior Agent agrees that it will promptly execute any and all Lien
releases or other documents reasonably requested by the Cash Flow Agent in
connection therewith. The ABL Agent and each Junior Agent hereby appoints the
Cash Flow Agent and any officer or duly authorized person of the Cash Flow
Agent, with full power of substitution, as its true and lawful attorney-in-fact
with full irrevocable power of attorney in the place and stead of the ABL Agent
or such Junior Agent and in the name of the ABL Agent or such Junior Agent or in
the Cash Flow Agent’s own name, from time to time, in the Cash Flow Agent’s sole
discretion, for the purposes of carrying out the terms of this paragraph, to
take any and all appropriate action and to execute and deliver any and all
documents and instruments as may be necessary or desirable to accomplish the
purposes of this paragraph, including any financing statements, endorsements,
assignments, releases or other documents or instruments of transfer (which
appointment, being coupled with an interest, is irrevocable).

(iii) In the event of (A) any private or public sale of all or any portion of
the Senior Collateral in connection with any Exercise of Secured Creditor
Remedies by or with the consent of the applicable Senior Agent, or (B) any sale,
transfer or other disposition of all or any portion of the Senior Collateral, so
long as such sale, transfer or other disposition is then permitted by the Senior
Debt Documents or consented to by the requisite Senior Lenders, irrespective of
whether an Event of Default has occurred, each Junior Agent that becomes a party
to this Agreement, for and on behalf of itself and the Junior Secured Parties
represented thereby, agrees that such sale, transfer or disposition will be free
and clear of the Liens on such Senior Collateral securing the Junior Obligations
and such Junior Agent’s and the applicable Junior Secured Parties’ Liens with
respect to the Senior Collateral so sold, transferred, or disposed shall
terminate and be automatically released without further action concurrently
with, and to the same extent as, the release of the Senior Secured Parties’
Liens on such Senior Collateral. In furtherance of, and subject to, the
foregoing, each Junior Agent agrees that it will promptly execute any and all
Lien releases or other documents reasonably requested by the applicable Senior
Agent in connection therewith. Each Junior Agent hereby appoints each Senior
Agent and any officer or duly authorized person of such Senior Agent, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power of attorney in the place and stead of such Junior Agent and in
the name of such Junior Agent or in such Senior Agent’s own name, from time to
time, in each Senior Agent’s sole discretion, for the purposes of carrying out
the terms of this paragraph, to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes

 

-31-



--------------------------------------------------------------------------------

of this paragraph, including any financing statements, endorsements,
assignments, releases or other documents or instruments of transfer (which
appointment, being coupled with an interest, is irrevocable).

(iv) Unless and until the Discharge of Senior Obligations has occurred, each
Junior Agent that becomes a party to this Agreement, for and on behalf of itself
and the Junior Secured Parties represented thereby, hereby consents to the
application, whether prior to or after an Event of Default under any Senior Debt
Document, of proceeds of Junior Shared Collateral to the repayment of Senior
Obligations pursuant to the Senior Debt Documents; provided that nothing in this
Section 2.4(c)(iv) shall be construed to prevent or impair the rights of the
Junior Agents or the Junior Secured Parties to receive proceeds in connection
with the applicable Junior Obligations not otherwise in contravention of this
Agreement.

(v) Notwithstanding anything to the contrary in any Junior Collateral Document,
in the event the terms of a Senior Collateral Document and a Junior Collateral
Document each require any Credit Party (i) to make payment in respect of any
item of Junior Shared Collateral, (ii) to deliver or afford control over any
item of Junior Shared Collateral to, or deposit any item of Junior Shared
Collateral with, (iii) to register ownership of any item of Junior Shared
Collateral in the name of or make an assignment of ownership of any Junior
Shared Collateral or the rights thereunder to, (iv) cause any securities
intermediary, commodity intermediary or other Person acting in a similar
capacity to agree to comply, in respect of any item of Junior Shared Collateral,
with instructions or orders from, or to treat, in respect of any item of Junior
Shared Collateral, as the entitlement holder, (v) hold any item of Junior Shared
Collateral in trust for (to the extent such item of Junior Shared Collateral
cannot be held in trust for multiple parties under applicable law), (vi) obtain
the agreement of a bailee or other third party to hold any item of Junior Shared
Collateral for the benefit of or subject to the control of or, in respect of any
item of Junior Shared Collateral, to follow the instructions of or (vii) obtain
the agreement of a landlord with respect to access to leased premises where any
item of Junior Shared Collateral is located or waivers or subordination of
rights with respect to any item of Junior Shared Collateral in favor of, in any
case, both any Senior Agent or any Senior Credit Party, on the one hand, and any
Junior Agent or any Junior Secured Party, on the other hand, such Credit Party
may, until the Discharge of Senior Obligations has occurred, comply with such
requirement under the Junior Collateral Document as it relates to such Junior
Shared Collateral by taking any of the actions set forth above only with respect
to, or in favor of, the applicable Senior Agent or Senior Secured Party.

Section 2.5 No New Liens.

(a) Until the date upon which the Discharge of ABL Obligations shall have
occurred, the parties hereto agree that no Cash Flow Secured Party or Junior
Secured Party shall acquire or hold any Lien on any assets of any Credit Party
securing any Cash Flow Obligation or Junior Obligation, respectively, which
assets are not also subject to the Lien of the ABL Agent under the ABL
Documents. If any Cash Flow Secured Party or any Junior Secured Party shall
(nonetheless and in breach hereof) acquire or hold any Lien on any assets of any
Credit Party

 

-32-



--------------------------------------------------------------------------------

securing any Cash Flow Obligation or any Junior Obligation, respectively, which
assets are not also subject to the Lien of the ABL Agent under the ABL
Documents, then the Cash Flow Agent (or the relevant Cash Flow Secured Party) or
such Junior Agent (or the relevant Junior Secured Party) shall, without the need
for any further consent of any other Cash Flow Secured Party or any other Junior
Secured Party, as applicable, any Cash Flow Borrower or any Junior Borrower, as
applicable, or any Cash Flow Guarantor or any Junior Guarantor, as applicable,
and notwithstanding anything to the contrary in any other Cash Flow Document or
any other Junior Debt Document, as applicable, be deemed to also hold and have
held such Lien as agent or bailee for the benefit of the ABL Agent as security
for the ABL Obligations (subject to the Lien Priority and other terms hereof)
and shall promptly notify the ABL Agent in writing of the existence of such
Lien.

(b) Until the date upon which the Discharge of Cash Flow Obligations shall have
occurred, the parties hereto agree that no ABL Secured Party or Junior Secured
Party shall acquire or hold any Lien on any assets of any Credit Party securing
any ABL Obligation or Junior Obligation, respectively, which assets are not also
subject to the Lien of the Cash Flow Agent under the Cash Flow Documents. If any
ABL Secured Party or any Junior Secured Party shall (nonetheless and in breach
hereof) acquire or hold any Lien on any assets of any Credit Party securing any
ABL Obligation or any Junior Obligation, respectively, which assets are not also
subject to the Lien of the Cash Flow Agent under the Cash Flow Documents, then
the ABL Agent (or the relevant ABL Secured Party) or such Junior Agent (or the
relevant Junior Secured Party) shall, without the need for any further consent
of any other ABL Secured Party or any other Junior Secured Party, as applicable,
any ABL Borrower or any Junior Borrower, as applicable, or any ABL Guarantor or
any Junior Guarantor, as applicable, and notwithstanding anything to the
contrary in any other ABL Document or any other Junior Debt Document, as
applicable, be deemed to also hold and have held such Lien as agent or bailee
for the benefit of the Cash Flow Agent as security for the Cash Flow Obligations
(subject to the Lien Priority and other terms hereof) and shall promptly notify
the Cash Flow Agent in writing of the existence of such Lien.

(c) Until the date upon which the Discharge of Junior Obligations of any other
Junior Secured Party shall have occurred, the parties hereto agree that no
Junior Secured Party shall acquire or hold any Lien on any assets of any Credit
Party securing such other Junior Secured Party’s Junior Obligations which assets
are not also subject to the Lien of each other Junior Agent under the applicable
Junior Debt Documents (except as may be separately otherwise agreed in writing
by, and solely as between or among, any two or more Junior Agents, each on
behalf of itself and the Junior Secured Parties represented thereby). If any
Junior Secured Party shall (nonetheless and in breach hereof) acquire or hold
any Lien on any assets of any Credit Party securing any other Junior Obligation
which assets are not also subject to the Lien of each Junior Agent under the
applicable Junior Debt Documents (except as may be separately otherwise agreed
in writing by, and solely as between or among, any two or more Junior Agents,
each on behalf of itself and the Junior Secured Parties represented thereby),
then such Junior Agent (or the relevant Junior Secured Party) shall, without the
need for any further consent of any other Junior Secured Party, any Junior
Borrower or any Junior Guarantor, and notwithstanding anything to the contrary
in any other Junior Debt Document, be deemed to also

 

-33-



--------------------------------------------------------------------------------

hold and have held such Lien as agent or bailee for the benefit of each Junior
Agent as security for the applicable Junior Obligations (subject to the Lien
Priority and other terms hereof) and shall promptly notify each applicable
Junior Agent in writing of the existence of such Lien.

(d) Until the date upon which the Discharge of Senior Obligations shall have
occurred, the parties hereto agree that no Junior Secured Party shall acquire or
hold any Lien on any assets of any Credit Party securing any Senior Obligation
which assets are not also subject to the Lien of each Senior Agent under the
applicable Senior Debt Documents. If any Junior Secured Party shall (nonetheless
and in breach hereof) acquire or hold any Lien on any assets of any Credit Party
securing any Junior Obligation which assets are not also subject to the Lien of
each Senior Agent under the applicable Senior Debt Documents, then such Junior
Agent (or the relevant Junior Secured Party) shall, without the need for any
further consent of any other Junior Secured Party, any Junior Borrower or any
Junior Guarantor, and notwithstanding anything to the contrary in any other
Junior Debt Document, be deemed to also hold and have held such Lien as agent or
bailee for the benefit of each Senior Agent as security for the applicable
Senior Obligations (subject to the Lien Priority and other terms hereof) and
shall promptly notify each applicable Senior Agent in writing of the existence
of such Lien and take any action reasonably requested by a Senior Agent to
ensure that such Senior Agent holds a senior Lien on such Assets.

Section 2.6 Waiver of Marshalling.

(a) Until the Discharge of ABL Obligations, the Cash Flow Agent, on behalf of
itself and the Cash Flow Secured Parties, agrees not to assert and hereby
waives, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or otherwise claim the benefit of, any marshalling,
appraisal, valuation or other similar right that may otherwise be available
under applicable law with respect to the ABL Priority Collateral or any other
similar rights a junior secured creditor may have under applicable law.

(b) Until the Discharge of Cash Flow Obligations, the ABL Agent, on behalf of
itself and the ABL Secured Parties, agrees not to assert and hereby waives, to
the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Cash Flow Priority Collateral or any other
similar rights a junior secured creditor may have under applicable law.

(c) Until the Discharge of Senior Obligations, each Junior Agent that becomes a
party to this Agreement, for and on behalf of itself and the Junior Secured
Parties represented thereby, agrees not to assert and hereby waives, to the
fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Senior Collateral or any other similar rights
a junior secured creditor may have under applicable law.

 

-34-



--------------------------------------------------------------------------------

ARTICLE 3

ACTIONS OF THE PARTIES

Section 3.1 Certain Actions Permitted. The Cash Flow Agent, the ABL Agent and
any Junior Agent may make such demands or file such claims in respect of the
Cash Flow Obligations, the ABL Obligations or the Junior Obligations,
respectively, as are necessary to prevent the waiver or bar of such claims under
applicable statutes of limitations or other statutes, court orders, or rules of
procedure at any time. Nothing in this Agreement shall prohibit the receipt by
the Cash Flow Agent or any Cash Flow Secured Party of the required payments of
interest, principal and other amounts owed in respect of the Cash Flow
Obligations so long as such receipt is not the direct or indirect result of the
exercise by the Cash Flow Agent or any Cash Flow Secured Party of rights or
remedies as a secured creditor (including set-off) with respect to ABL Priority
Collateral or enforcement in contravention of this Agreement of any Lien held by
any of them. Nothing in this Agreement shall prohibit the receipt by the ABL
Agent or any ABL Secured Party of the required payments of interest, principal
and other amounts owed in respect of the ABL Obligations so long as such receipt
is not the direct or indirect result of the exercise by the ABL Agent or any ABL
Secured Party of rights or remedies as a secured creditor (including set-off)
with respect to Cash Flow Priority Collateral or enforcement in contravention of
this Agreement of any Lien held by any of them. Nothing in this Agreement shall
prohibit the receipt by any Junior Agent or any Junior Secured Party of the
required payments of interest, principal and other amounts owed in respect of
the Junior Obligations so long as such receipt is not the direct or indirect
result of the exercise by such Junior Agent or any Junior Secured Party of
rights or remedies as a secured creditor (including set-off) with respect to any
Senior Collateral or enforcement in contravention of this Agreement of any Lien
held by any of them.

Section 3.2 Agent for Perfection.

(a) The ABL Agent, for and on behalf of itself and each ABL Secured Party, and
the Cash Flow Agent, for and on behalf of itself and each Cash Flow Secured
Party, as applicable, each agree to hold all Collateral in their respective
possession, custody, or control (or in the possession, custody, or control of
agents or bailees for either) as agent on behalf and for the benefit of the
other solely for the purpose of perfecting the security interest granted to each
in such Collateral, subject to the terms and conditions of this Section 3.2.
None of the ABL Agent, the ABL Secured Parties, the Cash Flow Agent, or the Cash
Flow Secured Parties, as applicable, shall have any obligation whatsoever to the
others to assure that the Collateral is genuine or owned by any Borrower, any
Guarantor, or any other Person or to preserve rights or benefits of any Person.
The duties or responsibilities of the ABL Agent and the Cash Flow Agent under
this Section 3.2(a) are and shall be limited solely to holding or maintaining
control of the Control Collateral as agent for the other Party for purposes of
perfecting the Lien held by the Cash Flow Agent or the ABL Agent, as applicable.
The ABL Agent is not and shall not be deemed to be a fiduciary of any kind for
the Cash Flow Secured Parties or any other Person. Without limiting the
generality of the foregoing, the ABL Secured Parties shall not be obligated to
see to the

 

-35-



--------------------------------------------------------------------------------

application of any Proceeds of the Cash Flow Priority Collateral deposited into
any Deposit Account or be answerable in any way for the misapplication thereof.
The Cash Flow Agent is not and shall not be deemed to be a fiduciary of any kind
for the ABL Secured Parties, or any other Person.

(b) Each Senior Agent acknowledges and agrees that if it shall at any time hold
a Lien securing any Senior Obligations on any Junior Shared Collateral that can
be perfected by the possession or control of such Junior Shared Collateral or of
any account in which such Junior Shared Collateral is held, and if such Junior
Shared Collateral or any such account is in fact in the possession or under the
control of such Senior Agent, or of agents or bailees of such Person, or if it
shall any time obtain any landlord waiver or bailee’s letter or any similar
agreement or arrangement granting it rights or access to Junior Shared
Collateral, the applicable Senior Agent shall also hold such Control Collateral,
or take such actions with respect to such landlord waiver, bailee’s letter or
similar agreement or arrangement, as sub-agent or gratuitous bailee for each
relevant Junior Agent, in each case solely for the purpose of perfecting the
Liens granted under the relevant Junior Collateral Documents and subject to the
terms and conditions of this Section 3.2(b). In the event that any Senior Agent
(or its agents or bailees) has Lien filings against Intellectual Property that
is part of the Junior Shared Collateral that are necessary for the perfection of
Liens in such Junior Shared Collateral, such Senior Agent agrees prior to the
Discharge of Senior Obligations to hold such Liens as sub-agent and gratuitous
bailee for each relevant Junior Agent and any assignee thereof, solely for the
purpose of perfecting the security interest granted in such Liens pursuant to
the relevant Junior Collateral Documents, subject to the terms and conditions of
this Section 3.2(b). Except as otherwise specifically provided herein, until the
Discharge of Senior Obligations has occurred, the Senior Agents and the Senior
Secured Parties shall be entitled to deal with the Control Collateral in
accordance with the terms of the applicable Senior Debt Documents as if the
Liens under the Junior Collateral Documents did not exist. The rights of the
Junior Agents and the Junior Secured Parties with respect to the Control
Collateral shall at all times be subject to the terms of this Agreement. The
Senior Agents and the Senior Secured Parties shall have no obligation whatsoever
to any Junior Agent or any Junior Secured Party to assure that any of the
Control Collateral is genuine or owned by any Borrower, any Guarantor or any
other Person or to preserve rights or benefits of any Person, except as
expressly set forth in this Section 3.2(b). The duties or responsibilities of
the Senior Agents under this Section 3.2(b) shall be limited solely to holding
or controlling the Junior Shared Collateral referred to in this Section 3.2(b)
as sub-agents and gratuitous bailees for each relevant Junior Agent for purposes
of perfecting the Lien held by such Junior Agent. The Senior Agents shall not
have, by reason of the Junior Collateral Documents or this Agreement, or any
other document, a fiduciary relationship in respect of any Junior Agent or any
Junior Secured Party, and each Junior Agent that becomes a party to this
Agreement, for and on behalf of itself and the Junior Secured Parties
represented thereby, hereby waives and releases the Senior Agents from all
claims and liabilities arising pursuant to the Senior Agents’ roles under this
Section 3.2(b) as sub-agents and gratuitous bailees with respect to the Junior
Shared Collateral.

 

-36-



--------------------------------------------------------------------------------

Section 3.3 Sharing of Information and Access. In the event that the ABL Agent
shall, in the exercise of its rights under the ABL Collateral Documents or
otherwise, receive possession or control of any books and records of any Cash
Flow Credit Party which contain information identifying or pertaining to the
Cash Flow Priority Collateral, the ABL Agent shall, upon request from the Cash
Flow Agent and as promptly as practicable thereafter, either make available to
the Cash Flow Agent such books and records for inspection and duplication or
provide to the Cash Flow Agent copies thereof. In the event that the Cash Flow
Agent shall, in the exercise of its rights under the Cash Flow Collateral
Documents or otherwise, receive possession or control of any books and records
of any ABL Credit Party which contain information identifying or pertaining to
any of the ABL Priority Collateral, the Cash Flow Agent shall, upon request from
the ABL Agent and as promptly as practicable thereafter, either make available
to the ABL Agent such books and records for inspection and duplication or
provide the ABL Agent copies thereof.

Section 3.4 Insurance. Proceeds of Collateral include insurance proceeds and,
therefore, the Lien Priority shall govern the ultimate disposition of casualty
insurance proceeds. The ABL Agent and the Cash Flow Agent shall each be named as
additional insured or loss payee, as applicable, with respect to all insurance
policies relating to the Collateral. The ABL Agent shall have the sole and
exclusive right, as against the Cash Flow Agent, to adjust settlement of
insurance claims in the event of any covered loss, theft or destruction of ABL
Priority Collateral. The Cash Flow Agent shall have the sole and exclusive
right, as against the ABL Agent, to adjust settlement of insurance claims in the
event of any covered loss, theft or destruction of Cash Flow Priority
Collateral. If any insurance claim includes both ABL Priority Collateral and
Cash Flow Priority Collateral, the insurer will not settle such claim separately
with respect to ABL Priority Collateral and Cash Flow Priority Collateral, and
if the Parties are unable after negotiating in good faith to agree on the
settlement for such claim, either Party may apply to a court of competent
jurisdiction to make a determination as to the settlement of such claim, and the
court’s determination shall be binding upon the Parties. All proceeds of such
insurance shall be remitted to the ABL Agent or the Cash Flow Agent, as the case
may be, and each of the Cash Flow Agent and ABL Agent shall cooperate (if
necessary) in a reasonable manner in effecting the payment of insurance proceeds
in accordance with Section 4.1 hereof. Unless and until the Discharge of Senior
Obligations has occurred, the Senior Agents and the Senior Secured Parties shall
have the sole and exclusive right, as against any Junior Agent, subject to the
rights of the Credit Parties under the Senior Debt Documents, (a) to be named as
additional insured and loss payee under any insurance policies maintained from
time to time by any Credit Party, (b) to adjust settlement for any insurance
policy covering the Junior Shared Collateral in the event of any loss thereunder
and (c) to approve any award granted in any condemnation or similar proceeding
affecting the Junior Shared Collateral. If any Junior Agent or any Junior
Secured Party shall, at any time, receive any proceeds of any such insurance
policy or any such award in contravention of this Agreement, it shall pay such
proceeds over to the Senior Agent in accordance with the terms of Section 4.1.

 

-37-



--------------------------------------------------------------------------------

Section 3.5 No Additional Rights For the Credit Parties Hereunder. Except as
provided in Section 3.6, if any ABL Secured Party, Cash Flow Secured Party or
Junior Secured Party shall enforce its rights or remedies in violation of the
terms of this Agreement, the Credit Parties shall not be entitled to use such
violation as a defense to any action by any ABL Secured Party, Cash Flow Secured
Party or Junior Secured Party, nor to assert such violation as a counterclaim or
basis for set off or recoupment against any ABL Secured Party, Cash Flow Secured
Party or Junior Secured Party.

Section 3.6 Inspection and Access Rights.

(a) Without limiting any rights the ABL Agent or any other ABL Secured Party may
otherwise have under applicable law or by agreement, in the event of any
liquidation of the ABL Priority Collateral (or any other Exercise of Any Secured
Creditor Remedies by the ABL Agent) and whether or not the Cash Flow Agent or
any other Cash Flow Secured Party has commenced and is continuing to Exercise
Any Secured Creditor Remedies of the Cash Flow Agent, the ABL Agent or any other
Person (including any ABL Credit Party) acting with the consent, or on behalf,
of the ABL Agent, shall have the right (a) during normal business hours on any
Business Day, to access ABL Priority Collateral that (i) is stored or located in
or on, (ii) has become an accession with respect to (within the meaning of
Section 9-335 of the Uniform Commercial Code), or (iii) has been commingled with
(within the meaning of Section 9-336 of the Uniform Commercial Code), Cash Flow
Priority Collateral, and (b) during the Use Period, shall have the right to use
the Cash Flow Priority Collateral (including, without limitation, Equipment,
Fixtures, Intellectual Property, General Intangibles and Real Property), each of
the foregoing in order to assemble, inspect, copy or download information stored
on, take actions to perfect its Lien on, complete a production run of Inventory
involving, take possession of, move, prepare and advertise for sale, sell (by
public auction, private sale or a “store closing”, “going out of business” or
similar sale, whether in bulk, in lots or to customers in the ordinary course of
business or otherwise and which sale may include augmented Inventory of the same
type sold in any ABL Credit Party’s business), store or otherwise deal with the
ABL Priority Collateral, in each case without notice to, the involvement of or
interference by any Cash Flow Secured Party or any Junior Secured Party or
liability to any Cash Flow Secured Party or any Junior Secured Party. In the
event that any ABL Secured Party has commenced and is continuing the Exercise of
Any Secured Creditor Remedies with respect to any ABL Priority Collateral or any
other sale or liquidation of the ABL Priority Collateral has been commenced by
an ABL Credit Party (with the consent of the ABL Agent), the Cash Flow Agent may
not sell, assign or otherwise transfer the related Cash Flow Priority Collateral
prior to the expiration of the Use Period, unless the purchaser, assignee or
transferee thereof agrees to be bound by the provisions of this Section 3.6.

(b) During the period of actual occupation, use and/or control by the ABL
Secured Parties and/or the ABL Agent (or their respective employees, agents,
advisers and representatives) of any Cash Flow Priority Collateral, the ABL
Secured Parties and the ABL Agent shall be obligated to repair at their expense
any physical damage (but not any diminution in value) to such Cash Flow Priority
Collateral resulting from such occupancy, use or control, and to leave such Cash
Flow Priority Collateral in substantially the same condition as it was at

 

-38-



--------------------------------------------------------------------------------

the commencement of such occupancy, use or control, ordinary wear and tear
excepted. Notwithstanding the foregoing, in no event shall the ABL Secured
Parties or the ABL Agent have any liability to the Cash Flow Secured Parties
and/or to the Cash Flow Agent (or to any Junior Secured Party and/or any Junior
Agent) pursuant to this Section 3.6 as a result of any condition (including any
environmental condition, claim or liability) on or with respect to the Cash Flow
Priority Collateral existing prior to the date of the exercise by the ABL
Secured Parties (or the ABL Agent, as the case may be) of their rights under
this Section 3.6 and the ABL Secured Parties shall have no duty or liability to
maintain the Cash Flow Priority Collateral in a condition or manner better than
that in which it was maintained prior to the use thereof by the ABL Secured
Parties, or for any diminution in the value of the Cash Flow Priority Collateral
that results from ordinary wear and tear resulting from the use of the Cash Flow
Priority Collateral by the ABL Secured Parties in the manner and for the time
periods specified under this Section 3.6. Without limiting the rights granted in
this Section 3.6, the ABL Secured Parties and the ABL Agent shall cooperate with
the Cash Flow Secured Parties and/or the Cash Flow Agent in connection with any
efforts made by the Cash Flow Secured Parties and/or the Cash Flow Agent to sell
the Cash Flow Priority Collateral.

(c) The ABL Agent and the ABL Secured Parties shall not be obligated to pay any
amounts to the Cash Flow Agent, any Junior Agent, the Cash Flow Secured Parties
or any Junior Secured Parties (or any person claiming by, through or under the
Cash Flow Secured Parties, including any purchaser of the Cash Flow Priority
Collateral) or to the ABL Credit Parties, for or in respect of the use by the
ABL Agent and the ABL Secured Parties of the Cash Flow Priority Collateral.

(d) The ABL Secured Parties shall (i) use the Cash Flow Priority Collateral in
accordance with applicable law; (ii) insure for damage to property and liability
to persons, including property and liability insurance for the benefit of the
Cash Flow Secured Parties; and (iii) indemnify the Cash Flow Secured Parties
from any claim, loss, damage, cost or liability arising from the ABL Secured
Parties’ use of the Cash Flow Priority Collateral (except for those arising from
the gross negligence or willful misconduct of any Cash Flow Secured Party).

(e) The Cash Flow Agent, any Junior Agent, the other Cash Flow Secured Parties
and the other Junior Secured Parties shall use commercially reasonable efforts
to not hinder or obstruct the ABL Agent and the other ABL Secured Parties from
exercising the rights described in Section 3.6(a) hereof.

(f) Subject to the terms hereof, the Cash Flow Agent may advertise and conduct
public auctions or private sales of the Cash Flow Priority Collateral without
notice (except as required by applicable law) to any ABL Secured Party or any
Junior Secured Party, the involvement of or interference by any ABL Secured
Party or any Junior Secured Party or liability to any ABL Secured Party or any
Junior Secured Party as long as, in the case of an actual sale, the respective
purchaser assumes and agrees to the obligations of the Cash Flow Agent and the
Cash Flow Secured Parties under this Section 3.6.

 

-39-



--------------------------------------------------------------------------------

Section 3.7 Tracing of and Priorities in Proceeds. The ABL Agent, for itself and
on behalf of the ABL Secured Parties, and the Cash Flow Agent, for itself and on
behalf of the Cash Flow Secured Parties, further agree that prior to an issuance
of any notice of Exercise of Any Secured Creditor Remedies by such Secured Party
(unless a bankruptcy or insolvency Event of Default then exists), any proceeds
of Collateral, whether or not deposited under control agreements, which are used
by any Credit Party to acquire other property which is Collateral shall not
(solely as between the Senior Agents and the Senior Lenders) be treated as
Proceeds of Collateral for purposes of determining the relative priorities in
the Collateral which was so acquired.

Section 3.8 Payments Over.

(a) So long as the Discharge of Cash Flow Obligations has not occurred, any Cash
Flow Priority Collateral or Proceeds thereof not constituting ABL Priority
Collateral received by the ABL Agent or any other ABL Secured Party in
connection with the exercise of any right or remedy (including set off) relating
to the Cash Flow Priority Collateral in contravention of this Agreement shall be
segregated and held in trust and forthwith paid over to the Cash Flow Agent for
the benefit of the Cash Flow Secured Parties in the same form as received, with
any necessary endorsements or as a court of competent jurisdiction may otherwise
direct. The Cash Flow Agent is hereby authorized to make any such endorsements
as agent for the ABL Agent or any such other ABL Secured Parties. This
authorization is coupled with an interest and is irrevocable until such time as
this Agreement is terminated in accordance with its terms.

(b) So long as the Discharge of ABL Obligations has not occurred, any ABL
Priority Collateral or Proceeds thereof not constituting Cash Flow Priority
Collateral received by the Cash Flow Agent or any Cash Flow Secured Parties in
connection with the exercise of any right or remedy (including set off) relating
to the ABL Priority Collateral in contravention of this Agreement shall be
segregated and held in trust and forthwith paid over to the ABL Agent for the
benefit of the ABL Secured Parties in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct. The ABL Agent is hereby authorized to make any such endorsements as
agent for the Cash Flow Agent or any such Cash Flow Secured Parties. This
authorization is coupled with an interest and is irrevocable until such time as
this Agreement is terminated in accordance with its terms.

(c) So long as the Discharge of Senior Obligations has not occurred, any Junior
Shared Collateral or Proceeds thereof received by any Junior or any Junior
Secured Parties in connection with the exercise of any right or remedy
(including set off) relating to the Junior Shared Collateral in contravention of
this Agreement or otherwise shall be segregated and held in trust and forthwith
paid over to the applicable Senior Agent for the benefit of the applicable
Senior Secured Parties in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct. Each
Senior Agent is hereby authorized to make any such endorsements as agent for
each of the Junior Agents or any such Junior Secured Parties. This authorization
is coupled with an interest and is irrevocable until such time as this Agreement
is terminated in accordance with its terms.

 

-40-



--------------------------------------------------------------------------------

ARTICLE 4

APPLICATION OF PROCEEDS

Section 4.1 Application of Proceeds.

(a) Revolving Nature of Certain Obligations. The Cash Flow Agent, for and on
behalf of itself and the Cash Flow Secured Parties, and each Junior Agent that
becomes a party to this Agreement, for and on behalf of itself and the Junior
Secured Parties represented thereby, expressly acknowledges and agrees that
(i) the ABL Credit Agreement includes a revolving commitment, that in the
ordinary course of business the ABL Agent and the ABL Lenders will apply
payments and make advances thereunder, and that no application of any Collateral
or the release of any Lien by the ABL Agent upon any portion of the Collateral
in connection with a permitted disposition by the ABL Credit Parties under any
ABL Credit Agreement shall constitute the Exercise of Secured Creditor Remedies
under this Agreement; (ii) the amount of the ABL Obligations that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, and that the terms of the ABL Obligations may be
modified, extended or amended from time to time, and that the aggregate amount
of the ABL Obligations may be increased, replaced or refinanced, in each event,
without notice to or consent by the Cash Flow Secured Parties or the Junior
Secured Parties and without affecting the provisions hereof; and (iii) all
Collateral received by the ABL Agent may be applied, reversed, reapplied,
credited, or reborrowed, in whole or in part, to the ABL Obligations at any
time; provided, however, that from and after the date on which the ABL Agent (or
any ABL Secured Party) or the Cash Flow Agent (or any Cash Flow Secured Party)
commences the Exercise of Any Secured Creditor Remedies, all amounts received by
the ABL Agent or any ABL Lender shall be applied as specified in this
Section 4.1. The ABL Agent, for and on behalf of itself and the ABL Secured
Parties, and each Junior Agent that becomes a party to this Agreement, for and
on behalf of itself and the Junior Secured Parties represented thereby,
expressly acknowledges and agrees that (i) the Cash Flow Credit Agreement
includes a revolving commitment, that in the ordinary course of business the
Cash Flow Agent and the Cash Flow Lenders will apply payments and make advances
thereunder, and that no application of any Collateral or the release of any Lien
by the Cash Flow Agent upon any portion of the Collateral in connection with a
permitted disposition by the Cash Flow Credit Parties under any Cash Flow Credit
Agreement shall constitute the Exercise of Secured Creditor Remedies under this
Agreement; (ii) the amount of the Cash Flow Obligations that may be outstanding
at any time or from time to time may be increased or reduced and subsequently
reborrowed, and that the terms of the Cash Flow Obligations may be modified,
extended or amended from time to time, and that the aggregate amount of the Cash
Flow Obligations may be increased, replaced or refinanced, in each event,
without notice to or consent by the ABL Secured Parties or the Junior Secured
Parties and without affecting the provisions hereof; and (iii) all Collateral
received by the Cash Flow Agent may be applied, reversed, reapplied, credited,
or reborrowed, in whole or in part, to

 

-41-



--------------------------------------------------------------------------------

the Cash Flow Obligations at any time; provided, however, that from and after
the date on which the Cash Flow Agent (or any Cash Flow Secured Party) or the
ABL Agent (or any ABL Secured Party) commences the Exercise of Any Secured
Creditor Remedies, all amounts received by the Cash Flow Agent or any Cash Flow
Lender shall be applied as specified in this Section 4.1. The Lien Priority
shall not be altered or otherwise affected by any such amendment, modification,
supplement, extension, repayment, reborrowing, increase, replacement, renewal,
restatement or refinancing of either the ABL Obligations or the Cash Flow
Obligations, or any portion thereof.

(b) Application of Proceeds of ABL Priority Collateral. The ABL Agent, the Cash
Flow Agent and each Junior Agent that becomes a party to this Agreement hereby
agree that all ABL Priority Collateral, ABL Priority Proceeds and all other
Proceeds thereof, received by either of them in connection with any Exercise of
Secured Creditor Remedies with respect to the ABL Priority Collateral shall be
applied,

first, to the payment of costs and expenses of the ABL Agent in connection with
such Exercise of Secured Creditor Remedies,

second, to the payment of the ABL Obligations in accordance with the ABL
Documents until the Discharge of ABL Obligations shall have occurred,

third, to the payment of the Cash Flow Obligations,

fourth, to the payment of the Junior Obligations secured by an interest in such
Junior Shared Collateral, which payment shall be made between and among the
Junior Obligations on a pro rata basis (except as may be separately otherwise
agreed in writing by, and solely as between or among, any two or more Junior
Agents, each on behalf of itself and the Junior Secured Parties represented
thereby), and

fifth, the balance, if any, to the Credit Parties or as a court of competent
jurisdiction may direct,

provided that if in connection with an Insolvency Proceeding, the Lien granted
in favor of the ABL Agent or the ABL Secured Parties in respect of such ABL
Priority Collateral has been voided, avoided, subordinated, or otherwise
invalidated by a court of competent jurisdiction and the provisions of
Section 2.1(a) and Section 5.3 would not be effective, the proceeds received
with respect to the ABL Priority Collateral subject to avoidance, subordination
or invalidation shall be applied, to the extent permitted under applicable law,
to the payment of the Cash Flow Obligations in accordance with the Cash Flow
Documents until Discharge of Cash Flow Obligations shall have occurred.

(c) Application of Proceeds of Cash Flow Priority Collateral. The ABL Agent, the
Cash Flow Agent and each Junior Agent that becomes a party to this Agreement
hereby agree that all Cash Flow Priority Collateral, Cash Flow Priority Proceeds
and all other Proceeds thereof, received by either of them in connection with
any Exercise of Secured Creditor Remedies with respect to the Cash Flow Priority
Collateral shall be applied,

first, to the payment of costs and expenses of the Cash Flow Agent in connection
with such Exercise of Secured Creditor Remedies,

 

-42-



--------------------------------------------------------------------------------

second, to the payment of the Cash Flow Obligations in accordance with the Cash
Flow Documents until the Discharge of Cash Flow Obligations shall have occurred,

third, to the payment of the ABL Obligations,

fourth, to the payment of the Junior Obligations secured by an interest in such
Junior Shared Collateral, which payment shall be made between and among the
Junior Obligations on a pro rata basis (except as may be separately otherwise
agreed in writing by, and solely as between or among, any two or more Junior
Agents, each on behalf of itself and the Junior Secured Parties represented
thereby), and

fifth, the balance, if any, to the Credit Parties or as a court of competent
jurisdiction may direct,

provided that if in connection with an Insolvency Proceeding, the Lien granted
in favor of the Cash Flow Agent or the Cash Flow Secured Parties in respect of
such Cash Flow Priority Collateral has been voided, avoided, subordinated, or
otherwise invalidated by a court of competent jurisdiction and the provisions of
Section 2.1(a) and Section 5.3 would not be effective, the proceeds received
with respect to the Cash Flow Priority Collateral subject to avoidance,
subordination or invalidation shall be applied, to the extent permitted under
applicable law, to the payment of the ABL Obligations in accordance with the ABL
Documents until Discharge of ABL Obligations shall have occurred.

(d) Application of Proceeds of Shared Collateral. The ABL Agent and the Cash
Flow Agent hereby agree that all Shared Collateral and all Proceeds thereof,
received by either of them shall be applied,

first, to the payment of costs and expenses of the Senior Agents in connection
with the enforcement and realization upon such Shared Collateral,

second, to the payment of the Cash Flow Obligations and the ABL Obligations Pro
Rata and

third, to the payment of the Junior Obligations secured by an interest in such
Junior Shared Collateral, which payment shall be made between and among the
Junior Obligations on a pro rata basis (except as may be separately otherwise
agreed in writing by, and solely as between or among, any two or more Junior
Agents, each on behalf of itself and the Junior Secured Parties represented
thereby).

(e) Application of Proceeds of Junior Shared Collateral. After an event of
default under any Senior Debt Document has occurred and until such event of
default is cured or waived, so long as the Discharge of Senior Obligations has
not occurred, the Junior Shared Collateral or Proceeds thereof received in
connection with the sale or other disposition of, or collection on, such Junior
Shared Collateral upon the exercise of remedies shall be applied by the
applicable Senior Agent to the Senior Obligations as set forth in this
Section 4.1 until the Discharge of Senior Obligations has occurred. Upon the
Discharge of Senior Obligations, each applicable Senior Agent shall deliver
promptly to the Designated Junior Agent any Junior Shared Collateral or Proceeds
thereof held by it in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct, to
be applied by the Designated Junior Agent to the Junior Obligations in
accordance with this Section 4.1.

 

-43-



--------------------------------------------------------------------------------

(f) Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, the ABL Agent shall have no obligation or
liability to the Cash Flow Agent, to any Cash Flow Secured Party, to any Junior
Agent or to any Junior Secured Party represented thereby, and the Cash Flow
Agent shall have no obligation or liability to the ABL Agent, to any ABL Secured
Party, to any Junior Agent or to any Junior Secured Party represented thereby
regarding the adequacy of any Proceeds or for any action or omission, except
solely for an action or omission that breaches the express obligations
undertaken by each Party under the terms of this Agreement. Notwithstanding
anything to the contrary herein contained, none of the Parties hereto waives any
claim that it may have against a Secured Party on the grounds that any sale,
transfer or other disposition by the Secured Party was not commercially
reasonable in every respect as required by the Uniform Commercial Code.

(g) Turnover of Collateral After Discharge. Upon the Discharge of ABL
Obligations, the ABL Agent shall deliver to the Cash Flow Agent or shall execute
such documents as the Cash Flow Agent may reasonably request (at the expense of
the Cash Flow Borrower) to enable the Cash Flow Agent to have control over any
Control Collateral still in the ABL Agent’s possession, custody, or control in
the same form as received with any necessary endorsements, or as a court of
competent jurisdiction may otherwise direct. Upon the Discharge of Cash Flow
Obligations, the Cash Flow Agent shall deliver to the ABL Agent or shall execute
such documents as the ABL Agent may reasonably request (at the expense of the
ABL Borrowers) to enable the ABL Agent to have control over any Control
Collateral still in the Cash Flow Agent’s possession, custody or control in the
same form as received with any necessary endorsements, or as a court of
competent jurisdiction may otherwise direct. Upon the Discharge of Senior
Obligations, the applicable Senior Agent shall deliver to the Designated Junior
Agent or shall execute such documents as the Designated Junior Agent may
reasonably request (at the expense of the Junior Borrower) to enable the
Designated Junior Agent to have control over any Control Collateral still in
such Senior Agent’s possession, custody, or control in the same form as received
with any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct.

Section 4.2 Specific Performance. Each of the ABL Agent, the Cash Flow Agent and
each Junior Agent that becomes a party to this Agreement is hereby authorized to
demand specific performance of this Agreement, whether or not any Borrower or
any Guarantor shall have complied with any of the provisions of any of the
Credit Documents, at any time when any other Party shall have failed to comply
with any of the provisions of this Agreement applicable to it. Each of the ABL
Agent, for and on behalf of itself and the ABL Secured Parties, the Cash Flow
Agent, for and on behalf of itself and the Cash Flow Secured Parties, and each
Junior Agent that becomes a party to this Agreement, for and on behalf of itself
and the Junior Secured Parties represented thereby, hereby irrevocably waives
any defense based on the adequacy of a remedy at law that might be asserted as a
bar to such remedy of specific performance.

 

-44-



--------------------------------------------------------------------------------

ARTICLE 5

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

Section 5.1 Notice of Acceptance and Other Waivers.

(a) All ABL Obligations at any time made or incurred by any Borrower or any
Guarantor shall be deemed to have been made or incurred in reliance upon this
Agreement, and the Cash Flow Agent, on behalf of itself and the Cash Flow
Secured Parties, and each Junior Agent that becomes a party to this Agreement,
on behalf of itself and the Junior Secured Parties represented thereby, hereby
waives notice of acceptance, or proof of reliance by the ABL Agent or any ABL
Secured Party of this Agreement, and notice of the existence, increase, renewal,
extension, accrual, creation, or non-payment of all or any part of the ABL
Obligations. All Cash Flow Obligations at any time made or incurred by any
Borrower or any Guarantor shall be deemed to have been made or incurred in
reliance upon this Agreement, and the ABL Agent, on behalf of itself and the ABL
Secured Parties, and each Junior Agent that becomes a party to this Agreement,
on behalf of itself and the Junior Secured Parties represented thereby, hereby
waives notice of acceptance, or proof of reliance, by the Cash Flow Agent or any
Cash Flow Secured Party of this Agreement, and notice of the existence,
increase, renewal, extension, accrual, creation, or non-payment of all or any
part of the Cash Flow Obligations.

(b) None of the ABL Agent, any ABL Secured Party, or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the ABL Agent or any ABL
Secured Party honors (or fails to honor) a request by any Borrower for an
extension of credit pursuant to any ABL Credit Agreement or any of the other ABL
Documents, whether the ABL Agent or any ABL Secured Party has knowledge that the
honoring of (or failure to honor) any such request would constitute a default
under the terms of any Cash Flow Credit Agreement, any other Cash Flow Document,
any Junior Agreement or any other Junior Debt Document or an act, condition, or
event that, with the giving of notice or the passage of time, or both, would
constitute such a default, or if the ABL Agent or any ABL Secured Party
otherwise should exercise any of its contractual rights or remedies under any
ABL Documents (subject to the express terms and conditions hereof), neither the
ABL Agent nor any ABL Secured Party shall have any liability whatsoever to the
Cash Flow Agent, any Cash Flow Secured Party, any Junior Agent or any Junior
Secured Party as a result of such action, omission, or exercise (so long as any
such exercise does not breach the express terms and provisions of this
Agreement). The ABL Agent and the ABL Secured Parties shall be entitled to
manage and supervise their loans and extensions of credit under any ABL Credit
Agreement and any of the other ABL Documents as they may, in their sole
discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that the Cash Flow Agent, any
of the Cash Flow Secured Parties, any Junior Agent or any of the Junior Secured
Parties have in the Collateral, except as otherwise expressly set forth in this
Agreement. The Cash Flow Agent, on

 

-45-



--------------------------------------------------------------------------------

behalf of itself and the Cash Flow Secured Parties, and each Junior Agent that
becomes a party to this Agreement, on behalf of itself and the Junior Secured
Parties represented thereby, agrees that neither the ABL Agent nor any ABL
Secured Party shall incur any liability as a result of a sale, lease, license,
application, or other disposition of all or any portion of the Collateral or
Proceeds thereof, pursuant to the ABL Documents, so long as such disposition is
conducted in accordance with mandatory provisions of applicable law and does not
breach the provisions of this Agreement.

(c) None of the Cash Flow Agent, any Cash Flow Secured Party or any of their
respective Affiliates, directors, officers, employees, or agents shall be liable
for failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the Cash Flow Agent or any
Cash Flow Secured Party honors (or fails to honor) a request by any Borrower for
an extension of credit pursuant to any Cash Flow Credit Agreement or any of the
other Cash Flow Documents, whether the Cash Flow Agent or any Cash Flow Secured
Party has knowledge that the honoring of (or failure to honor) any such request
would constitute a default under the terms of any ABL Credit Agreement, any
other ABL Document, any Junior Agreement or any other Junior Debt Document or an
act, condition, or event that, with the giving of notice or the passage of time,
or both, would constitute such a default, or if the Cash Flow Agent or any Cash
Flow Secured Party otherwise should exercise any of its contractual rights or
remedies under the Cash Flow Documents (subject to the express terms and
conditions hereof), neither the Cash Flow Agent nor any Cash Flow Secured Party
shall have any liability whatsoever to the ABL Agent, any ABL Secured Party, any
Junior Agent or any Junior Secured Party as a result of such action, omission,
or exercise (so long as any such exercise does not breach the express terms and
provisions of this Agreement). The Cash Flow Agent and the Cash Flow Secured
Parties shall be entitled to manage and supervise their loans and extensions of
credit under the Cash Flow Documents as they may, in their sole discretion, deem
appropriate, and may manage their loans and extensions of credit without regard
to any rights or interests that the ABL Agent, any ABL Secured Party, any Junior
Agent or any Junior Secured Party has in the Collateral, except as otherwise
expressly set forth in this Agreement. The ABL Agent, on behalf of itself and
the ABL Secured Parties, and each Junior Agent that becomes a party to this
Agreement, on behalf of itself and the Junior Secured Parties represented
thereby, agrees that none of the Cash Flow Agent or the Cash Flow Secured
Parties shall incur any liability as a result of a sale, lease, license,
application, or other disposition of the Collateral or any part or Proceeds
thereof, pursuant to the Cash Flow Documents, so long as such disposition is
conducted in accordance with mandatory provisions of applicable law and does not
breach the provisions of this Agreement.

Section 5.2 Modifications to Credit Documents.

(a) The Cash Flow Agent, on behalf of itself and the Cash Flow Secured Parties,
and each Junior Agent that becomes a party to this Agreement, on behalf of
itself and the

 

-46-



--------------------------------------------------------------------------------

Junior Secured Parties represented thereby, hereby agrees that, without
affecting the obligations of the Cash Flow Agent, the Cash Flow Secured Parties,
any Junior Agent or any Junior Secured Parties hereunder, the ABL Agent and the
ABL Secured Parties may, at any time and from time to time, in their sole
discretion without the consent of or notice to the Cash Flow Agent, any Cash
Flow Secured Party, any Junior Agent or any Junior Secured Party (except to the
extent such notice or consent is required pursuant to the express provisions of
this Agreement), and without incurring any liability to the Cash Flow Agent, any
Cash Flow Secured Party, any Junior Agent or any Junior Secured Party or
impairing or releasing the subordination provided for herein, amend, restate,
supplement, replace, refinance, extend, consolidate, restructure, or otherwise
modify any of the ABL Documents in any manner whatsoever (other than in a manner
which would contravene the provisions of this Agreement), including, without
limitation, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the ABL Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the ABL Obligations or any of the ABL
Documents;

(ii) subject to Section 2.5, retain or obtain a Lien on any Property of any
Person to secure any of the ABL Obligations, and in connection therewith to
enter into any additional ABL Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the ABL Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Borrower, any
Guarantor, or any other Person;

(vi) subject to Section 2.5, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the ABL Obligations; and

(vii) otherwise manage and supervise the ABL Obligations as the ABL Agent shall
deem appropriate.

(b) The ABL Agent, on behalf of itself and the ABL Secured Parties, and each
Junior Agent that becomes a party to this Agreement, on behalf of itself and the
Junior Secured Parties represented thereby, hereby agrees that, without
affecting the obligations of the ABL Agent, the ABL Secured Parties, any Junior
Agent or any Junior Secured Parties hereunder, the Cash Flow Agent and the Cash
Flow Secured Parties may, at any time and from time to time, in their sole
discretion without the consent of or notice to the ABL Agent, any ABL Secured
Party, any Junior Agent or any Junior Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to the ABL Agent, any ABL
Secured Party, any Junior Agent or any Junior Secured Party or impairing or
releasing the subordination provided for herein, amend, restate,

 

-47-



--------------------------------------------------------------------------------

supplement, replace, refinance, extend, consolidate, restructure, or otherwise
modify any of the Cash Flow Documents in any manner whatsoever (other than in a
manner which would contravene the provisions of this Agreement), including,
without limitation, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Cash Flow Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Cash Flow Obligations or any of the Cash
Flow Documents;

(ii) subject to Section 2.5, retain or obtain a Lien on any Property of any
Person to secure any of the Cash Flow Obligations, and in connection therewith
to enter into any additional Cash Flow Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Cash Flow Obligations;

(iv) exercise or refrain from exercising any rights against any Borrower, any
Guarantor, or any other Person;

(v) subject to Section 2.5, retain or obtain the primary or secondary obligation
of any other Person with respect to any of the Cash Flow Obligations;

(vi) release its Lien on any Collateral or other Property; and

(vii) otherwise manage and supervise the Cash Flow Obligations as the Cash Flow
Agent shall deem appropriate.

(c) The ABL Obligations and the Cash Flow Obligations may be refunded, replaced
or refinanced, in whole or in part, in each case, without notice to, or the
consent (except to the extent a consent is required to permit the refunding,
replacement or refinancing transaction under any ABL Document or any Cash Flow
Document) of the ABL Agent, the ABL Secured Parties, the Cash Flow Agent or the
Cash Flow Secured Parties, as the case may be, or any Junior Agent or Junior
Secured Party, in all cases, all without affecting the Lien Priorities provided
for herein or the other provisions hereof, provided, however, that, if the
indebtedness refunding, replacing or refinancing any such ABL Obligations or
Cash Flow Obligations is to constitute ABL Obligations or Cash Flow Obligations
subject to this Agreement, the holders of such refunding, replacement or
refinancing Indebtedness (or an authorized agent or trustee on their behalf)
shall bind themselves in writing to the terms of this Agreement pursuant to a
joinder agreement substantially in the form of Exhibit C attached hereto or
otherwise in form and substance reasonably satisfactory to the ABL Agent or the
Cash Flow Agent, as the case may be, and any such refunding, replacement or
refinancing transaction shall be in accordance with any applicable provisions of
both the ABL Documents and the Cash Flow Documents (to the extent such documents
survive the refinancing).

 

-48-



--------------------------------------------------------------------------------

(d) No Junior Collateral Document may be amended, supplemented, restated,
amended and restated or otherwise modified or entered into to the extent such
amendment, supplement, restatement, amendment and restatement or modification,
or the terms of any new Junior Collateral Document, would be prohibited by or
inconsistent with any of the terms of this Agreement. Each Junior Agent agrees
to deliver to the Senior Agents copies of (i) any amendments, supplements or
other modifications to the Junior Collateral Documents and (ii) any new Junior
Collateral Documents promptly after effectiveness thereof. Each Junior Agent,
for itself and on behalf of each Junior Secured Party represented thereby,
agrees that each Junior Collateral Document under its Junior Agreement shall
include the following language (or language to similar effect reasonably
approved by the Senior Agents):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Junior Agent] pursuant to this [Agreement] are
expressly subject and subordinate to the liens and security interests granted in
favor of the Senior Secured Parties (as defined in the Intercreditor Agreement
referred to below), including liens and security interests granted to
(A) Citibank, N.A., as administrative agent, pursuant to or in connection with
the Second Amended and Restated Credit Agreement, dated as of October 26, 2007,
amended and restated as of February 11, 2011, and amended and restated as of
[            ], 2012, among Avaya Inc., as Borrower, Avaya Holdings Corp., as
Holdings, the lenders from time to time party thereto, Citibank, N.A., as
administrative agent and the other parties thereto, as amended, restated,
amended and restated, refinanced, replaced, extended, supplemented or otherwise
modified from time to time (including the refinancing of a portion of the loans
thereunder with the proceeds of the Company’s 7.00% Senior Secured Notes due
2019 issued under that certain Indenture, dated as of February 11, 2011, among
the Company, the guarantors party thereto from time to time and The Bank of New
York Mellon Trust Company, N.A., as trustee) and (B) Citicorp USA, Inc., as
administrative agent, pursuant to or in connection with the Amended and Restated
Credit Agreement, dated as of October 26, 2007 and amended and restated as of
[            ], 2012, among Avaya Inc., as Parent Borrower, Avaya Holdings
Corp., as Holdings, the lenders from time to time party thereto, Citicorp USA,
Inc., as administrative agent and the other parties thereto, as amended,
restated, amended and restated, refinanced, replaced, extended, supplemented or
otherwise modified from time to time and (ii) the exercise of any right or
remedy by the [Junior Agent] hereunder is subject to the limitations and
provisions of the Amended and Restated Intercreditor Agreement (as amended,
supplemented, restated, amended and restated or otherwise modified from time to
time pursuant to the terms thereof, the “Intercreditor Agreement”) entered into
as of [            ], 2012 among CITICORP USA, INC., in its capacities as
administrative agent and collateral agent (together with its successors and
assigns in such capacities, the “ABL Agent”) for the ABL Secured Parties (as
defined therein), CITIBANK, N.A., in its capacities as administrative agent and
collateral agent (together with its successors and assigns in such capacities,
the “Cash Flow Agent”) for the Cash Flow Secured Parties (as

 

-49-



--------------------------------------------------------------------------------

defined therein), and each Junior Agent (as defined therein) that from time to
time becomes a party thereto pursuant to Section 7.6 thereof. In the event of
any conflict between the terms of the Intercreditor Agreement and the terms of
this Agreement, the terms of the Intercreditor Agreement shall govern.”

(e) In the event that each applicable Senior Agent and/or the Senior Secured
Parties enter into any amendment, waiver or consent in respect of any of the
Senior Collateral Documents for the purpose of adding to or deleting from, or
waiving or consenting to any departures from any provisions of, any Senior
Collateral Document or changing in any manner the rights of the Senior Agents,
the Senior Secured Parties, the Company or any other Credit Party thereunder
(including the release of any Liens on Senior Collateral) in a manner that is
applicable to all Senior Collateral Documents, then such amendment, waiver or
consent shall apply automatically to any comparable provision of each comparable
Junior Collateral Document without the consent of any Junior Agent or any Junior
Secured Party and without any action by any Junior Agent, the Company or any
other Credit Party; provided, however, that written notice of such amendment,
waiver or consent shall have been given to each Junior Agent within 10 Business
Days after the effectiveness of such amendment, waiver or consent; provided,
further, that the failure to give such notice shall not affect the effectiveness
of such amendment, waiver or consent with respect to the provisions of any
Senior Collateral Document or this Agreement as set forth in this
Section 5.2(e).

Section 5.3 Reinstatement and Continuation of Agreement.

(a) If the ABL Agent or any ABL Secured Party is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of any
Borrower, any Guarantor, or any other Person any payment made in satisfaction of
all or any portion of the ABL Obligations (an “ABL Recovery”), then the ABL
Obligations shall be reinstated to the extent of such ABL Recovery. If this
Agreement shall have been terminated prior to such ABL Recovery, this Agreement
shall be reinstated in full force and effect in the event of such ABL Recovery,
and such prior termination shall not diminish, release, discharge, impair, or
otherwise affect the obligations of the Parties from such date of reinstatement.
All rights, interests, agreements, and obligations of the ABL Agent, the Cash
Flow Agent, any Junior Agent, the ABL Secured Parties, the Cash Flow Secured
Parties and any Junior Secured Parties under this Agreement shall remain in full
force and effect and shall continue irrespective of the commencement of, or any
discharge, confirmation, conversion, or dismissal of, any Insolvency Proceeding
by or against any Borrower or any Guarantor or any other circumstance which
otherwise might constitute a defense available to, or a discharge of any
Borrower or any Guarantor in respect of the ABL Obligations, the Cash Flow
Obligations or the Junior Obligations. No priority or right of the ABL Agent or
any ABL Secured Party shall at any time be prejudiced or impaired in any way by
any act or failure to act on the part of any Borrower or any Guarantor or by the
noncompliance by any Person with the terms, provisions, or covenants of any of
the ABL Documents, regardless of any knowledge thereof which the ABL Agent or
any ABL Secured Party may have.

 

-50-



--------------------------------------------------------------------------------

(b) If the Cash Flow Agent or any Cash Flow Secured Party is required in any
Insolvency Proceeding or otherwise to turn over or otherwise pay to the estate
of any Borrower, any Guarantor, or any other Person any payment made in
satisfaction of all or any portion of the Cash Flow Obligations (a “Cash Flow
Recovery”), then the Cash Flow Obligations shall be reinstated to the extent of
such Cash Flow Recovery. If this Agreement shall have been terminated prior to
such Cash Flow Recovery, this Agreement shall be reinstated in full force and
effect in the event of such Cash Flow Recovery, and such prior termination shall
not diminish, release, discharge, impair, or otherwise affect the obligations of
the Parties from such date of reinstatement. All rights, interests, agreements,
and obligations of the ABL Agent, the Cash Flow Agent, any Junior Agent, the ABL
Secured Parties, the Cash Flow Secured Parties and any Junior Secured Parties
under this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion,
or dismissal of, any Insolvency Proceeding by or against any Borrower or any
Guarantor or any other circumstance which otherwise might constitute a defense
available to, or a discharge of any Borrower or any Guarantor in respect of the
ABL Obligations, the Cash Flow Obligations or the Junior Obligations. No
priority or right of the Cash Flow Agent or any Cash Flow Secured Party shall at
any time be prejudiced or impaired in any way by any act or failure to act on
the part of any Borrower or any Guarantor or by the noncompliance by any Person
with the terms, provisions, or covenants of any of the Cash Flow Documents,
regardless of any knowledge thereof which the Cash Flow Agent or any Cash Flow
Secured Party may have.

(c) Each Junior Agent that becomes a party to this Agreement, for itself and on
behalf of each Junior Secured Party represented thereby, hereby agrees that none
of them shall be entitled to benefit from any avoidance action affecting or
otherwise relating to any distribution or allocation made in accordance with
this Agreement, whether by preference or otherwise, it being understood and
agreed that the benefit of such avoidance action otherwise allocable to them
shall instead be allocated and turned over to the applicable Senior Agent for
application in accordance with the priorities set forth in this Agreement.

ARTICLE 6

INSOLVENCY PROCEEDINGS

Section 6.1 DIP Financing.

(a) If any Borrower or any Guarantor shall be subject to any Insolvency
Proceeding at any time prior to the Discharge of ABL Obligations, and the ABL
Agent or the ABL Secured Parties shall seek to provide any Borrower or any
Guarantor with, or consent to a third party providing, any financing under
Section 364 of the Bankruptcy Code or consent to any order for the use of cash
collateral constituting Collateral under Section 363 of the Bankruptcy Code (or
any similar provision of any foreign Debtor Relief Laws or under a court order
in respect of measures granted with similar effect under any foreign Debtor
Relief Laws) (each, a “DIP Financing”), with such DIP Financing to be secured
by, potentially with other collateral, all or any portion of the ABL Priority
Collateral (including assets that, but for the application of Section 552 of the
Bankruptcy Code (or any similar provision of any foreign Debtor Relief

 

-51-



--------------------------------------------------------------------------------

Laws) would be ABL Priority Collateral), then the Cash Flow Agent, on behalf of
itself and the Cash Flow Secured Parties, agrees that it will raise no objection
and will not support any objection to such DIP Financing or to the Liens
securing the same on the grounds of a failure to provide “adequate protection”
for the Liens of the Cash Flow Agent securing the Cash Flow Obligations or on
any other grounds (and will not request any adequate protection solely as a
result of such DIP Financing except as permitted by Section 6.3(c)(i)), so long
as (i) the Cash Flow Agent retains its Lien on the Collateral to secure the Cash
Flow Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under any Debtor Relief Law) and, as to the Cash Flow
Priority Collateral only, such Lien has the same priority as existed prior to
the commencement of the case under the subject Debtor Relief Laws and any Lien
on Cash Flow Priority Collateral securing such DIP Financing is junior and
subordinate to the Lien of the Cash Flow Agent on the Cash Flow Priority
Collateral, (ii) all Liens on ABL Priority Collateral securing any such DIP
Financing shall be senior to or on a parity with the Liens of the ABL Agent and
the ABL Secured Parties securing the ABL Obligations on ABL Priority Collateral,
(iii) the foregoing provisions of this Section 6.1(a) shall not prevent the Cash
Flow Agent and the Cash Flow Secured Parties from objecting to any provision in
any DIP Financing relating to any provision or content of a plan of
reorganization or other plan of similar effect under any Debtor Relief Laws,
(iv) if the ABL Agent receives an adequate protection Lien on post-petition
assets of the debtor to secure the ABL Obligations, the Cash Flow Agent also may
seek to obtain an adequate protection Lien on such post-petition assets of the
debtor to secure the Cash Flow Obligations, provided that such Liens in favor of
the Cash Flow Agent and the ABL Agent shall be subject to the provisions of
Section 6.1(d) hereof and (v) the maximum aggregate principal amount of
Indebtedness that may be outstanding from time to time under such DIP Financing
plus, without duplication, the aggregate principal amount of Loans and the
aggregate face amount of Letters of Credit (each as defined in any ABL Credit
Agreement) does not exceed $435,000,000 less the aggregate principal amount of
all Incremental Replacement Secured Notes (as defined in the ABL Credit
Agreement) ever issued in accordance with the ABL Credit Agreement.

(b) If any Borrower or any Guarantor shall be subject to any Insolvency
Proceeding at any time prior to the Discharge of Cash Flow Obligations, and the
Cash Flow Agent or the Cash Flow Secured Parties shall seek to provide any
Borrower or any Guarantor with, or consent to a third party providing, any DIP
Financing, with such DIP Financing to be secured by, potentially with other
collateral, all or any portion of the Cash Flow Priority Collateral (including
assets that, but for the application of Section 552 of the Bankruptcy Code (or
any similar provision of any foreign Debtor Relief Laws) would be Cash Flow
Priority Collateral), then the ABL Agent, on behalf of itself and the ABL
Secured Parties, agrees that it will raise no objection and will not support any
objection to such DIP Financing or to the Liens securing the same on the grounds
of a failure to provide “adequate protection” for the Liens of the ABL Agent
securing the ABL Obligations or on any other grounds (and will not request any
adequate protection solely as a result of such DIP Financing except as permitted
by Section 6.3(c)(ii)), so long as (i) the ABL Agent retains its Lien on the
Collateral to secure the ABL Obligations (in each case, including Proceeds
thereof arising after the commencement of the case under any Debtor Relief Law)
and, as to the ABL Priority Collateral only, such Lien has the same priority as
existed prior to the commencement of the case under the subject Debtor Relief

 

-52-



--------------------------------------------------------------------------------

Laws and any Lien on ABL Priority Collateral securing such DIP Financing is
junior and subordinate to the Lien of the ABL Agent on the ABL Priority
Collateral, (ii) all Liens on Cash Flow Priority Collateral securing any such
DIP Financing shall be senior to or on a parity with the Liens of the Cash Flow
Agent and the Cash Flow Secured Parties securing the Cash Flow Obligations on
Cash Flow Priority Collateral, (iii) the foregoing provisions of this
Section 6.1(b) shall not prevent the ABL Agent and the ABL Secured Parties from
objecting to any provision in any DIP Financing relating to any provision or
content of a plan of reorganization or other plan of similar effect under any
Debtor Relief Laws and (iv) if the Cash Flow Agent receives an adequate
protection Lien on post-petition assets of the debtor to secure the Cash Flow
Obligations, the ABL Agent also may seek to obtain an adequate protection Lien
on such post-petition assets of the debtor to secure the ABL Obligations,
provided that such Liens in favor of the Cash Flow Agent and the ABL Agent shall
be subject to the provisions of Section 6.1(d) hereof.

(c) If any Borrower or any Guarantor shall be subject to any Insolvency
Proceeding at any time prior to the Discharge of Senior Obligations, and any
Senior Agent or any Senior Secured Parties shall seek to provide any Borrower or
any Guarantor with, or consent to a third party providing, any DIP Financing,
with such DIP Financing to be secured by, potentially with other collateral, all
or any portion of the Senior Collateral (including assets that, but for the
application of Section 552 of the Bankruptcy Code (or any similar provision of
any foreign Debtor Relief Laws) would be Senior Collateral), then each Junior
Agent that becomes a party to this Agreement, for itself and on behalf of each
Junior Secured Party represented thereby, agrees that it will raise no
(a) objection to and will not otherwise contest such sale, use or lease of such
cash or other collateral or such DIP Financing and, except to the extent
permitted by Section 2.3(d) and Section 6.3(d), will not request or accept any
adequate protection or any other relief in connection therewith and, to the
extent the Liens securing any Senior Obligations are subordinated or pari passu
with such DIP Financing, will subordinate (and will be deemed hereunder to have
subordinated) its Liens in the Junior Shared Collateral to (x) such DIP
Financing (and all obligations relating thereto) on the same basis as the Liens
securing the Junior Obligations are so subordinated to Liens securing Senior
Obligations under this Agreement, (y) to any “carve-out” for professional and
United States Trustee fees agreed to by the applicable Senior Agent(s) and
(z) any adequate protection Liens granted to any Senior Agent, (b) objection to
(and will not otherwise contest) any motion for relief from the automatic stay
or from any injunction against foreclosure or enforcement in respect of Senior
Obligations made by any Senior Agent or any other Senior Secured Party,
(c) objection to (and will not otherwise contest) any lawful exercise by any
Senior Secured Party of the right to credit bid Senior Obligations at any sale
in foreclosure of Senior Collateral or under Section 363(k) of the Bankruptcy
Code or (d) objection to (and will not otherwise contest) any other request for
judicial relief made in any court by any Senior Secured Party relating to the
lawful enforcement of any Lien on Senior Collateral. Each Junior Agent that
becomes a party to this Agreement, for itself and on behalf of each Junior
Secured Party represented thereby, agrees that notice received two Business Days
prior to the entry of an order approving such usage of cash or other collateral
or approving such financing shall be adequate notice.

(d) All Liens granted to the ABL Agent, the Cash Flow Agent or any Junior Agent
in any Insolvency Proceeding, whether as adequate protection or otherwise, are
intended by the Parties to be and shall be deemed to be subject to the Lien
Priority and the other terms and conditions of this Agreement.

 

-53-



--------------------------------------------------------------------------------

Section 6.2 Relief From Stay. Until the Discharge of ABL Obligations has
occurred, the Cash Flow Agent, on behalf of itself and the Cash Flow Secured
Parties, agrees not to seek relief from the automatic stay or any other stay in
any Insolvency Proceeding in respect of any portion of the ABL Priority
Collateral without the ABL Agent’s express written consent. Until the Discharge
of Cash Flow Obligations has occurred, the ABL Agent, on behalf of itself and
the ABL Secured Parties, agrees not to seek relief from the automatic stay or
any other stay in any Insolvency Proceeding in respect of any portion of the
Cash Flow Priority Collateral without the Cash Flow Agent’s express written
consent. Until the Discharge of Senior Obligations has occurred, each Junior
Agent that becomes a party to this Agreement, for itself and on behalf of each
Junior Secured Party represented thereby, agrees not to seek relief from the
automatic stay or any other stay in any Insolvency Proceeding in respect of any
portion of any Junior Shared Collateral without the express written consent of
each Senior Agent. In addition, neither the Cash Flow Agent nor the ABL Agent
shall seek any relief from the automatic stay with respect to any Collateral
without providing three (3) days’ prior written notice to the other, unless such
period is agreed by both the ABL Agent and the Cash Flow Agent to be modified or
unless the ABL Agent or Cash Flow Agent, as applicable, makes a good faith
determination that either (A) the ABL Priority Collateral or the Cash Flow
Priority Collateral, as applicable, will decline speedily in value or (B) the
failure to take any action will have a reasonable likelihood of endangering the
ABL Agent’s or the Cash Flow Agent’s ability to realize upon its Collateral.

Section 6.3 No Contest; Adequate Protection.

(a) The Cash Flow Agent, on behalf of itself and the Cash Flow Secured Parties,
agrees that, prior to the Discharge of ABL Obligations, none of them shall
contest (or support any other Person contesting) (i) any request by the ABL
Agent or any ABL Secured Party for adequate protection of its interest in the
Collateral (unless in contravention of Section 6.1(b) above), (ii) any proposed
provision of DIP Financing by the ABL Agent and the ABL Secured Parties (or any
other Person proposing to provide DIP Financing with the consent of the ABL
Agent) or (iii) any objection by the ABL Agent or any ABL Secured Party to any
motion, relief, action, or proceeding based on a claim by the ABL Agent or any
ABL Secured Party that its interests in the Collateral (unless in contravention
of Section 6.1(b) above) are not adequately protected (or any other similar
request under any law applicable to an Insolvency Proceeding), so long as any
Liens granted to the ABL Agent as adequate protection of its interests are
subject to this Agreement.

(b) The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees that,
prior to the Discharge of Cash Flow Obligations, none of them shall contest (or
support any other Person contesting) (i) any request by the Cash Flow Agent or
any Cash Flow Secured Party for adequate protection of its interest in the
Collateral (unless in contravention of Section 6.1(a)

 

-54-



--------------------------------------------------------------------------------

above), (ii) any proposed provision of DIP Financing by the Cash Flow Agent and
the Cash Flow Secured Parties (or any other Person proposing to provide DIP
Financing with the consent of the Cash Flow Agent) or (iii) any objection by the
Cash Flow Agent or any Cash Flow Secured Party to any motion, relief, action or
proceeding based on a claim by the Cash Flow Agent or any Cash Flow Secured
Party that its interests in the Collateral (unless in contravention of
Section 6.1(a) above) are not adequately protected (or any other similar request
under any law applicable to an Insolvency Proceeding), so long as any Liens
granted to the Cash Flow Agent as adequate protection of its interests are
subject to this Agreement.

(c) Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency Proceeding:

(i) if the ABL Secured Parties (or any subset thereof) are granted adequate
protection with respect to the ABL Priority Collateral in the form of additional
collateral (even if such collateral is not of a type which would otherwise have
constituted ABL Priority Collateral), then the ABL Agent, on behalf of itself
and the ABL Secured Parties, agrees that the Cash Flow Agent, on behalf of
itself or any of the Cash Flow Secured Parties, may seek or request (and the ABL
Secured Parties will not oppose such request) adequate protection with respect
to its interests in such Collateral in the form of a Lien on the same additional
collateral, which Lien will be subordinated to the Liens securing the ABL
Obligations on the same basis as the other Liens of the Cash Flow Agent on ABL
Priority Collateral; and

(ii) in the event the Cash Flow Agent, on behalf of itself or any of the Cash
Flow Secured Parties, are granted adequate protection in respect of Cash Flow
Priority Collateral in the form of additional collateral (even if such
collateral is not of a type which would otherwise have constituted Cash Flow
Priority Collateral), then the Cash Flow Agent, on behalf of itself and any of
the Cash Flow Secured Parties, agrees that the ABL Agent on behalf of itself or
any of the ABL Secured Parties, may seek or request (and the Cash Flow Secured
Parties will not oppose such request) adequate protection with respect to its
interests in such Collateral in the form of a Lien on the same additional
collateral, which Lien will be subordinated to the Liens securing the Cash Flow
Obligations on the same basis as the other Liens of the ABL Agent on Cash Flow
Priority Collateral.

(iii) Except as otherwise expressly set forth in Section 6.1 or in connection
with the exercise of remedies with respect to (A) the ABL Priority Collateral,
nothing herein shall limit the rights of the Cash Flow Agent or the Cash Flow
Secured Parties from seeking adequate protection with respect to their rights in
the Cash Flow Priority Collateral in any Insolvency Proceeding (including
adequate protection in the form of a cash payment, periodic cash payments or
otherwise) or (B) the Cash Flow Priority Collateral, nothing herein shall limit
the rights of the ABL Agent or the ABL Secured Parties from seeking adequate
protection with respect to their rights in the ABL Priority Collateral in any
Insolvency Proceeding (including adequate protection in the form of a cash
payment, periodic cash payments or otherwise).

 

-55-



--------------------------------------------------------------------------------

(d) Each Junior Agent that becomes a party to this Agreement, for itself and on
behalf of each Junior Secured Party represented thereby, agrees that none of
them shall (A) object, contest or support any other Person objecting to or
contesting (a) any request by any Senior Agent or any Senior Secured Parties for
adequate protection, (b) any objection by any Senior Agent or any Senior Secured
Parties to any motion, relief, action or proceeding based on any Senior Agent’s
or Senior Secured Party’s claiming a lack of adequate protection or (c) the
payment of interest, fees, expenses or other amounts of any Senior Agent or any
other Senior Secured Party under Section 506(b) of the Bankruptcy Code or
otherwise or any similar provision of any other Debtor Relief Law or (B) assert
or support any claim for costs or expenses of preserving or disposing of any
Collateral under Section 506(c) of the Bankruptcy Code or any similar provision
of any other Debtor Relief Law. Notwithstanding anything contained in this
Section 6.3 or in Section 6.1, in any Insolvency Proceeding, (i) if the Senior
Secured Parties (or any subset thereof) are granted adequate protection in the
form of additional collateral or superpriority claims in connection with any DIP
Financing or use of cash collateral under Section 363 or 364 of the Bankruptcy
Code or any similar provision of any other Debtor Relief Law, then each Junior
Agent that becomes a party to this Agreement, for itself and on behalf of each
Junior Secured Party represented thereby, may seek or request adequate
protection in the form of a replacement Lien or superpriority claim on such
additional collateral, which Lien or superpriority claim is subordinated to the
Liens securing and claims relating to all Senior Obligations and such DIP
Financing (and all obligations relating thereto) on the same basis as the other
Liens securing and claims relating to the Junior Obligations are so subordinated
to the Liens securing Senior Obligations under this Agreement, (ii) in the event
any Junior Agent, for itself and on behalf of each Junior Secured Party
represented thereby, seeks or requests adequate protection and such adequate
protection is granted in the form of additional or replacement collateral (even
if such collateral is Junior Shared Collateral), then such Junior Agent, for
itself and on behalf of each Junior Secured Party represented thereby, agrees
that each Senior Agent shall also be granted a senior Lien on such additional or
replacement collateral as security for the Senior Obligations and that any Lien
on such additional or replacement collateral securing the applicable Junior
Obligations shall be subordinated to the Liens on such collateral securing the
Senior Obligations and any such DIP Financing (and all obligations relating
thereto) and any other Liens granted to the Senior Secured Parties as adequate
protection on the same basis as the other Liens securing such Junior Obligations
are so subordinated to such Liens securing Senior Obligations under this
Agreement and (iii) in the event any Junior Agent, for itself and on behalf of
each Junior Secured Party represented thereby, seeks or requests adequate
protection and such adequate protection is granted in the form of a
superpriority claim, then such Junior Agent, for itself and on behalf of each
Junior Secured Party represented thereby, agrees that each Senior Agent shall
also be granted adequate protection in the form of a superpriority claim, which
superpriority claim shall be senior to the superpriority claim of the Junior
Secured Parties.

Section 6.4 Asset Sales. The Cash Flow Agent agrees, on behalf of itself and the
Cash Flow Secured Parties, that it will not oppose any sale consented to by the
ABL Agent of any ABL Priority Collateral pursuant to Section 363(f) of the
Bankruptcy Code (or any similar provision under the law applicable to any
Insolvency Proceeding or under a court order in respect of measures granted with
similar effect under any foreign Debtor Relief Laws) so long as

 

-56-



--------------------------------------------------------------------------------

the proceeds of such sale are applied in accordance with this Agreement. The ABL
Agent agrees, on behalf of itself and the ABL Secured Parties, that it will not
oppose any sale consented to by the Cash Flow Agent of any Cash Flow Priority
Collateral pursuant to Section 363(f) of the Bankruptcy Code (or any similar
provision under the law applicable to any Insolvency Proceeding or under a court
order in respect of measures granted with similar effect under any foreign
Debtor Relief Laws) so long as the proceeds of such sale are applied in
accordance with this Agreement. Each Junior Agent that becomes a party to this
Agreement agrees, for itself and on behalf of each Junior Secured Party
represented thereby, that it will not oppose any sale or other disposition
consented to by any Senior Agent of any Senior Collateral pursuant to
Section 363 of the Bankruptcy Code (or any similar provision under the law
applicable to any Insolvency Proceeding or under a court order in respect of
measures granted with similar effect under any foreign Debtor Relief Laws), so
long as the proceeds of such sale are applied in accordance with this Agreement.
If such sale of Collateral includes both ABL Priority Collateral and Cash Flow
Priority Collateral, the ABL Secured Parties shall be entitled to receive net
proceeds from such sale in an amount at least equal to the maximum amounts
available to be borrowed under any ABL Credit Agreement with respect to the
Inventory and Accounts included in such sale; as to the balance of the net
proceeds, if the ABL Agent, on behalf of itself and the ABL Secured Parties, and
the Cash Flow Agent, on behalf of itself and the Cash Flow Secured Parties, are
unable after negotiating in good faith to agree on the allocation of the
purchase price between the ABL Priority Collateral and Cash Flow Priority
Collateral, either such Party may apply to the court in such Insolvency
Proceeding to make a determination of such allocation, and the court’s
determination shall be binding upon all Parties to this Agreement.

Section 6.5 Separate Grants of Security and Separate Classification. Each Cash
Flow Secured Party, each ABL Secured Party and each Junior Secured Party
acknowledges and agrees that (i) the grants of Liens pursuant to the ABL
Security Documents, the Cash Flow Security Documents and the Junior Debt
Documents constitute separate and distinct grants of Liens and (ii) because of,
among other things, their differing rights in the Collateral, the Cash Flow
Obligations are fundamentally different from the ABL Obligations and the Junior
Obligations, the ABL Obligations are fundamentally different from the Cash Flow
Obligations and the Junior Obligations, and the Junior Obligations are
fundamentally different from the ABL Obligations and the Cash Flow Obligations,
and, in each case, must be separately classified in any plan of reorganization
(or other plan of similar effect under any Debtor Relief Laws) proposed or
adopted in an Insolvency Proceeding. To further effectuate the intent of the
parties as provided in the immediately preceding sentence, (x) if it is held
that the claims of the ABL Secured Parties and the Cash Flow Secured Parties in
respect of the Collateral constitute only one secured claim (rather than
separate classes of senior and junior secured claims), then the ABL Secured
Parties and the Cash Flow Secured Parties hereby acknowledge and agree that all
distributions shall be made as if there were separate classes of ABL Obligation
claims and Cash Flow Obligation claims against the Credit Parties, with the
effect being that, to the extent that the aggregate value of the ABL Priority
Collateral or Cash Flow Priority Collateral is sufficient (for this purpose
ignoring all claims held by the other Secured Parties), the ABL Secured Parties
or the Cash Flow Secured Parties, respectively, shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts

 

-57-



--------------------------------------------------------------------------------

owing in respect of post-petition interest that is available from each pool of
Priority Collateral for each of the ABL Secured Parties and the Cash Flow
Secured Parties, respectively, before any distribution is made in respect of the
claims held by the other Secured Parties from such Priority Collateral, with the
other Secured Parties hereby acknowledging and agreeing to turn over to the
respective other Secured Parties amounts otherwise received or receivable by
them to the extent necessary to effectuate the intent of this sentence, even if
such turnover has the effect of reducing the aggregate recoveries and (y) if it
is held that the claims of any of the Senior Secured Parties and any Junior
Secured Parties in respect of the Junior Shared Collateral constitute only one
secured claim (rather than separate classes of senior and junior secured
claims), then each Junior Agent that becomes a party to this Agreement, for
itself and on behalf of each Junior Secured Party represented thereby, hereby
acknowledges and agrees that all distributions shall be made as if there were
separate classes of Senior Obligation claims and Junior Obligation claims
against the Credit Parties in respect of the Junior Shared Collateral, with the
effect being that, to the extent that the aggregate value of the Junior Shared
Collateral is sufficient (for this purpose ignoring all claims held by any
Junior Secured Parties), the applicable Senior Secured Parties shall be entitled
to receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
post-petition interest that is available from each pool of Priority Collateral
for each of the Senior Secured Parties and any other Senior Collateral
(regardless of whether any claim for such amounts is allowed or allowable in
such Insolvency Proceeding) before any distribution is made in respect of the
claims held by the Junior Secured Parties from Junior Shared Collateral, with
each Junior Agent that becomes a party to this Agreement, for itself and on
behalf of each Junior Secured Party represented thereby, hereby acknowledging
and agreeing to turn over to the applicable Senior Agent amounts otherwise
received or receivable by them to the extent necessary to effectuate the intent
of this sentence, even if such turnover has the effect of reducing the aggregate
recoveries of such Junior Secured Parties.

Section 6.6 No Waivers of Rights of Senior Secured Parties. Nothing contained
herein shall, except as expressly provided herein, prohibit or in any way limit
any Senior Agent or any other Senior Secured Party from objecting in any
Insolvency Proceeding or otherwise to any action taken by any Junior Secured
Party, including the seeking by any Junior Secured Party of adequate protection
or the assertion by any Junior Secured Party of any of its rights and remedies
under the applicable Junior Debt Documents or otherwise.

Section 6.7 Enforceability. The provisions of this Agreement are intended to be
and shall be enforceable under Section 510(a) of the Bankruptcy Code or any
similar provision of any other Debtor Relief Law and shall be effective before,
during and after the commencement of any Insolvency Proceeding. The relative
rights as to the Collateral and proceeds thereof shall continue after the
commencement of any Insolvency Proceeding on the same basis as prior to the date
of the petition therefor, subject to any court order approving the financing of,
or use of cash collateral by, any Credit Party. All references herein to any
Credit Party shall include such Credit Party as a debtor-in-possession and any
receiver or trustee for such Grantor.

 

-58-



--------------------------------------------------------------------------------

Section 6.8 Other Matters with respect to Junior Shared Collateral. To the
extent that any Junior Agent that becomes a party to this Agreement or any
Junior Secured Party represented thereby has or acquires rights under
Section 363 or Section 364 of the Bankruptcy Code or any similar provision of
any other Debtor Relief Law with respect to any of the Junior Shared Collateral,
such Junior Agent, on behalf of itself and each Junior Secured Party represented
thereby, or such Junior Secured Party agrees not to assert any such rights
without the prior written consent of each Senior Agent; provided that if
requested by each Senior Agent, such Junior Agent shall timely exercise such
rights in the manner requested by the Senior Agents (acting unanimously),
including any rights to payments in respect of such rights. Until the Discharge
of Senior Obligations has occurred, each Junior Agent that becomes a party to
this Agreement, on behalf of itself and each Junior Secured Party represented
thereby, agrees that it will not assert or enforce any claim under
Section 506(c) of the Bankruptcy Code or any similar provision of any other
Debtor Relief Law senior to or on a parity with the Liens securing the Senior
Obligations for costs or expenses of preserving or disposing of any Junior
Shared Collateral.

Section 6.9 Reorganization Securities.

(a) If, in any Insolvency Proceeding, debt obligations of the reorganized debtor
secured by Liens upon any property of the reorganized debtor are distributed
pursuant to a plan of reorganization or similar dispositive restructuring plan,
on account of both the Senior Obligations and the Junior Obligations, then, to
the extent the debt obligations distributed on account of the Senior Obligations
and on account of the Junior Obligations are secured by Liens upon the same
assets or property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.

(b) Each Junior Secured Party (whether in the capacity of a secured creditor or
an unsecured creditor) shall not propose, vote in favor of, or otherwise
directly or indirectly support any plan of reorganization that is inconsistent
with the priorities or other provisions of this Agreement, other than with the
prior written consent of each Senior Agent.

Section 6.10 Section 1111(b) of the Bankruptcy Code. Each Junior Agent that
becomes a party to this Agreement, for itself and on behalf of each Junior
Secured Party represented thereby, shall not object to, oppose, support any
objection, or take any other action to impede, the right of any Senior Secured
Party to make an election under Section 1111(b)(2) of the Bankruptcy Code. Each
Junior Agent that becomes a party to this Agreement, for itself and on behalf of
each Junior Secured Party represented thereby, waives any claim it may hereafter
have against any senior claimholder arising out of the election by any Senior
Secured Party of the application of Section 1111(b)(2) of the Bankruptcy Code.
Until the Discharge of Senior Obligations, each Junior Agent that becomes a
party to this Agreement, for itself and on behalf of each Junior Secured Party
represented thereby, agrees that it shall not make any election under
Section 1111(b) of the Bankruptcy Code regarding the Junior Shared Collateral.

 

-59-



--------------------------------------------------------------------------------

Section 6.11 ABL Rights Unconditional. All rights of the ABL Agent hereunder,
and all agreements and obligations of the Cash Flow Agent, any Junior Agent and
the Credit Parties (to the extent applicable) hereunder, shall remain in full
force and effect irrespective of:

(i) any lack of validity or enforceability of any ABL Document;

(ii) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the ABL Obligations, or any amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of any ABL Document;

(iii) any exchange, release, voiding, avoidance or non perfection of any
security interest in any Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the ABL Obligations or any guarantee or guaranty
thereof; or

(iv) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the ABL Obligations, or of
any of the Cash Flow Agent, any Junior Agent or any Credit Party, to the extent
applicable, in respect of this Agreement.

Section 6.12 Cash Flow Rights Unconditional. All rights of the Cash Flow Agent
hereunder, all agreements and obligations of the ABL Agent, any Junior Agent and
the Credit Parties (to the extent applicable) hereunder, shall remain in full
force and effect irrespective of:

(i) any lack of validity or enforceability of any Cash Flow Document;

(ii) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Cash Flow Obligations, or any amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Cash Flow Document;

(iii) any exchange, release, voiding, avoidance or non perfection of any
security interest in any Collateral, or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the Cash Flow Obligations or any guarantee or guaranty
thereof; or

(iv) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the Cash Flow Obligations,
or of any of the ABL Agent, any Junior Agent or any Credit Party, to the extent
applicable, in respect of this Agreement.

 

-60-



--------------------------------------------------------------------------------

Section 6.13 Junior Rights Unconditional. All rights of any Junior Agent that
becomes a party to this Agreement hereunder, all agreements and obligations of
the ABL Agent, the Cash Flow Agent and the Credit Parties (to the extent
applicable) hereunder, shall remain in full force and effect irrespective of:

(i) any lack of validity or enforceability of any Junior Debt Document;

(ii) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Junior Obligations, or any amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Junior Debt Document;

(iii) any exchange, release, voiding, avoidance or non perfection of any
security interest in any Junior Shared Collateral, or any other collateral, or
any release, amendment, waiver or other modification, whether by course of
conduct or otherwise, or any refinancing, replacement, refunding, restatement or
increase of all or any portion of the Junior Obligations or any guarantee or
guaranty thereof; or

(iv) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the Junior Obligations, or
of any Credit Party, to the extent applicable, in respect of this Agreement.

ARTICLE 7

MISCELLANEOUS

Section 7.1 Rights of Subrogation. The Cash Flow Agent, for and on behalf of
itself and the Cash Flow Secured Parties, agrees that no payment to the ABL
Agent or any ABL Secured Party pursuant to the provisions of this Agreement
shall entitle the Cash Flow Agent or any Cash Flow Secured Party to exercise any
rights of subrogation in respect thereof until the Discharge of ABL Obligations
shall have occurred. Following the Discharge of ABL Obligations, the ABL Agent
agrees to execute such documents, agreements, and instruments as the Cash Flow
Agent or any Cash Flow Secured Party may reasonably request to evidence the
transfer by subrogation to any such Person of an interest in the ABL Obligations
resulting from payments to the ABL Agent by such Person, so long as all costs
and expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by the ABL Agent are paid by such Person upon request for
payment thereof. The ABL Agent, for and on behalf of itself and the ABL Secured
Parties, agrees that no payment to the Cash Flow Agent or any Cash Flow Secured
Party pursuant to the provisions of this Agreement shall entitle the ABL Agent
or any ABL Secured Party to exercise any rights of subrogation in respect
thereof until the Discharge of Cash Flow Obligations shall have occurred.
Following the Discharge of Cash Flow Obligations, the Cash Flow Agent agrees to
execute such documents, agreements, and instruments as the ABL Agent or any ABL
Secured Party may reasonably request to evidence the transfer by subrogation to
any such Person of an interest in the Cash Flow Obligations resulting from
payments to the Cash Flow Agent by such Person, so long as all costs and
expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by the Cash Flow Agent are paid by such Person upon request
for payment thereof.

 

-61-



--------------------------------------------------------------------------------

Each Junior Agent that becomes a party to this Agreement, for and on behalf of
itself and the Junior Secured Parties represented thereby, agrees that no
payment to the Cash Flow Agent, any Cash Flow Secured Party, the ABL Agent or
any ABL Secured Party pursuant to the provisions of this Agreement shall entitle
such Junior Agent or any Junior Secured Party represented by it to exercise any
rights of subrogation in respect thereof until the Discharge of Senior
Obligations shall have occurred. Each Junior Agent that becomes a party to this
Agreement, on behalf of itself and each Junior Secured Party represented
thereby, hereby waives any rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Senior Obligations has occurred.
Following the Discharge of Senior Obligations, each Senior Agent agrees to
execute such documents, agreements, and instruments as such Junior Agent or any
Junior Secured Party represented by it may reasonably request to evidence the
transfer by subrogation to any such Person of an interest in the ABL Obligations
or the Cash Flow Obligations, as applicable, resulting from payments to the ABL
Agent or the Cash Flow Agent, as applicable, by such Person, so long as all
costs and expenses (including all reasonable legal fees and disbursements)
incurred in connection therewith by the ABL Agent or the Cash Flow Agent, as
applicable, are paid by such Person upon request for payment thereof.

Section 7.2 Application of Payments. Except as otherwise provided herein, all
payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Obligations as the
Senior Secured Parties, in their sole discretion, deem appropriate, consistent
with the terms of the Senior Debt Documents. Except as otherwise provided
herein, each Junior Agent that becomes a party to this Agreement, on behalf of
itself and each Junior Secured Party represented thereby, assents to any such
extension or postponement of the time of payment of the Senior Obligations or
any part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any security that may at any time secure
any part of the Senior Obligations and to the addition or release of any other
Person primarily or secondarily liable therefor.

Section 7.3 Further Assurances. The Parties will, at their own expense and at
any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that any Senior Agent may reasonably request, in order to protect
any right or interest granted or purported to be granted hereby or to enable
such Senior Agent to exercise and enforce its rights and remedies hereunder;
provided, however, that no Party shall be required to pay over any payment or
distribution, execute any instruments or documents, or take any other action
referred to in this Section 7.3, to the extent that such action would contravene
any law, order or other legal requirement or any of the terms or provisions of
this Agreement, and in the event of a controversy or dispute, such Party may
interplead any payment or distribution in any court of competent jurisdiction,
without further responsibility in respect of such payment or distribution under
this Section 7.3.

 

-62-



--------------------------------------------------------------------------------

Section 7.4 Representations. The Cash Flow Agent represents and warrants to the
ABL Agent that it has the requisite power and authority under the Cash Flow
Documents to enter into, execute, deliver, and carry out the terms of this
Agreement on behalf of itself and the Cash Flow Secured Parties and that this
Agreement shall be binding obligations of the Cash Flow Agent and the Cash Flow
Secured Parties, enforceable against the Cash Flow Agent and the Cash Flow
Secured Parties in accordance with its terms. The ABL Agent represents and
warrants to the Cash Flow Agent that it has the requisite power and authority
under the ABL Documents to enter into, execute, deliver, and carry out the terms
of this Agreement on behalf of itself and the ABL Secured Parties and that this
Agreement shall be binding obligations of the ABL Agent and the ABL Secured
Parties, enforceable against the ABL Agent and the ABL Secured Parties in
accordance with its terms. Each Junior Agent that becomes a party to this
Agreement represents and warrants to the Cash Flow Agent, the ABL Agent and each
other Junior Agent (if any) that it has the requisite power and authority under
the applicable Junior Debt Documents to enter into, execute, deliver, and carry
out the terms of this Agreement on behalf of itself and the Junior Secured
Parties represented thereby and that this Agreement shall be binding obligations
of such Junior Agent and the Junior Secured Parties represented by it,
enforceable against such Junior Agent and the Junior Secured Parties represented
by it in accordance with its terms.

Section 7.5 Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Party hereto shall be effective
unless it is in a written agreement executed by the Cash Flow Agent, the ABL
Agent and the Designated Junior Agent and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Notwithstanding the foregoing, (i) without the consent of any other
Secured Party but with the consent of the Company, (x) any Junior Agent may
become a party hereto by execution and delivery to each other Agent of a Junior
Secured Indebtedness Joinder in accordance with Section 7.6 and (y) any Senior
Agent may become a party hereto by execution and delivery to each other Agent of
a joinder hereto pursuant to Section 5.2(c) and, in each case, upon such
execution and delivery, such Agent and the Secured Parties for which such Agent
is acting shall be subject to the terms hereof; (ii) the Senior Agents may amend
or waive any provision of this Agreement, or consent to any departure therefrom
by any Senior Secured Party, that solely affects the rights and obligations of
the Senior Secured Parties hereunder or does not adversely affect any Junior
Secured Party in its capacity as such, in each case, without the consent of any
Junior Agent or any other Junior Secured Party; and (iii) (x) any Junior
Majority Agent may amend or waive any provision of this Agreement, or consent to
any departure therefrom by any Junior Secured Party, and (y) any two or more
Junior Agents may in a separate agreement consent to any departure from this
Agreement by any Junior Secured Party, in the case of each of the foregoing
clauses (x) and (y), that solely affects the rights and obligations of the
Junior Secured Parties hereunder without the consent of any Senior Agent or any
other Senior Secured Party. No amendment, modification or waiver of any
provision of this Agreement, and no consent to any departure therefrom by any
Party hereto, that changes, alters, modifies or otherwise affects any power,
privilege, right, remedy, liability or obligation of, or otherwise affects in
any manner, any Junior Agent that is not then a Party, or any Junior Secured
Party not then represented by a Junior Agent that is then a Party (including but
not limited to any change, alteration, modification or other effect upon any
power, privilege, right, remedy, liability

 

-63-



--------------------------------------------------------------------------------

or obligation of or other effect upon any such Junior Agent or Junior Secured
Party that may at any subsequent time become a Party or beneficiary hereof),
shall be effective unless it is consented to in writing by the Company
(regardless of whether any such Junior Agent or Junior Secured Party ever
becomes a Party or beneficiary hereof), and any amendment, modification or
waiver of any provision of this Agreement that would have the effect, directly
or indirectly, through any reference in any Credit Document to this Agreement or
otherwise, of waiving, amending, supplementing or otherwise modifying any Credit
Document, or any term or provision thereof, or any right or obligation of the
Company or any other Credit Party thereunder or in respect thereof, shall not be
given such effect except pursuant to a written instrument executed by the
Company and each other affected Credit Party.

Section 7.6 Designation of Junior Secured Indebtedness; Joinder of Junior
Agents.

(a) The Company may designate any Junior Secured Indebtedness complying with the
requirements of the definition of “Junior Secured Indebtedness” as Junior
Secured Indebtedness for purposes of this Agreement, upon complying with the
following conditions:

(i) one or more Junior Agents for one or more Junior Secured Parties in respect
of such Junior Secured Indebtedness shall have executed the Junior Secured
Indebtedness Joinder with respect to such Junior Secured Indebtedness, and the
Company or any such Junior Agent shall have delivered such executed Junior
Secured Indebtedness Joinder to each other Agent then party to this Agreement;

(ii) at least three Business Days (unless a shorter period is agreed in writing
by the Parties and the Company) prior to delivery of the Junior Secured
Indebtedness Joinder, the Company shall have delivered to each other Agent then
party to this Agreement complete and correct copies of any Junior Agreement,
Junior Guaranties and Junior Collateral Documents that will govern such Junior
Secured Indebtedness upon giving effect to such designation (which may be
unexecuted copies of Junior Debt Documents to be executed and delivered
concurrently with the effectiveness of such designation);

(iii) the Company shall have executed and delivered to each other Agent then
party to this Agreement a Junior Secured Indebtedness Designation, with respect
to such Junior Secured Indebtedness; and

(iv) all state and local stamp, recording, filing, intangible and similar taxes
or fees (if any) that are payable in connection with the inclusion of such
Junior Secured Indebtedness under this Agreement shall have been paid and
reasonable evidence thereof shall have been given to each other Agent then party
to this Agreement.

(b) Upon satisfaction of the foregoing conditions, the designated Junior Secured
Indebtedness shall constitute “Junior Secured Indebtedness”, any Junior
Agreement under which such Junior Secured Indebtedness is or may be incurred
shall constitute a “Junior

 

-64-



--------------------------------------------------------------------------------

Agreement”, any holder of such Junior Secured Indebtedness or other applicable
Junior Secured Party shall constitute a “Junior Secured Party”, and any Junior
Agent for any such Junior Secured Party shall constitute a “Junior Agent,” for
all purposes under this Agreement. The date on which the foregoing conditions
shall have been satisfied with respect to such Junior Secured Indebtedness is
herein called the “Junior Effective Date”. Prior to the Junior Effective Date
with respect to such Junior Secured Indebtedness, all references herein to
Junior Secured Indebtedness shall be deemed not to take into account such Junior
Secured Indebtedness, and the rights and obligations of each other Agent then
party to this Agreement shall be determined on the basis that such Junior
Secured Indebtedness is not then designated. On and after the Junior Effective
Date with respect to such Junior Secured Indebtedness, all references herein to
Junior Secured Indebtedness shall be deemed to take into account such Junior
Secured Indebtedness, and the rights and obligations of each other Agent then
party to this Agreement shall be determined on the basis that such Junior
Secured Indebtedness is then designated.

(c) In connection with any designation of Junior Secured Indebtedness pursuant
to this Section 7.6, each Agent then party hereto agrees at the Company’s
expense (x) to execute and deliver any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to, any Cash
Flow Collateral Documents or ABL Collateral Documents, as applicable, and any
blocked account, control or other agreements relating to any security interest
in Control Collateral, and to make or consent to any filings or take any other
actions (including executing and recording any mortgage subordination or similar
agreement), as may be reasonably deemed by the Company to be necessary or
reasonably desirable for any Lien on any Collateral to secure such Junior
Secured Indebtedness to become a valid and perfected Lien (with the priority
contemplated by this Agreement), and (y) otherwise to reasonably cooperate to
effectuate a designation of Junior Secured Indebtedness pursuant to this
Section 7.6 (including without limitation, if requested, by executing an
acknowledgment of any Junior Secured Indebtedness Joinder or of the occurrence
of any Junior Effective Date).

Section 7.7 Addresses for Notices. All notices and other communications provided
for hereunder shall be in writing. All such written notices shall be mailed,
faxed, sent by other electronic transmission or delivered to the applicable
address, as set forth below.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail, when delivered. For the purposes hereof, the addresses of the
Parties hereto (until notice of a change thereof is delivered as provided in
this Section 7.7) shall be as set forth below or, as to each Party, at such
other address as may be designated by such party in a written notice to all of
the other Parties in accordance with this Section 7.7.

 

-65-



--------------------------------------------------------------------------------

ABL Agent:   

Citicorp USA, Inc.

  

390 Greenwich St, 1/F

   New York, New York 10013    Attention: Brendan Mackay, Director – Asset Based
& Transitional Finance    Telephone:    (212) 723-3752    Facsimile:    (646)
291-3363    Email:    Brendan.mackay@citi.com Cash Flow Agent:    Citibank, N.A.
   1615 Brett Road OPS III    New Castle, Delaware 19720    Attention: Citibank
NA Agency Department    Facsimile:    (212) 994-0961    Email:   
GLAgentOfficeOps@citi.com Any Junior Agent:    As set forth in the Junior
Secured Indebtedness Joinder executed and delivered by such Junior Agent
pursuant to Section 7.6.

Section 7.8 No Waiver; Remedies. No failure on the part of any Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 7.9 Continuing Agreement, Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) remain in full force and
effect until the Discharge of Senior Obligations shall have occurred, (b) be
binding upon the Parties and their successors and assigns, and (c) inure to the
benefit of and be enforceable by the Parties and their respective successors and
assigns. Nothing herein is intended, or shall be construed to give, any other
Person any right, remedy or claim under, to or in respect of this Agreement or
any Collateral. All references to any Credit Party shall include any Credit
Party as debtor-in-possession and any receiver or trustee for such Credit Party
in any Insolvency Proceeding. Without limiting the generality of the foregoing
clause (c), to the extent permitted by the applicable Credit Document, the ABL
Agent, any ABL Secured Party, the Cash Flow Agent, any Cash Flow Secured Party,
any Junior Agent or any Junior Secured Party may assign or otherwise transfer
all or any portion of the ABL Obligations, the Cash Flow Obligations or the
Junior Obligations, as applicable, to any other Person (other than any Borrower,
any Guarantor or any Affiliate of any Borrower or any Guarantor and any
Subsidiary of any Borrower or any Guarantor (except as provided in any ABL
Credit Agreement, any Cash Flow Credit Agreement or any Junior Agreement, as
applicable)), and such other Person shall thereupon become vested with all the
rights and obligations in respect thereof granted to the ABL Agent, the Cash
Flow Agent, any ABL Secured Party, any Cash Flow Secured Party, any Junior Agent
or any Junior Secured Party, as the case may be, herein or otherwise. The ABL
Secured Parties, the Cash Flow Secured Parties and the Junior Secured Parties
may continue, at any time and without notice to the other parties hereto, to
extend credit and other financial accommodations, lend monies and provide
Indebtedness to, or for the benefit of, any Credit Party on the faith hereof.

 

-66-



--------------------------------------------------------------------------------

Section 7.10 Governing Law; Entire Agreement. The validity, performance, and
enforcement of this Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York. This Agreement constitutes the entire
agreement and understanding among the Parties with respect to the subject matter
hereof and supersedes any prior agreements, written or oral, with respect
thereto.

Section 7.11 Counterparts. This Agreement may be executed in any number of
counterparts, and it is not necessary that the signatures of all Parties be
contained on any one counterpart hereof, each counterpart will be deemed to be
an original, and all together shall constitute one and the same document.
Delivery by facsimile or electronic transmission of an executed counterpart of a
signature page to this Agreement shall be effective as delivery of an original
executed counterpart of this Agreement.

Section 7.12 No Third Party Beneficiaries. This Agreement is solely for the
benefit of the ABL Agent, ABL Secured Parties, Cash Flow Agent, Cash Flow
Secured Parties, any Junior Agent and any Junior Secured Parties. No other
Person (including any Borrower, any Guarantor or any Affiliate of any Borrower
or any Guarantor, or any Subsidiary of any Borrower or any Guarantor) shall be
deemed to be a third party beneficiary of this Agreement.

Section 7.13 Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

Section 7.14 Severability. If any of the provisions in this Agreement shall, for
any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement and shall not invalidate the Lien Priority or the application
of Proceeds and other priorities set forth in this Agreement.

Section 7.15 Attorneys’ Fees. The Parties agree that if any dispute,
arbitration, litigation, or other proceeding is brought with respect to the
enforcement of this Agreement or any provision hereof, the prevailing party in
such dispute, arbitration, litigation, or other proceeding shall be entitled to
recover its reasonable attorneys’ fees and all other costs and expenses incurred
in the enforcement of this Agreement, irrespective of whether suit is brought.

 

-67-



--------------------------------------------------------------------------------

Section 7.16 VENUE; JURY TRIAL WAIVER.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL
AFFECT ANY RIGHT THAT ANY ABL SECURED PARTY, ANY CASH FLOW SECURED PARTY OR ANY
JUNIOR SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT, ANY ABL DOCUMENTS, ANY CASH FLOW DOCUMENTS OR ANY
JUNIOR DEBT DOCUMENTS, RESPECTIVELY, AGAINST ANY CREDIT PARTY OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.

(b) EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY
HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

(c) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 7.7. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

Section 7.17 Intercreditor Agreement. This Agreement is the “Intercreditor
Agreement” or the “ABL Intercreditor Agreement,” as applicable, referred to in
each ABL Credit Agreement, each Cash Flow Credit Agreement and each Junior
Agreement. Nothing in

 

-68-



--------------------------------------------------------------------------------

this Agreement shall be deemed to subordinate the obligations due to (i) any ABL
Secured Party to the obligations due to any Cash Flow Secured Party or any
Junior Secured Party, (ii) any Cash Flow Secured Party to the obligations due to
any ABL Secured Party or any Junior Secured Party or (iii) any Junior Secured
Party to the obligations due to any Senior Secured Party (in each case, whether
before or after the occurrence of an Insolvency Proceeding), it being the intent
of the Parties that, subject to Section 2.1, this Agreement shall effectuate a
subordination of Liens but not a subordination of Indebtedness.

Section 7.18 No Warranties or Liability. The Cash Flow Agent, the ABL Agent and
each Junior Agent that becomes a party to this Agreement acknowledge and agree
that no such Party has made any representation or warranty with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any ABL Document, any Cash Flow Document or any Junior Debt Document. Except as
otherwise provided in this Agreement, the Cash Flow Agent, the ABL Agent and
each Junior Agent that becomes a party to this Agreement will be entitled to
manage and supervise their respective extensions of credit to any Credit Party
in accordance with law and their usual practices, modified from time to time as
they deem appropriate.

Section 7.19 Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any ABL Document, any Cash Flow Document or
any Junior Debt Document, the provisions of this Agreement shall govern.

Section 7.20 Information Concerning Financial Condition of the Credit Parties.
Each of the Cash Flow Agent, the ABL Agent and each Junior Agent that becomes a
party to this Agreement hereby assumes responsibility for keeping itself
informed of the financial condition of the Credit Parties and all other
circumstances bearing upon the risk of nonpayment of the Cash Flow Obligations,
the ABL Obligations or the applicable Junior Obligations, respectively. The Cash
Flow Agent, the ABL Agent and each such Junior Agent hereby agree that no party
shall have any duty to advise any other party of information known to it
regarding such condition or any such circumstances. In the event the Cash Flow
Agent, the ABL Agent or any such Junior Agent, in its sole discretion,
undertakes at any time or from time to time to provide any information to any
other party to this Agreement, (a) it shall be under no obligation (i) to
provide any such information to such other party or any other party on any
subsequent occasion, (ii) to undertake any investigation not a part of its
regular business routine, or (iii) to disclose any other information, (b) it
makes no representation as to the accuracy or completeness of any such
information and shall not be liable for any information contained therein, and
(c) the Party receiving such information hereby agrees to hold the other Party
harmless from any action the receiving Party may take or conclusion the
receiving Party may reach or draw from any such information, as well as from and
against any and all losses, claims, damages, liabilities, and expenses to which
such receiving Party may become subject arising out of or in connection with the
use of such information.

[SIGNATURE PAGES FOLLOW]

 

-69-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the ABL Agent, for and on behalf of itself and the ABL
Secured Parties, and the Cash Flow Agent, for and on behalf of itself and the
Cash Flow Secured Parties, have caused this Agreement to be duly executed and
delivered as of the date first above written.

 

CITICORP USA, INC., in its capacity as the ABL Agent By:  

 

  Name:   Title: CITIBANK, N.A., in its capacity as the Cash Flow Agent By:  

 

  Name:   Title:

[Amended and Restated Intercreditor Agreement]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Each Borrower and each Guarantor hereby acknowledges that it has received a copy
of this Agreement and consents thereto, agrees to recognize all rights granted
thereby to the ABL Agent, the ABL Lenders, the Cash Flow Agent, the Cash Flow
Lenders and any Junior Agent or any Junior Lenders and will not do any act to
interfere with any obligations of the parties to this Agreement. Each Borrower
and each Guarantor further acknowledges and agrees that it is not an intended
beneficiary or third party beneficiary under this Agreement and (i) as between
the ABL Secured Parties, the Borrowers and Guarantors, the ABL Documents remain
in full force and effect as written and are in no way modified hereby, and
(ii) as between the Cash Flow Secured Parties, the Borrowers and Guarantors, the
Cash Flow Documents remain in full force and effect as written and are in no way
modified hereby.

Without limiting the foregoing, the Credit Parties consent to the performance by
the Cash Flow Agent of the obligations set forth in Section 3.6 and acknowledge
and agree that neither the Cash Flow Agent nor any other Cash Flow Secured Party
shall ever be accountable or liable for any action taken or omitted by the ABL
Agent or any other ABL Secured Party or its or any of their officers, employees,
agents successors or assigns in connection therewith or incidental thereto or in
consequence thereof, including any improper use or disclosure of any proprietary
information or other Intellectual Property by the ABL Agent or any other ABL
Secured Party or its or any of their officers, employees, agents, successors or
assigns or any other damage to or misuse or loss of any property of the Credit
Parties as a result of any action taken or omitted by the ABL Agent or its
officers, employees, agents, successors or assigns pursuant to Section 3.6.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

AVAYA INC., By:  

 

Name:   Title:   AVAYA HOLDINGS CORP., By:  

 

Name:   Title:   EACH OF THE CREDIT PARTIES LISTED ON ANNEX A HERETO, By:  

 

Name:   Title:  

[Acknowledgment – Amended and Restated Intercreditor Agreement]



--------------------------------------------------------------------------------

ANNEX A TO ACKNOWLEDGMENT

CREDIT PARTIES

AC TECHNOLOGIES, INC.

AVAYA CALA INC.

AVAYA EMEA LTD.

AVAYA FEDERAL SOLUTIONS, INC.

AVAYA GOVERNMENT SOLUTIONS INC.

AVAYA INTEGRATED CABINET SOLUTIONS INC.

AVAYA MANAGEMENT SERVICES INC.

AVAYA WORLD SERVICES INC.

INTEGRATED INFORMATION TECHNOLOGY CORPORATION

SIERRA ASIA PACIFIC INC.

TECHNOLOGY CORPORATION OF AMERICA, INC.

UBIQUITY SOFTWARE CORPORATION

VPNET TECHNOLOGIES, INC.

AVAYA HOLDINGS LLC

AVAYA HOLDINGS TWO, LLC

OCTEL COMMUNICATIONS LLC

RADVISION, INC.

AVAYALIVE INC.



--------------------------------------------------------------------------------

EXHIBIT A

JUNIOR SECURED INDEBTEDNESS DESIGNATION

DESIGNATION dated as of                  , 20    , by [AVAYA INC.]1 (the
“Company”). Capitalized terms used herein and not otherwise defined herein shall
have the meaning specified in the Amended and Restated Intercreditor Agreement
(as amended, supplemented, restated, amended and restated or otherwise modified
from time to time pursuant to the terms thereof, the “Intercreditor Agreement”)
entered into as of [            ], 2012 among CITICORP USA, INC., in its
capacities as administrative agent and collateral agent (together with its
successors and assigns in such capacities, the “ABL Agent”) for the ABL Secured
Parties, CITIBANK, N.A., in its capacities as administrative agent and
collateral agent (together with its successors and assigns in such capacities,
the “Cash Flow Agent”) for the Cash Flow Secured Parties, and each Junior Agent
that from time to time becomes a party thereto pursuant to Section 7.6 thereof.2

Reference is made to that certain [insert name of Junior Agreement], dated as of
                 , 20     (the “Junior Agreement”), among [list any applicable
Credit Party], [list Junior Lenders] [and Junior Agent, as agent (the “New
Junior Agent”)].

Section 7.6 of the Intercreditor Agreement permits the Company to designate
Junior Secured Indebtedness under the Intercreditor Agreement. Accordingly:

Section 1. Representations and Warranties. The Company hereby represents and
warrants to the ABL Agent, the Cash Flow Agent and any Junior Agent that:

(a) The Junior Secured Indebtedness incurred or to be incurred under the Junior
Agreement constitutes “Junior Secured Indebtedness” which complies with the
definition of such term in the Intercreditor Agreement; and

(b) all conditions set forth in Section 7.6 of the Intercreditor Agreement with
respect to the Junior Secured Indebtedness have been satisfied.

Section 2. Designation of Junior Secured Indebtedness. The Company hereby
designates such Junior Secured Indebtedness as Junior Secured Indebtedness under
the Intercreditor Agreement.

[Signature Pages Follow]

 

1  Revise as appropriate to refer to any permitted successor or assign.

2  Revise as appropriate to refer to any successor Agent and to add reference to
any previously added Junior Agent.



--------------------------------------------------------------------------------

IN WITNESS OF, the undersigned has caused this Designation to be duly executed
by its duly authorized officer or other representative, all as of the day and
year first above written.

 

[AVAYA INC.] By:  

 

  Name:   Title:

[Junior Secured Indebtedness Designation]



--------------------------------------------------------------------------------

EXHIBIT B

JUNIOR SECURED INDEBTEDNESS JOINDER

JOINDER, dated as of             , 20     (this “Agreement”), among CITICORP
USA, INC., in its capacities as administrative agent and collateral agent
(together with its successors and assigns in such capacities, the “ABL Agent”)3
for the ABL Secured Parties, CITIBANK, N.A., in its capacities as administrative
agent and collateral agent (together with its successors and assigns in such
capacities, the “Cash Flow Agent”)4 for the Cash Flow Secured Parties, and [list
any previously added Junior Agent] [and insert name of each Junior Agent under
any Junior Agreement being added hereby as party] and any successors or assigns
thereof, to the Amended and Restated Intercreditor Agreement dated as of
[            ], 2012 (as amended, supplemented, restated, amended and restated
or otherwise modified from time to time pursuant to the terms thereof, the
“Intercreditor Agreement”) among the ABL Agent, the Cash Flow Agent [and (list
any previously added Junior Agent)]. Capitalized terms used herein and not
otherwise defined herein shall have the meaning specified in the Intercreditor
Agreement.

W I T N E S S E T H:

Reference is made to that certain [insert name of Junior Agreement], dated as of
                 , 20     (the “Junior Agreement”), among [list any applicable
Credit Party], [list any applicable Junior Secured Parties (the “Joining Junior
Secured Parties”)] [and insert name of each applicable Junior Agent (the
“Joining Junior Agent”)].

Section 7.6 of the Intercreditor Agreement permits the Company to designate
Junior Secured Indebtedness under the Intercreditor Agreement. The Company has
so designated Junior Secured Indebtedness incurred or to be incurred under the
Junior Agreement as Junior Secured Indebtedness by means of a Junior Secured
Indebtedness Designation.

Accordingly, [the Joining Junior Agent, for itself and on behalf of the Joining
Junior Secured Parties,] hereby agrees with the ABL Agent, the Cash Flow Agent
and any Junior Agent party to the Intercreditor Agreement as follows:

Section 1. Agreement to be Bound. The [Joining Junior Agent, for itself and on
behalf of the Joining Junior Secured Parties,] hereby agrees to be bound by the
terms and provisions of the Intercreditor Agreement and shall, as of the Junior
Effective Date with respect to the Junior Agreement, be deemed to be a party to
the Intercreditor Agreement.

Section 2. Recognition of Claims. (a) The ABL Agent (for itself and on behalf of
the other ABL Secured Parties), the Cash Flow Agent (for itself and on behalf of
the other Cash Flow Secured Parties) and [each of the Junior Agents (for itself
and on behalf of any Junior

 

3  Revise as appropriate to refer to any successor ABL Agent.

4 

Revise as appropriate to refer to any successor Cash Flow Agent.



--------------------------------------------------------------------------------

Secured Parties represented thereby)] hereby agree that the interests of the
respective Secured Parties in the Liens granted to the ABL Agent, the Cash Flow
Agent or any Junior Agent, as applicable, under the applicable Credit Documents
shall be treated, as among the Secured Parties, as having the priorities
provided for in Section 2.1 of the Intercreditor Agreement, and shall at all
times be allocated among the Secured Parties as provided therein regardless of
any claim or defense (including without limitation any claims under the
fraudulent transfer, preference or similar avoidance provisions of applicable
bankruptcy, insolvency or other laws affecting the rights of creditors
generally) to which the ABL Agent, the Cash Flow Agent, any Junior Agent or any
Secured Party may be entitled or subject. The [Joining Junior Agent (for itself
and on behalf of the Joining Junior Secured Parties)] (a) recognize[s] the
existence and validity of the ABL Obligations, the Cash Flow Obligations and
[any existing Junior Obligations]5 and (b) agree[s] to refrain from making or
asserting any claim that any ABL Credit Agreement or any other ABL Documents,
any Cash Flow Credit Agreement or any other Cash Flow Documents or [the existing
Junior Debt Documents],6 as the case may be, are invalid or not enforceable in
accordance with their terms as a result of the circumstances surrounding the
incurrence of such obligations.

Section 3. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to [the Joining Junior Agent] shall be
sent to the address set forth on Annex 1 attached hereto (until notice of a
change thereof is delivered as provided in Section 7.6 of the Intercreditor
Agreement).

Section 4. Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original. Delivery of an executed signature page to
this Agreement by facsimile or electronic transmission shall be as effective as
delivery of a manually executed counterpart of this Agreement.

Section 5. Governing Law. THE VALIDITY, PERFORMANCE, AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT AND
UNDERSTANDING AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDES ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

[Signature Pages Follow]

 

5  Add specific reference to any previously added Junior Obligations as
appropriate.

6  Add reference to any previously added Junior Agreement and related Junior
Debt Documents as appropriate.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

[Joining Junior Agent], [on behalf of the Joining Junior Secured Parties By:  

 

  Name:   Title: Address for notices: [                    ] Acknowledged and
agreed by:

Citicorp USA, Inc.,

as ABL Agent

By:  

 

  Name:   Title: Current address for notices: [                    ]

Citibank, N.A.,

as Cash Flow Agent

By:  

 

  Name:   Title: Current address for notices: [                    ]

[Junior Secured Indebtedness Joinder]



--------------------------------------------------------------------------------

EXHIBIT C

JOINDER AGREEMENT

[Date]

Reference is made to the Amended and Restated Intercreditor Agreement dated as
of [            ], 2012 (as amended, supplemented, restated, amended and
restated or otherwise modified from time to time pursuant to the terms thereof,
the “Intercreditor Agreement”) among CITICORP USA, INC., in its capacities as
administrative agent and collateral agent (together with its successors and
assigns in such capacities, the “ABL Agent”)7 for the ABL Secured Parties,
CITIBANK, N.A., in its capacities as administrative agent and collateral agent
(together with its successors and assigns in such capacities, the “Cash Flow
Agent”)8 for the Cash Flow Secured Parties, and [list any previously added
Junior Agent] and any successors or assigns thereof. Capitalized terms used
herein and not otherwise defined herein shall have the meaning specified in the
Intercreditor Agreement.

W I T N E S S E T H:

WHEREAS, Section 5.2(c) of the Intercreditor Agreement provides that [ABL
Obligations][Cash Flow Obligations] may be refunded, replaced or refinanced in
whole or in part, and the holders of such refunding, replacing or refinancing
Indebtedness (or an authorized agent or trustee on their behalf) may bind
themselves to the terms of the Intercreditor Agreement;

WHEREAS, on the date hereof, Avaya Inc. (the “Company”) is [describe refinancing
transaction], the proceeds of which are being used to refinance a portion of the
[ABL Obligations][Cash Flow Obligations] under the [ABL Credit Agreement][Cash
Flow Credit Agreement]; and

WHEREAS, the Company wishes to have the [New Agent], as [collateral agent,
trustee, etc. for the holders of the new] [ABL Obligations][Cash Flow
Obligations], join the Intercreditor Agreement;

NOW, THEREFORE, the ABL Agent and the Cash Flow Agent hereby agree as follows:

Section 1. Joinder. Effective upon the execution of this Joinder Agreement by
the [New Agent], (i) all [Obligations] (as defined in the [New Agreement]) shall
constitute [ABL Obligations][Cash Flow Obligations] under the Intercreditor
Agreement, (ii) all [New Documents] (as defined below) shall constitute [ABL
Documents][Cash Flow Documents] under the Intercreditor Agreement, (iii) the
[New Secured Parties] (as defined in the [New Agreement]) shall constitute [ABL
Secured Parties][Cash Flow Secured Parties] under the Intercreditor

 

7  Revise as appropriate to refer to any successor ABL Agent.

8 

Revise as appropriate to refer to any successor Cash Flow Agent.



--------------------------------------------------------------------------------

Agreement, (iv) all [New Security Documents] (as defined in the [New Agreement])
shall constitute [ABL Collateral Documents][Cash Flow Collateral Documents]
under the Intercreditor Agreement, (v) the [New Agreement] shall constitute a
[ABL Credit Agreement][Cash Flow Credit Agreement] under the Intercreditor
Agreement, (vi) the [New Lenders] (as defined in the [New Agreement]) of the
[New Notes] shall constitute Lenders and [ABL Lenders][Cash Flow Lenders] under
the Intercreditor Agreement for all purposes [other than the definitions of Cash
Flow Management Bank, Cash Flow Cash Management Obligations and Cash Flow Hedge
Bank] and (vii) all Liens securing the [New Obligations] vis-a-vis any Liens for
the benefit of the [Cash Flow Secured Parties][ABL Secured Parties] in respect
of [Cash Flow Obligations][ABL Obligations] shall be governed by the priority
and limitations set forth in the Intercreditor Agreement. The “[New Documents]”
shall mean the [New Agreement], the [New Notes] (as defined in the [New
Agreement]), the [New Security Documents] and all other documents evidencing
[New Obligations], now or hereafter executed by or on behalf of any [ABL Credit
Party][Cash Flow Credit Party] or any of its respective Subsidiaries or
Affiliates, and delivered to the [New Collateral Agent], in connection with any
of the foregoing, in each case as the same may be amended, supplemented,
restated or otherwise modified from time to time.

Section 2. [ABL Agent][Cash Flow Agent]. Following the effectiveness of this
Joinder Agreement, (i) [Citicorp USA, Inc. (the “Existing ABL Agent”)][Citibank,
N.A. (the “Existing Cash Flow Agent”)] shall continue to act as the [ABL
Agent][Cash Flow Agent] authorized to represent all of the [ABL Secured
Parties][Cash Flow Secured Parties] under the Intercreditor Agreement, including
without limitation, the [New Collateral Agent] and the other [New Secured
Parties], and to take actions on behalf of all [ABL Secured Parties][Cash Flow
Secured Parties] thereunder, and (ii) for the avoidance of doubt, the [New
Collateral Agent] and any other authorized agent or trustee of any holders of
Indebtedness refinancing any [ABL Obligations][Cash Flow Obligations] that joins
the Intercreditor Agreement pursuant to Section 5.2(c) thereof may succeed the
[Existing ABL Agent][Existing Cash Flow Agent] as the [ABL Agent][Cash Flow
Agent] under the Intercreditor Agreement pursuant to any other agreement among
the [ABL Secured Parties][Cash Flow Secured Parties] upon notice to the [Cash
Flow Agent][ABL Agent] after the date hereof.

Section 3. Counterparts. This Joinder Agreement may be executed in counterparts,
each of which shall constitute an original. Delivery of an executed signature
page to this Joinder Agreement by facsimile or electronic transmission shall be
as effective as delivery of a manually executed counterpart of this Agreement.

Section 4. Governing Law. THE VALIDITY, PERFORMANCE, AND ENFORCEMENT OF THIS
JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK. THIS JOINDER AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT AND UNDERSTANDING AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND SUPERSEDES ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

 

[New Agent], on behalf of the [New Secured Parties] By:  

 

  Name:   Title: Address for notices: [                    ] Acknowledged and
agreed by:

Citicorp USA, Inc.,

as ABL Agent

By:  

 

  Name:   Title: Current address for notices: [                     ]

[Joinder Agreement (under Section 5.2(c) of the Amended and Restated
Intercreditor Agreement]



--------------------------------------------------------------------------------

Citibank, N.A.,

as Cash Flow Agent

By:  

 

  Name:   Title: Current address for notices: [                    ]

[Joinder Agreement (under Section 5.2(c) of the Amended and Restated
Intercreditor Agreement)]



--------------------------------------------------------------------------------

Annex 1 to

Amendment No. 2 to Credit Agreement

Updated Schedule to the Restated Credit Agreement

[See attached]



--------------------------------------------------------------------------------

Schedule 10.02

ADMINISTRATIVE AGENT’S OFFICE, CERTAIN ADDRESSES FOR NOTICES

Administrative Agent:

Citicorp USA, INC.

390 Greenwich St, 1/F

New York, New York 10013

Attention: Brendan Mackay, Director – Asset Based & Transitional Finance

Facsimile: (646) 291-3363

Telephone: (212) 723-3752

Email: Brendan.mackay@citi.com

Borrowers:

 

c/o Avaya Inc. 211 Mt. Airy Road Basking Ridge, New Jersey 07920 Attention:   
Matthew Booher, Treasurer    Frank Mahr, Secretary Facsimile:    (908) 953-2657;
(908) 953-4912 Email: mbooher@avaya.com; fmahr@avaya.com Telephone:
(908) 953-7500; (908) 953-3918

With a copy to:

 

Ropes & Gray LLP

Prudential Tower, 800 Boylston Street

Boston, Massachusetts 02199

Attention:    Byung Choi, Esq. Facsimile:    (617) 235-0452 Email:
byung.choi@ropesgray.com Telephone: (617) 951-7277



--------------------------------------------------------------------------------

Annex 2 to

Amendment No. 2 to Credit Agreement

GUARANTOR CONSENT AND REAFFIRMATION

October 29, 2012

Reference is made to (i) Amendment No. 2 to Credit Agreement, dated as of
October 29, 2012, attached as Exhibit A hereto (the “Amendment”), among Avaya
Inc. (the “Borrower”), the Subsidiary Borrowers party thereto, Citicorp USA,
Inc., as Administrative Agent, and each Lender party thereto and (ii) the Credit
Agreement dated as of October 26, 2007, as amended as of August 8, 2011 by
Amendment No. 1 (as amended, amended and restated, supplemented or otherwise
modified prior to the date hereof, the “Credit Agreement”), among the Borrower,
the Subsidiary Borrowers party thereto, Avaya Holdings Corp. (formerly known as
Sierra Holdings Corp.) (the “Guarantor”), Citicorp USA, Inc., as Administrative
Agent and Swing Line Lender, Citibank, N.A., as L/C Issuer, and each Lender from
time to time party thereto. Capitalized terms used but not otherwise defined in
this Guarantor Consent and Reaffirmation (this “Consent”) are used with the
meanings attributed thereto in the Amendment.

The Guarantor hereby consents to the execution, delivery and performance of the
Amendment and agrees that each reference to the Credit Agreement in the Loan
Documents shall, on and after the Restatement Effective Date, be deemed to be a
reference to the Restated Credit Agreement in effect in accordance with the
terms of the Amendment.

The Guarantor hereby acknowledges and agrees that, after giving effect to the
Amendment, all of its obligations and liabilities under the Loan Documents to
which it is a party, as such obligations and liabilities have been amended by
the Amendment, are reaffirmed, and remain in full force and effect.

After giving effect to the Amendment, the Guarantor reaffirms each Lien granted
by it to the Administrative Agent for the benefit of the Secured Parties under
each of the Loan Documents to which it is a party, which Liens shall continue in
full force and effect during the term of the Restated Credit Agreement, and
shall continue to secure the Obligations (after giving effect to the Amendment),
in each case, on and subject to the terms and conditions set forth in the
Restated Credit Agreement and the other Loan Documents.

Nothing in this Consent shall create or otherwise give rise to any right to
consent on the part of the Guarantor to the extent not required by the express
terms of the Loan Documents.

This Consent is a Loan Document and shall be governed by, and construed in
accordance with, the law of the state of New York.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Consent as of the
date first set forth above.

 

AVAYA HOLDINGS CORP. By:  

 

Name:   Title:  

[Guarantor Consent and Reaffirmation – Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

Exhibit A to

Guarantor Consent and Reaffirmation

Amendment No. 2 to Credit Agreement

[See attached]